Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

November 29, 2005

 

among

 

ARCH CAPITAL GROUP LTD.,

 

ARCH CAPITAL GROUP (U.S.) INC.,

 

Various Designated Subsidiary Borrowers,

 

The Lenders Party Hereto,

 

BARCLAYS BANK PLC,

THE BANK OF NEW YORK,

WACHOVIA BANK, N.A.,

CALYON,

CITIBANK, N.A.,

HSBC BANK USA, N.A.,
AND

ING BANK N.V., LONDON BRANCH,

as Documentation Agents,

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
and
BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

 

$800,000,000

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

Section 1.01. Defined Terms

1

Section 1.02. Classification of Loans and Borrowings

31

Section 1.03. Terms Generally

31

Section 1.04. Accounting Terms; GAAP

32

 

 

ARTICLE II The Credits

32

 

 

Section 2.01. Tranche 2 and Tranche 3 Commitments

32

Section 2.02. Loans and Borrowings

34

Section 2.03. Requests for Borrowings

34

Section 2.04. Funding of Borrowings

35

Section 2.05. Interest Elections

36

Section 2.06. Termination and Reduction of Tranche 1 Commitments

37

Section 2.07. Termination and Reduction of Tranche 2 Commitments

38

Section 2.08. Termination and Reduction of Tranche 3 Commitments

38

Section 2.09. Repayment of Loans; Evidence of Debt

39

Section 2.10. Prepayments; Additional Collateral

40

Section 2.11. Fees

44

Section 2.12. Interest

46

Section 2.13. Alternate Rate of Interest

47

Section 2.14. Increased Costs

48

Section 2.15. Break Funding Payments

49

Section 2.16. Taxes

49

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

50

Section 2.18. Mitigation Obligations; Replacement of Lenders

52

Section 2.19. Additional Tranche 1 Commitments

53

Section 2.20. Additional Designated Subsidiary Borrowers

55

Section 2.21. Removal of Designated Subsidiary Borrowers

55

 

 

ARTICLE IIIA Tranche 1 Letters of Credit

56

 

 

Section 3A.01. Tranche 1 Letters of Credit

56

Section 3A.02. Tranche 1 Letter of Credit Requests

58

Section 3A.03. Agreement to Repay Tranche 1 Letter of Credit Drawings

59

Section 3A.04. Increased Costs

59

Section 3A.05. Tranche 1 Letter of Credit Expiration Extensions

60

Section 3A.06. Changes to Stated Amount

60

Section 3A.07. Representations and Warranties of Tranche 1 Lenders

61

Section 3A.08. Fronted Tranche 1 Letters of Credit

61

Section 3A.09. Agreement to Repay Fronted Tranche 1 Letter of Credit Drawings;
Fronting Fee

63

Section 3A.10. Defined Terms

64

Section 3A.11. Existing Tranche 1 Fronted Letters of Credit

64

Section 3A.12. Existing Tranche 1 Several Letters of Credit

64

 

 

ARTICLE IIIB Tranche 2 Letters of Credit

67

 

 

Section 3B.01. Tranche 2 Letters of Credit

67

 

i

--------------------------------------------------------------------------------


 

Section 3B.02. Tranche 2 Letter of Credit Requests

69

Section 3B.03. Agreement to Repay Tranche 2 Letter of Credit Drawings

70

Section 3B.04. Increased Costs

70

Section 3B.05. Tranche 2 Letter of Credit Expiration Extensions

71

Section 3B.06. Changes to Stated Amount

71

Section 3B.07. Representations and Warranties of Tranche 2 Lenders

71

Section 3B.08. Fronted Tranche 2 Letters of Credit

71

Section 3B.09. Agreement to Repay Fronted Tranche 2 Letter of Credit Drawings;
Fronting Fee

74

Section 3B.10. Defined Terms

75

Section 3B.11. No Existing Tranche 2 Letters of Credit

75

 

 

ARTICLE IV Representations and Warranties

75

 

 

Section 4.01. Corporate Status

75

Section 4.02. Corporate Power and Authority

75

Section 4.03. No Contravention of Laws, Agreements or Organizational Documents

76

Section 4.04. Litigation and Contingent Liabilities

76

Section 4.05. Use of Proceeds; Margin Regulations

76

Section 4.06. Approvals

76

Section 4.07. Investment Company Act

77

Section 4.08. Public Utility Holding Company Act

77

Section 4.09. True and Complete Disclosure; Projections and Assumptions

77

Section 4.10. Financial Condition; Financial Statements

77

Section 4.11. Tax Returns and Payments

78

Section 4.12. Compliance with ERISA

79

Section 4.13. Subsidiaries

79

Section 4.14. Capitalization

80

Section 4.15. Indebtedness

80

Section 4.16. Compliance with Statutes, etc.

80

Section 4.17. Insurance Licenses

80

Section 4.18. Insurance Business

81

Section 4.19. Security Documents

81

Section 4.20. No Section 32 Direction

81

 

 

ARTICLE V Conditions

81

 

 

Section 5.01. Restatement Effective Date

81

Section 5.02. Each Credit Event

84

 

 

ARTICLE VI Affirmative Covenants

85

 

 

Section 6.01. Information Covenants

85

Section 6.02. Books, Records and Inspections

89

Section 6.03. Insurance

89

Section 6.04. Payment of Taxes

89

 

ii

--------------------------------------------------------------------------------


 

Section 6.05. Maintenance of Existence

89

Section 6.06. Compliance with Statutes, etc.

90

Section 6.07. ERISA

90

Section 6.08. Maintenance of Property

91

Section 6.09. Maintenance of Licenses and Permits

91

Section 6.10. Financial Strength Ratings

91

Section 6.11. End of Fiscal Years; Fiscal Quarters

91

Section 6.12. Borrowing Base Requirement

91

Section 6.13. Further Assurances

91

 

 

ARTICLE VII Negative Covenants

92

 

 

Section 7.01. Changes in Business and Investments

92

Section 7.02. Consolidations, Mergers, Sales of Assets and Acquisitions

92

Section 7.03. Liens

93

Section 7.04. Indebtedness

96

Section 7.05. Issuance of Stock

96

Section 7.06. Dissolution

97

Section 7.07. Restricted Payments

97

Section 7.08. Transactions with Affiliates

97

Section 7.09. Maximum Parent Borrower Leverage Ratio

97

Section 7.10. Minimum Consolidated Tangible Net Worth

97

Section 7.11. Unencumbered Liquid Assets

98

Section 7.12. Limitation on Certain Restrictions on Subsidiaries

98

Section 7.13. Private Act

99

 

 

ARTICLE VIII Events of Default

99

 

 

Section 8.01. Payments

99

Section 8.02. Representations, etc.

99

Section 8.03. Covenants

100

Section 8.04. Default under other Agreements

100

Section 8.05. Bankruptcy, etc.

100

Section 8.06. ERISA

101

Section 8.07. Judgments

101

Section 8.08. Insurance Licenses

101

Section 8.09. Intermediate Holdings Guaranty

101

Section 8.10. Security Documents

102

Section 8.11. Change of Control

102

Section 8.12. Section 32 Direction

102

 

 

ARTICLE IX The Administrative Agent

103

 

 

Section 9.01. Appointment

103

Section 9.02. Administrative Agent in its Individual Capacity

103

Section 9.03. Exculpatory Provisions

103

 

iii

--------------------------------------------------------------------------------


 

Section 9.04. Reliance

104

Section 9.05. Delegation of Duties

104

Section 9.06. Resignation

104

Section 9.07. Non-Reliance

105

Section 9.08. Documentation Agents

105

 

 

ARTICLE X Miscellaneous

105

 

 

Section 10.01. Notices

105

Section 10.02. Waivers; Amendments

106

Section 10.03. Expenses; Indemnity; Damage Waiver

107

Section 10.04. Successors and Assigns

109

Section 10.05. Survival

112

Section 10.06. Counterparts; Integration; Effectiveness

113

Section 10.07. Severability

113

Section 10.08. Right of Setoff

113

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process

113

Section 10.10. WAIVER OF JURY TRIAL

114

Section 10.11. Headings

115

Section 10.12. Confidentiality

115

Section 10.13. Interest Rate Limitation

115

Section 10.14. Judgment Currency

116

Section 10.15. Calculations

116

Section 10.16. USA Patriot Act

117

 

 

ARTICLE XI Intermediate Holdings Guaranty

117

 

 

Section 11.01. The Guaranty

117

Section 11.02. Bankruptcy

118

Section 11.03. Nature of Liability

118

Section 11.04. Independent Obligation

119

Section 11.05. Authorization

119

Section 11.06. Reliance

120

Section 11.07. Subordination

120

Section 11.08. Waiver

120

 

SCHEDULES:

 

Schedule 1.01

 

—

 

Liability Percentages

Schedule 2.01

 

—

 

Commitments

Schedule 3A.11

 

—

 

Existing Tranche 1 Fronted Letters of Credit

Schedule 3A.12

 

—

 

Existing Tranche 1 Several Letters of Credit

Schedule 3B.11

 

—

 

Existing Tranche 2 Fronted Letters of Credit

Schedule 3B.12

 

—

 

Existing Tranche 2 Several Letters of Credit

Schedule 4.10(c)

 

—

 

Material Liabilities

 

iv

--------------------------------------------------------------------------------


 

Schedule 4.13

 

—

 

Subsidiaries

Schedule 4.14

 

—

 

Capitalization

Schedule 4.15

 

—

 

Existing Indebteness

Schedule 4.17

 

—

 

Insurance Licenses

Schedule 7.02

 

—

 

Assets to be Sold

Schedule 7.03

 

—

 

Liens

Schedule 7.04(c)

 

—

 

Existing Intermediate Holdings Indebtedness

Schedule 7.05

 

—

 

Preferred Stock

 

EXHIBITS:

 

Exhibit A

 

—

 

Form of Borrowing Request

Exhibit B-1

 

—

 

Form of Tranche 2 Note

Exhibit B-2

 

—

 

Form of Tranche 3 Note

Exhibit C-1

 

—

 

Form of Tranche 1 Letter of Credit Request

Exhibit C-2

 

—

 

Form of Tranche 2 Letter of Credit Request

Exhibit D

 

—

 

Form of Officers’ Certificate

Exhibit E

 

—

 

Form of Account Control Agreement

Exhibit F

 

—

 

Form of Security Agreement

Exhibit G-1

 

—

 

Form of Opinion of Borrower’s Special U.S.Counsel

Exhibit G-2

 

—

 

Form of Opinion of Borrower’s Special Bermuda Counsel

Exhibit G-3

 

—

 

Form of Opinion of Missouri Counsel

Exhibit G-4

 

—

 

Form of Opinion of Nebraska Counsel

Exhibit G-5

 

—

 

Form of Opinion of Wisconsin Counsel

Exhibit H

 

—

 

Form of Assignment and Assumption

Exhibit I

 

—

 

Form of Additional Tranche 1 Commitment Agreement

Exhibit J

 

—

 

Form of Borrowing Base Certificate

Exhibit K

 

—

 

Form of DSB Assumption Agreement

Exhibit L

 

—

 

Form of Non-Continuing Lender Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 29, 2005, among ARCH
CAPITAL GROUP LTD., ARCH CAPITAL GROUP (U.S.) INC., various DESIGNATED
SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, THE BANK OF NEW YORK, as Collateral Agent,
BANK OF AMERICA, N.A., as Syndication Agent, and BARCLAYS BANK PLC, THE BANK OF
NEW YORK, WACHOVIA BANK, N.A., CALYON, CITIBANK, N.A., HSBC BANK USA, N.A. and
ING BANK N.V., LONDON BRANCH, as Documentation Agents.

 

WHEREAS, the Parent Borrower, certain of the Designated Subsidiary Borrowers,
the Existing Lenders and JPMorgan Chase, as Administrative Agent, are parties to
a Credit Agreement, dated as of September 16, 2004 (as the same has been
amended, modified or supplemented to, but not including, the Restatement
Effective Date, the “Existing Credit Agreement”); and

 

WHEREAS, subject to and on the terms and conditions set forth herein, (i) the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement, and (ii) the Lenders are willing to make
available to the Parent Borrower and the Designated Subsidiary Borrowers the
credit facilities provided herein;

 

NOW, THEREFORE, the Parent Borrower, the Designated Subsidiary Borrowers, the
Lenders and the Administrative Agent agree that, on the Restatement Effective
Date, the Existing Credit Agreement shall be and is hereby amended and restated
in its entirety as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Control Agreement” means the Second Amended and Restated Account
Control Agreement, substantially in the form of Exhibit E, dated as of the date
of this Agreement, among The Bank of New York, as Custodian, the Grantors (as
defined in the Security Agreement) from time to time party thereto and the
Collateral Agent, as amended, restated, modified and supplemented and as in
effect from time to time.

 

“Acquired Indebtedness” means Indebtedness of the Parent Borrower or a
Subsidiary of the Parent Borrower acquired pursuant to an acquisition not
prohibited under this Agreement (or Indebtedness assumed at the time of such
acquisition of an asset securing such Indebtedness), provided that such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such acquisition.

 

--------------------------------------------------------------------------------


 

“Additional Tranche 1 Commitment” means, for each Additional Tranche 1 Lender,
any commitment provided by such Additional Tranche 1 Lender pursuant to
Section 2.19, in such amount as agreed to by such Additional Tranche 1 Lender in
the respective Additional Tranche 1 Commitment Agreement; provided that on the
Additional Tranche 1 Commitment Date upon which an Additional Tranche 1
Commitment of any Additional Tranche 1 Lender becomes effective, such Additional
Tranche 1 Commitment of such Additional Tranche 1 Lender shall (x) in the case
of an existing Tranche 1 Lender be added to (and thereafter become a part of)
the existing Tranche 1 Commitment of such existing Tranche 1 Lender for all
purposes of this Agreement as contemplated by Section 2.19 and (y) in the case
of a new Tranche 1 Lender, be converted to a Tranche 1 Commitment and become a
Tranche 1 Commitment for all purposes of this Agreement as contemplated by
Section 2.19.

 

“Additional Tranche 1 Commitment Agreement” means an Additional Tranche 1
Commitment Agreement substantially in the form of Exhibit I (appropriately
completed).

 

“Additional Tranche 1 Commitment Date” means each date upon which an Additional
Tranche 1 Commitment under an Additional Tranche 1 Commitment Agreement becomes
effective as provided in Section 2.19.

 

“Additional Tranche 1 Lender” has the meaning provided in Section 2.19.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” means, for any category of Cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than Cash, the “Eligible Securities”), the percentage set forth opposite such
category of Cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

 

2

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

 

 

Cash:

U.S. Dollars.

 

100%

 

 

 

 

 

Time Deposits, CDs and Money Market Deposits:

Time deposits, certificates of deposit and money market deposits of any
commercial bank incorporated in the United States with a rating of at least
(i) AA- from Standard & Poor’s Ratings Services (“S&P”) and (ii) Aa3 from
Moody’s Investors Service, Inc. (“Moody’s”) and maturing within two years from
the date of determination.

 

90%

 

 

 

 

 

U.S. Government Securities:

Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%

 

 

 

 

 

Investment Grade Municipal Bonds Level I:

Municipal bonds rated at least (i) AAA from S&P and (ii) Aaa from Moody’s and
maturing within five years from the date of determination.

 

90%

 

 

 

 

 

Investment Grade Municipal Bonds Level II:

Municipal bonds rated at least (i) BBB+ from S&P and (ii) Baa1 from Moody’s and
maturing within five years from the date of determination, but no higher than
(x) AA+ from S&P and (y) Aa1 from Moody’s.

 

85%

 

 

 

 

 

Investment Grade Nonconvertible Corporate Bonds Level I:

Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange and rated at least (i) AA— from S&P and (ii) Aa3 from
Moody’s.

 



With maturities of (x) two years or less from the date of determination, 90% and
(y) more than two years to ten years from the date of determination, 85%

 

 

 

 

 

Investment Grade Nonconvertible Corporate Bonds Level II:

Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange and rated at least (i) BBB+ from S&P and (ii) Baa1 from
Moody’s, but no higher than (x) A+ from S&P and (y) A1 from Moody’s.

 

80%

 

 

 

 

 

Commercial Paper:

Commercial paper issued by any entity organized in the United States rated at
least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or the equivalent
thereof by Moody’s and maturing not more than one year after the date of
determination.

 

90%

 

 

3

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

 

 

Agency Securities:

(i) Single-class mortgage participation certificates in book-entry form backed
by single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivative
securities); (ii) single-class mortgage pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of interest at the applicable certificate rate and ultimate collection
of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages, collateralized
mortgage obligations, securities paying interest or principal only and similar
derivative securities); and (iii) single-class fully modified pass-through
certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities).

 



With maturities from the date of determination of (x) two years or less from the
date of determination, 95%, (y) more than two years and less than ten years from
the date of determination, 90% and (z) more than ten years from the date of
determination, 85%

 

 

 

 

 

Other Securities:

All other cash, investments, obligations or securities

 

0%

 

 

Notwithstanding the foregoing, (A) the value of Eligible Securities at any time
shall be determined based on the Borrowing Base Report (as defined in the
Security Agreement) then most recently delivered by the Custodian to the
Collateral Agent, (B) if any single corporate issuer (or any Affiliate thereof)
represents more than 10% of the aggregate value of all Cash and Eligible
Securities of the aggregate amount of all Borrowing Bases, the excess over 10%
shall be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time), (C) no more than 10% of all corporate bonds
constituting Eligible Securities under Investment Grade Nonconvertible Corporate
Bonds Level II shall at any time be rated lower than A from S&P or lower than A2
from Moody’s and (D) the weighted average rating of all corporate bonds
constituting Eligible Securities under both Investment Grade Nonconvertible
Corporate Bonds Level I and Investment Grade Nonconvertible Corporate Bonds
Level II shall at all times be rated at least (x) AA from S&P and (y) Aa2 from
Moody’s.

 

“AESIC” means Arch Excess & Surplus Insurance Company, a corporation organized
under the laws of Nebraska.

 

“Affected Loans” has the meaning provided in Section 2.10(m).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

4

--------------------------------------------------------------------------------


 

“Agents” means the Administrative Agent, the Collateral Agent, the Custodian and
the Syndication Agent.

 

“Agreement” means this Credit Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

 

“AIC” means Arch Insurance Company, a corporation organized under the laws of
Missouri.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Alternate Currency” means each of Euros and Pounds Sterling and, in the case of
Letters of Credit only, Canadian Dollars.

 

“Alternate Currency Letter of Credit” means any Letter of Credit to the extent
denominated in an Alternate Currency.

 

“Alternate Currency Letter of Credit Outstandings” means Letter of Credit
Outstandings in respect of an Alternate Currency Letter of Credit.

 

“Alternate Currency Letter of Credit Sublimit” means $100,000,000.

 

“Alternate Currency Loan” means a Tranche 2 Loan that is denominated in an
Alternate Currency.

 

“Alternate Currency Loan Sublimit” means $100,000,000.

 

“Alternative Re Holdings” means Alternative Re Holdings Limited, a company
organized under the laws of Bermuda.

 

“Applicable Grace Period” means two Business Days.

 

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (x) the insurance department or similar
administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and shall include any Federal or national insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

 

5

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by the sum of such Lender’s Commitments.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Rate” means, for any day:

 

(a)                                  with respect to any Tranche 1 Letter of
Credit Fee and any Tranche 1 Facility Fee, for any Margin Adjustment Period,
from and after any Start Date to and including the corresponding End Date, the
respective percentage per annum set forth below opposite the respective Level
(i.e., Level 1, Level 2 or Level 3, as the case may be) indicated to have been
achieved on the applicable Test Date for such Start Date (as shown in the
respective officer’s certificate delivered pursuant to Section 6.01(c)):

 

 

 

Level 1:

 

Level 2:

 

Level 3:

 

Parent Borrower
Leverage
Ratio

 

less than or
equal to
0.20:1.00

 

greater than
0.20:1.00 and less
than or equal to
0.25:1.00

 

greater than
0.25:1.00

 

Letter of Credit Fee

 

0.175

%

0.20

%

0.275

%

Facility Fee

 

0.075

%

0.10

%

0.125

%

 

(b)                                 with respect to any Tranche 2 Letter of
Credit Fee, interest on any Tranche 2 Loan or Tranche 3 Loan, any Tranche 2
Facility Fee or Tranche 3 Facility Fee, or any Tranche 2 Utilization Fee or
Tranche 3 Utilization Fee, for any Margin Adjustment Period, from and after any
Start Date to and including the corresponding End Date, the respective
percentage per annum set forth below opposite the respective Level (i.e., Level
1, Level 2 or Level 3, as the case may be) indicated to have been achieved on
the applicable Test Date for such Start Date (as shown in the respective
officer’s certificate delivered pursuant to Section 6.01(c)):

 

 

 

Level 1:

 

Level 2:

 

Level 3:

 

Parent Borrower
Leverage
Ratio

 

less than or
equal to
0.20:1.00

 

greater than
0.20:1.00 and less
than or equal to
0.25:1.00

 

greater than
0.25:1.00

 

Letter of Credit Fee and Applicable Rate for LIBOR Loans

 

0.325

%

0.40

%

0.50

%

Applicable Rate for ABR Loans

 

0.00

%

0.00

%

0.00

%

Facility Fee

 

0.075

%

0.100

%

0.125

%

Utilization Fee

 

0.100

%

0.100

%

0.100

%

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) if the Parent Borrower fails to deliver the
financial statements required to be delivered pursuant to Section 6.01(a) or
(b) (accompanied by the officer’s certificate required to be delivered pursuant
to Section 6.01(c) showing the applicable Parent Borrower Leverage Ratio on the
relevant Test Date) on or prior to the respective date required by such
Sections, then Level 3 pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Adjustment Period is at a level below Level 3 (it being understood that, in the
case of any late delivery of the financial statements and officer’s certificate
as so required, any reduction in the Applicable Rate shall apply only from and
after the date of the delivery of the complying financial statements and
officer’s certificate); (ii) except when clause (iii) below is applicable, Level
1 pricing shall apply for the period from the Restatement Effective Date to the
date of the delivery of the Parent Borrower’s consolidated financial statements
(and related officer’s certificate) in respect of its fiscal quarter ending
December 31, 2005; and (iii) Level 3 pricing shall apply at all times when any
Event of Default is in existence.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

 

“ARC” means Arch Reinsurance Company, a corporation organized under the laws of
Nebraska.

 

“Arch Shareholder Group” means Warburg Pincus (Bermuda) Private Equity VIII,
L.P., Warburg Pincus (Bermuda) International Partners, L.P., Warburg Pincus
Netherlands International Partners I, C.V., HFCP IV (Bermuda), L.P., H&F
International Partners IV-A (Bermuda), L.P., H&F International Partners IV-B
(Bermuda), L.P. and H&F Executive Fund IV (Bermuda), L.P.

 

“ARL” means Arch Reinsurance Ltd., a corporation organized under the laws of
Bermuda.

 

“ASIC” means Arch Specialty Insurance Company, a corporation organized under the
laws of Wisconsin.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit H or any other form approved by the Administrative Agent.

 

“Associated Cost Rate” means, with respect to any Interest Period for Pounds
Sterling Loans or Euro Loans, the amount (expressed as a percentage rate per
annum, rounded up to the nearest four decimal places, as determined by the
Administrative Agent on the first day of such Interest Period) required to
compensate the Lenders lending from facility offices in the United Kingdom for
the portion of the cost of each such Lender of complying with the cash ratio and
special deposit requirements of the Bank of England and/or capital adequacy
requirements and banking supervision or other fees imposed by the United Kingdom
Financial Services Authority, which, in the reasonable determination of such
Lender, is attributable to such Loans

 

7

--------------------------------------------------------------------------------


 

made by such Lender from its facility office in the United Kingdom and
outstanding during such Interest Period.

 

“Authorized Officer” means, as to any Person, the chief executive officer, the
chief financial officer, the controller, the president, any vice president, the
secretary or any other officer of such Person duly authorized by such Person to
act on behalf of such Person hereunder and under the other Credit Documents.

 

“Bankruptcy Code” has the meaning provided in Section 8.05.

 

“Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means each of the Parent Borrower and each Designated Subsidiary
Borrower.

 

“Borrowing” means Loans of the same Tranche and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” means, at any time, and in respect of each Designated
Subsidiary Borrower, the aggregate amount of Cash and Eligible Securities held
in the Collateral Accounts applicable to such Designated Subsidiary Borrower
under the Security Agreement at such time multiplied in each case by the
respective Advance Rates for Cash and such Eligible Securities; provided that
all Cash and Eligible Securities in respect of any Borrowing Base shall only be
included in such Borrowing Base to the extent same are subject to a first
priority perfected security interest in favor of the Collateral Agent pursuant
to the Security Documents.

 

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit J.

 

“Borrowing Request” means a request by any Tranche 2/3 Borrower for a Borrowing
in accordance with Section 2.03.

 

“Business Day” means (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day which is a Business
Day described in clause (i) and which is also a day for trading by and between
banks in the London interbank market and, with respect to any notices or
determinations in respect of Euros, which is customarily a “Business Day” for
such notices or determinations.

 

“Canadian Dollars” means freely transferable lawful money of Canada.

 

8

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper rated at least A-1 or the equivalent
thereof by S&P or at least P-1 or the equivalent thereof by Moody’s and in each
case maturing not more than one year after the date of acquisition by such
Person, and (v) investments in money market funds substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(iv) above.

 

“Change in Control” means (a) any Person or group of Persons (as used in
Sections 13 and 14 of the Securities Exchange Act of 1934 and the rules and
regulations thereunder), other than one or more Permitted Holders, shall have
become the beneficial owner (as defined in rules promulgated by the SEC) of more
than 35% of the voting securities of the Parent Borrower, (b) the occupation of
a majority of the seats (other than vacant seats) of the board of directors of
the Parent Borrower by Persons who are neither (i) nominated by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated or
(c) the Parent Borrower shall cease to own, directly or indirectly, 100% of the
Equity Interests of any Designated Subsidiary Borrower or Intermediate Holdings.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Charges” has the meaning provided in Section 10.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Account” has the meaning provided in the Security Agreement.

 

9

--------------------------------------------------------------------------------


 

“Collateral Agent” has the meaning provided in the Security Agreement.

 

“Commitment” means each Tranche 1 Commitment, each Tranche 2 Commitment and each
Tranche 3 Commitment.

 

“Commitment Expiration Date” means November 29, 2010.

 

“Consolidated Indebtedness” means, as of any date of determination, (i) all
Indebtedness of the Parent Borrower and its Subsidiaries which at such time
would appear on the liability side of a balance sheet of such Persons prepared
on a consolidated basis in accordance with GAAP plus (ii) any Indebtedness for
borrowed money of any other Person (other than the Parent Borrower or any of its
Subsidiaries) as to which the Parent Borrower and/or any of its Subsidiaries has
created a Guarantee (but only to the extent of such Guarantee).  For the
avoidance of doubt, “Consolidated Indebtedness” shall not include any Guarantees
of any Person under or in connection with letters of credit or similar
facilities so long as no unreimbursed drawings or payments have been made in
respect thereof.

 

“Consolidated Net Income” means, for any Person, for any period, net income (or
loss) after income taxes of the such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, for any Person, as of any date of determination,
the Net Worth of such Person and its Subsidiaries determined on a consolidated
basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

 

“Consolidated Tangible Net Worth” means, for any Person, as of the date of any
determination, Consolidated Net Worth of such Person and its Subsidiaries on
such date less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets.

 

“Consolidated Total Capital” means, as of any date of determination, the sum of
(i) Consolidated Indebtedness and (ii) Consolidated Net Worth of the Parent
Borrower at such time.

 

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the securities having ordinary voting power for the election of
directors of such corporation or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Credit Documents” means this Agreement, each Note, each Assignment and
Assumption, each Security Document and all other documents, instruments and
agreements entered into in connection herewith or therewith.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit (or any increase of the Stated Amount thereof).

 

10

--------------------------------------------------------------------------------


 

“Credit Party” means each Borrower and Intermediate Holdings.

 

“Credit Protection Agreement” means any OTC arrangement designed to transfer
credit risk from one party to another, including credit default swaps
(including, without limitation, single name, basket and first-to-default swaps),
total return swaps and credit-linked notes.

 

“Custodian” has the meaning provided in the Security Agreement and in the
Account Control Agreement.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designated Subsidiary Borrower” means each of ARC, ARL, AIC, WDCIC, ASIC, AESIC
and each Person which is designated as an additional Designated Subsidiary
Borrower after the Restatement Effective Date in accordance with Section 2.20
(in each case, unless otherwise removed as such in accordance with
Section 2.21).

 

“Dispositions” has the meaning provided in Section 7.02(b).

 

“Dividends” has the meaning provided in Section 7.07.

 

“Documentation Agents” means each of Barclays Bank plc, The Bank of New York,
Wachovia Bank, N.A., Calyon, Citibank, N.A., HSBC Bank USA, N.A. and ING Bank
N.V., London Branch, each in its capacity as a documentation agent under this
Agreement.

 

“Dollar Equivalent” means, at any time for the determination thereof in
accordance with Section 10.15, the amount of Dollars which could be purchased
with the amount of the relevant Alternate Currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
11:00 a.m. (London time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date.

 

“Dollar Loans” means Loans denominated in Dollars.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“DSB Assumption Agreement” means an assumption agreement in the form of
Exhibit K.

 

“Eligible Securities” has the meaning provided in the definition of “Advance
Rates.”

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“End Date” means, with respect to any Margin Adjustment Period, the last day of
such Margin Adjustment Period.

 

11

--------------------------------------------------------------------------------


 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent Borrower or any of its Subsidiaries or
is under common control (within the meaning of Section 414(c) of the Code) with
the Parent Borrower or any of its Subsidiaries.

 

“Euro” or “€” refers to the lawful currency of the Participating Member States,
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to Euro-LIBOR.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

12

--------------------------------------------------------------------------------


 

“Euro-LIBOR” means, with respect to any Euro Borrowing for any Interest Period,
the rate appearing on Page 3750 (or other appropriate page if the relevant
currency does not appear on such page) of the Dow Jones Market Service (or on
any successor or substitute page or pages of such Service, or any successor to
or substitute for such Service, providing rate quotations comparable to those
currently provided on such page or pages of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Euros in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euros with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then “Euro-LIBOR” with respect to such
Euro Borrowing for such Interest Period shall be the rate at which deposits in
Euros of €5,000,000 and for a maturity comparable to such Interest Period are
offered by the Administrative Agent.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income or net profits by any jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the recipient is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

 

“Existing Credit Agreement” has the meaning provided in the first recital of
this Agreement.

 

“Existing Lenders” means each “Lender” under and as defined in the Existing
Credit Agreement.

 

“Existing Senior Notes” means the Parent Borrower’s 7.35% senior notes due 2034,
issued pursuant to that certain Indenture, dated as of May 4, 2004, among the
Parent Borrower, as issuer, and JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), as trustee, as in effect on the Restatement Effective Date
and as the same may be amended, restated, modified and/or supplemented from time
to time in accordance with the terms hereof and thereof.

 

“Existing Tranche 1 Fronted Letters of Credit” has the meaning provided in
Section 3A.11.

 

13

--------------------------------------------------------------------------------


 

“Existing Tranche 1 Several Letters of Credit” has the meaning provided in
Section 3A.12.

 

“Facility Fees” means, collectively, the Tranche 1 Facility Fee, the Tranche 2
Facility Fee and the Tranche 3 Facility Fee.

 

“Facility-wide Liability Percentage” means the percentages set forth on Part III
of Schedule 1.01.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Final Maturity Date” means the date when the Commitment Expiration Date has
occurred, all Letters of Credit have expired or terminated and all amounts owing
hereunder have been paid in full.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Borrower.

 

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

 

“Fronted Letters of Credit” means, collectively, Fronted Tranche 1 Letters of
Credit and Fronted Tranche 2 Letters of Credit.

 

“Fronted Tranche 1 Letter of Credit” has the meaning provided in
Section 3A.08(a).

 

“Fronted Tranche 1 Unpaid Drawing” has the meaning provided in Section 3A.09(a).

 

14

--------------------------------------------------------------------------------


 

“Fronted Tranche 2 Letter of Credit” has the meaning provided in
Section 3B.08(a).

 

“Fronted Tranche 2 Unpaid Drawing” has the meaning provided in Section 3B.09(a).

 

“Fronting Lender” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), its successors or assigns, and any other Lender reasonably
acceptable to the Administrative Agent (or their respective Affiliates) which is
requested by the Parent Borrower and which agrees in its sole discretion, in
writing, to issue Fronted Letters of Credit hereunder pursuant to Section 3A.08
or 3B.08; provided that no Fronting Lender shall be required to issue more than
an aggregate Stated Amount of all Fronted Letters of Credit issued by such
Fronting Lender as has been separately agreed upon by such Fronting Lender and
the Parent Borrower in writing.

 

“Fronting Tranche 1 Participant” has the meaning provided in Section 3A.08(b).

 

“Fronting Tranche 2 Participant” has the meaning provided in Section 3B.08(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (x) endorsements of instruments for deposit or
collection in the ordinary course of business or (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements or
Retrocession Agreements.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

15

--------------------------------------------------------------------------------


 

“Guaranteed Creditors” means and includes each of the Administrative Agent, the
Collateral Agent, the Custodian, the Lenders, the Fronting Lenders and the
Issuing Agent.

 

“Guaranteed Obligations” means all reimbursement obligations and Unpaid Drawings
with respect to Letters of Credit issued for the account of any Designated
Subsidiary Borrower other than ARL (collectively, the “Guaranteed Parties” and
each, a “Guaranteed Party”), together with all interest on such reimbursement
obligations and Unpaid Drawings accruing before and after the filing of any
insolvency proceeding and all the other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities (including, without limitation, indemnities,
fees and interest thereon) of any Guaranteed Party to any Lender, the
Administrative Agent, the Fronting Lenders and the Issuing Agent now existing or
hereafter incurred under, arising out of or in connection with, this Agreement
and each other Credit Document pursuant to which any Guaranteed Party is a party
and the due performance and compliance by any such Guaranteed Party with all the
terms, conditions and agreements contained in this Agreement and each such other
Credit Document.

 

“Guaranteed Party” has the meaning provided in the definition of “Guaranteed
Obligations.”

 

“Guarantor” means Intermediate Holdings.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreements” means any foreign exchange contracts, currency swap
agreements, commodity price hedging arrangements or other similar arrangements,
or arrangements designed to protect against fluctuations in the currency values.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such property at such date of determination
(determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other Person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person under Interest Rate Protection Agreements,
Hedging Agreements and Credit Protection Agreements, and (i) all reimbursement
obligations of such Person in respect of letters of credit, letters of guaranty,
bankers’ acceptances

 

16

--------------------------------------------------------------------------------


 

and similar credit transactions.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  For the avoidance of doubt, Indebtedness shall
not include (v) trade payables (including payables under insurance contracts and
reinsurance payables) and accrued expenses in each case arising in the ordinary
course of business, (w) obligations of Regulated Insurance Companies with
respect to Policies, (x) obligations arising under deferred compensation plans
of the Parent Borrower and its Subsidiaries in effect on the date hereof or
which have been approved by the board of directors of the Parent Borrower, (y)
obligations with respect to products underwritten by Regulated Insurance
Companies in the ordinary course of business, including insurance policies,
annuities, performance and surety bonds and any related contingent obligations
and (z) reinsurance agreements entered into by any Regulated Insurance Company
in the ordinary course of business.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in Section 10.03(b).

 

“Information” has the meaning provided in Section 10.12.

 

“Insignificant Subsidiary” means any Subsidiary, other than any Designated
Subsidiary Borrower or Intermediate Holdings, which has assets, earnings or
revenues which, if aggregated with the assets, earnings or revenues, as the case
may be, of all other Subsidiaries of the Parent Borrower with respect to which
an event described under Section 8.05 has occurred and is continuing, would have
assets, earnings or revenues, as the case may be, in an amount less than 10% of
the consolidated assets, earnings or revenues, as the case may be, of the Parent
Borrower and its Subsidiaries as of the end of the most recent fiscal quarter of
year of the Parent Borrower for which financial statements are available.

 

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

 

“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

 

“Insurance Licenses” has the meaning provided in Section 4.17.

 

“Interest Election Request” means a request by a Tranche 2/3 Borrower to convert
or continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months duration been
applicable to such Borrowing.

 

17

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender with a Commitment in the respective
Tranche, nine or twelve months) thereafter, as the respective Tranche 2/3
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a LIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement, interest rate floor agreement, interest rate futures contract
traded on a nationally or internationally recognized exchange (including, but
not limited to, the Chicago Board of Trade, Chicago Mercantile Exchange, New
York Mercantile Exchange, New York Futures Exchange and London International
Financial Futures Exchange) or other similar agreement or arrangement.

 

“Intermediate Holdings” means Arch Capital Group (U.S.) Inc., a corporation
organized under the laws of Delaware.

 

“Intermediate Holdings Guaranty” means the guaranty of Intermediate Holdings
provided in Article XI.

 

“Investment Grade Securities” means (i) U.S. Government Obligations (other than
Cash Equivalents), (ii) debt securities or debt instruments with a rating of
BBB- or higher by S&P, Baa3 or higher by Moody’s, Class (2) or higher by NAIC or
the equivalent of such rating by S&P, Moody’s or NAIC, or if none of S&P,
Moody’s and NAIC shall then exist, the equivalent of such rating by any other
nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Wholly-Owned Subsidiaries, and (iii) any fund investing
exclusively in investments of the type described in clauses (i) and (ii) which
funds may also hold immaterial amounts of cash pending investment and/or
distribution.

 

“Issuing Agent” means JPMorgan Chase Bank, N.A..

 

“Judgment Currency” has the meaning provided in Section 10.14(a).

 

“Judgment Currency Conversion Date” has the meaning provided in
Section 10.14(a).

 

“Legal Requirements” means all applicable laws, rules and regulations made by
any governmental body or regulatory authority (including, without limitation,
any Applicable

 

18

--------------------------------------------------------------------------------


 

Insurance Regulatory Authority) having jurisdiction over the Parent Borrower or
a Subsidiary of the Parent Borrower.

 

“Lenders” means each Tranche 1 Lender, each Tranche 2 Lender and each Tranche 3
Lender.

 

“Letter of Credit Outstandings” means, collectively, the Tranche 1 Letter of
Credit Outstandings and the Tranche 2 Letter of Credit Outstandings.

 

“Letter of Credit Request” means each Tranche 1 Letter of Credit Request and
each Tranche 2 Letter of Credit Request.

 

“Letter of Credit Supportable Obligations” means obligations of the Parent
Borrower or any of its Subsidiaries to any other Person which are permitted to
exist pursuant to the terms of this Agreement.

 

“Letters of Credit” means, collectively, the Tranche 1 Letters of Credit and the
Tranche 2 Letters of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 (or other appropriate page if the
relevant currency does not appear on such page) of the Dow Jones Market Service
(or on any successor or substitute page or pages of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page or pages of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in Dollars with a maturity comparable to such Interest Period.  In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which deposits in Dollars of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the Administrative Agent.

 

“LIBOR” (i) when used in reference to any Loan or Borrowing denominated in
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are a Eurodollar Loan or a Eurodollar Borrowing, (ii) when used in reference to
any Loan or Borrowing denominated in Euros, refers to whether such Loan, or the
Loans comprising such Borrowing, are a Euro Loan or a Euro Borrowing, and
(iii) when used in reference to any Loan or Borrowing denominated in Pounds
Sterling, refers to whether such Loan, or the Loans comprising such Borrowing,
are a Pounds Sterling Loan or a Pounds Sterling Borrowing.

 

“LIBOR Rate” means the applicable Adjusted LIBO Rate, Euro-LIBOR or Pounds
Sterling LIBOR, as the case may be.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of

 

19

--------------------------------------------------------------------------------


 

the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Sublimit” means, at any time, an amount equal to the sum of the Total
Tranche 2 Commitment and Total Tranche 3 Commitment at such time, minus the sum
of all reductions therefore effected pursuant to 2.10(l).

 

“Loans” means each Tranche 2 Loan and each Tranche 3 Loan.

 

“Long-Term LC Facility” means the Amended Letter of Credit Reimbursement
Agreement, dated as of August 19, 2004 (as the same has been amended, modified
or supplemented to, but not including, the Restatement Effective Date), between
ARL and Barclays Bank plc, which provides for the issuance of letters of credit
in an aggregate amount of up to $175,000,000 (and any replacements, renewals and
extensions thereof and any successor facilities).

 

“Majority Tranche 1 Lenders” means, at any time, Tranche 1 Lenders whose Tranche
1 Commitments (or, after the Tranche 1 Commitments have terminated, the sum of
such Tranche 1 Lenders’ Tranche 1 Percentages of the Tranche 1 Letter of Credit
Outstandings at such time) represent an amount greater than 50% of the Total
Tranche 1 Commitment (or after termination thereof, the Tranche 1 Letter of
Credit Outstandings at such time).

 

“Margin Adjustment Period” means each period which shall commence on the date
upon which the respective officer’s certificate is delivered pursuant to
Section 6.01(c) (together with the related financial statements pursuant to
Section 6.01(a) or (b), as the case may be) and which shall end on the date of
actual delivery of the next officer’s certificate pursuant to
Section 6.01(c) (and related financial statements) or the latest date on which
such next officer’s certificate (and related financial statements) is required
to be so delivered; it being understood that the first Margin Adjustment Period
shall commence with the delivery of the Parent Borrower’s financial statements
(and related officer’s certificate) in respect of its fiscal year ending
December 31, 2005.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, property or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole, (ii) a material adverse effect on the business,
operations, property or financial condition of Intermediate Holdings and its
Subsidiaries taken as a whole or (iii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent or the Lenders under the Credit
Documents, (y) the ability of either the Parent Borrower and its Subsidiaries
taken as a whole, or Intermediate Holdings and its Subsidiaries taken as a
whole, to perform their respective obligations under the Credit Documents to
which such entities are a party or (z) the legality, validity or enforceability
of any Credit Document.

 

“Maximum Rate” has the meaning provided in Section 10.13.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation

 

20

--------------------------------------------------------------------------------


 

to contribute of) the Parent Borrower, any of its Subsidiaries or any of its
ERISA Affiliates, and each such plan for the five year period immediately
following the latest date on which the Parent Borrower, such Subsidiary or such
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“Net Cash Proceeds” means, for any issuance of debt or equity, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such issuance, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith).

 

“Net Worth” means, as to any Person, the sum of its capital stock (including,
without limitation, its preferred stock), capital in excess of par or stated
value of shares of its capital stock (including, without limitation, its
preferred stock), retained earnings and any other account which, in accordance
with GAAP, constitutes stockholders equity, but excluding (i) any treasury stock
and (ii) the effects of Financial Accounting Statement No. 115.

 

“Non-Continuing Lender Agreement” means the Non-Continuing Lender Agreement
substantially in the form of Exhibit L (appropriately completed).

 

“Note” means each Tranche 2 Note and each Tranche 3 Note.

 

“Notice of Non-Extension” has the meaning provided in Section 3A.05.

 

“Obligation Currency” has the meaning provided in Section 10.14(a).

 

“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing to the Administrative
Agent, the Collateral Agent, the Custodian, any Fronting Lender, the Issuing
Agent or any Lender pursuant to the terms of this Agreement or any other Credit
Document.

 

“Original Effective Date” means the “Effective Date” under and as defined in the
Existing Credit Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or performance under, this Agreement.

 

“Parent Borrower” means Arch Capital Group Ltd., a company organized under the
laws of Bermuda.

 

“Parent Borrower Leverage Ratio” means, at any time, the ratio of
(i) Consolidated Indebtedness at such time to (ii) Consolidated Total Capital at
such time.

 

21

--------------------------------------------------------------------------------


 

“Participant” has the meaning set forth in Section 10.04(c).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to European Monetary Union.

 

“Patriot Act” has the meaning set forth in Section 10.16.

 

“Payment Office” means the office of the Administrative Agent located at 270
Park Avenue, New York, New York or such other office as the Administrative Agent
may designate in writing to the Borrowers and the Lenders from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Holders” means (i) the Arch Shareholder Group and their respective
Subsidiaries and any other Person of which any member of the Arch Shareholder
Group is a direct or indirect Subsidiary, (ii) any investment fund or vehicle
managed by, or the general partner of, any of the Persons described in preceding
clause (i), (iii) each of the directors and executive officers of the Parent
Borrower or any of its Subsidiaries on the Restatement Effective Date and
(iv) with respect to any of the foregoing who is an individual, any family
member of such Person, any trust or partnership for the benefit, or any
corporation that is a Subsidiary, of such Person or such Person’s family members
and any of such individuals’, heirs, executors, successors and legal
representatives.

 

“Permitted Subsidiary Indebtedness” means:

 

(a)                                  Indebtedness of any Subsidiary of the
Parent Borrower incurred pursuant to this Agreement or any other Credit
Document;

 

(b)                                 Indebtedness of any Subsidiary of the Parent
Borrower existing on the date hereof and listed on Schedule 4.15 and
refinancings by such Subsidiary thereof; provided that the aggregate principal
amount of any such refinancing Indebtedness is not greater than the aggregate
principal amount of the Indebtedness being refinanced plus the amount of any
premiums required to be paid thereon and fees and expenses associated therewith;

 

(c)                                  Indebtedness of any Subsidiary of the
Parent Borrower under any Interest Rate Protection Agreement or Hedging
Agreement, in each case entered into to protect any such Subsidiary against
fluctuations in interest rates, currency exchange rates or other rate
fluctuations and not entered into for speculative purposes;

 

(d)                                 any Indebtedness owed by Subsidiaries of the
Parent Borrower to the Parent Borrower or any of its Subsidiaries;

 

(e)                                  Indebtedness in respect of purchase money
obligations and Capital Lease Obligations of any Subsidiary of the Parent
Borrower, and refinancings thereof; provided that the aggregate principal amount
of all such purchase money obligations and Capital

 

22

--------------------------------------------------------------------------------


 

Lease Obligations does not exceed at any time outstanding $25,000,000 at the
time of incurrence of any new Indebtedness under this clause (e);

 

(f)                                    Indebtedness of any Subsidiary of the
Parent Borrower in respect of letters of credit issued to reinsurance cedents,
or to lessors of real property in lieu of security deposits in connection with
leases of any Subsidiary of the Parent Borrower, in each case in the ordinary
course of business;

 

(g)                                 Indebtedness of any Subsidiary of the Parent
Borrower incurred in the ordinary course of business in connection with workers’
compensation claims, self-insurance obligations, unemployment insurance or other
forms of governmental insurance or benefits and pursuant to letters of credit or
other security arrangements entered into in connection with such insurance or
benefit;

 

(h)                                 Acquired Indebtedness of Subsidiaries of the
Parent Borrower;

 

(i)                                     Indebtedness incurred under securities
lending arrangements entered into in the ordinary course of business;

 

(j)                                     Indebtedness incurred under Credit
Protection Agreements entered into in the ordinary course of business;

 

(k)                                  additional Indebtedness of Subsidiaries of
the Parent Borrower not otherwise permitted under clauses (a) through (j) of
this definition which, when added to the aggregate amount of all outstanding
obligations secured by liens incurred by the Parent Borrower pursuant to
Section 7.03(t), shall not exceed at any time outstanding 5% of the Parent
Borrower’s Consolidated Net Worth at the time of incurrence of any new
Indebtedness under this clause (k); and

 

(l)                                     Indebtedness arising from Guarantees
made by any Subsidiary of the Parent Borrower of Indebtedness of the type
described in clauses (a) through (k) of this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any pension plan as defined in Section 3(2) of ERISA and subject to
Title IV of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Parent Borrower or any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates maintained, contributed
to or had an obligation to contribute to such plan.

 

“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any

 

23

--------------------------------------------------------------------------------


 

Regulated Insurance Company and any coinsurance agreements entered into or to be
entered into by any Regulated Insurance Company.

 

“Pounds Sterling” or “£” refers to the freely transferable lawful money of the
United Kingdom, and when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to Sterling LIBOR.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Principal Amount” means (i) the outstanding principal amount of each Dollar
Loan and/or (ii) the Dollar Equivalent of the outstanding principal amount of
each Alternate Currency Loan, as the context may require.

 

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Borrower incorporated in
Bermuda, in whole or in part.

 

“Register” has the meaning set forth in Section 10.04(b).

 

“Regulated Insurance Company” means any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction (foreign or domestic) and
is regulated by any Applicable Insurance Regulatory Authority.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

 

“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

 

24

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders whose Commitments (or, after the
Commitments have terminated, the sum of such Lenders’ (x) then outstanding Loans
plus (y) Tranche 1 Percentages of the Tranche 1 Letter of Credit Outstandings at
such time plus (z) Tranche 2 Percentages of the Tranche 2 Letter of Credit
Outstandings at such time) represent an amount greater than 50% of the Total
Commitment (or after the termination thereof, the sum of (x) the then total
outstanding Loans plus (y) the Tranche 1 Letter of Credit Outstandings at such
time plus (z) the Tranche 2 Letter of Credit Outstandings at such time).  For
purposes of this definition, the calculation of the outstanding principal amount
of all Alternate Currency Loans and Tranche 1 Percentage and Tranche 2
Percentage of Alternate Currency Letter of Credit Outstandings shall be
determined by taking the Dollar Equivalent thereof at the time of any such
calculation.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

 

“SAP” means, with respect to any Regulated Insurance Company, the accounting
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled; it being understood and agreed that determinations in accordance with
SAP for purposes of Article VIII, including defined terms as used therein, are
subject (to the extent provided therein) to Section 1.04.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Security Agreement” means the Second Amended and Restated Security Agreement,
substantially in the form of Exhibit F, dated as of the date of this Agreement,
among The Bank of New York, as Collateral Agent, the Grantors (as defined
therein) from time to time party thereto and the Custodian, as amended,
restated, modified or supplemented and as in effect from time to time.

 

“Security Documents” means (i) the Security Agreement, (ii) the Account Control
Agreement, (iii) each other security agreement executed and delivered pursuant
to Section 6.13 and (iv) each other document, agreement, certificate and/or
financing statement executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (i), (ii) and (iii).

 

“Service of Process Agent” means CT Corporation System, with offices on the date
hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011.

 

25

--------------------------------------------------------------------------------


 

“Shareholders Agreement” means the Shareholders Agreement, dated as of
November 20, 2001, by and among the Parent Borrower, each member of the Arch
Shareholder Group and each other party thereto, as amended through the
Restatement Effective Date.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the amount of the “present fair saleable value” of each of the business
and assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of each of the business and assets of such Person is greater than
the amount that will be required to be paid on or in respect of the probable
“liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including, without
limitation, the payments on or in respect of debt referred to in paragraph
(d) of this definition), will at all times be sufficient to pay all such
judgments promptly in accordance with their terms.  For purposes of this
definition, (i) ”debt” means liability on a “claim”, and (ii) ”claim” means any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Start Date” means, with respect to any Margin Adjustment Period, the first day
of such Margin Adjustment Period.

 

“Stated Amount” means, at any time, (i) if the respective Letter of Credit is
denominated in Dollars, the maximum amount available to be drawn thereunder
(regardless of whether any condition for drawing could then be met), and (ii) if
the respective Letter of Credit is denominated in an Alternate Currency, the
Dollar Equivalent of the maximum amount available to be drawn thereunder
(regardless of whether any conditions for drawing could then be met).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental

 

26

--------------------------------------------------------------------------------


 

reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year or fiscal quarter, the annual or quarterly financial
statements of such Regulated Insurance Company as required to be filed with the
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits, schedules,
certificates and actuarial opinions required to be filed or delivered therewith.

 

“Sterling LIBOR” means, with respect to any Pounds Sterling Borrowing for any
Interest Period, the rate appearing on Page 3750 (or other appropriate page if
the relevant currency does not appear on such page) of the Dow Jones Market
Service (or on any successor or substitute page or pages of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page or pages of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Pounds Sterling
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Pounds Sterling with a maturity comparable to such Interest Period. 
In the event that such rate is not available at such time for any reason, then
“Sterling LIBOR” with respect to such Pounds Sterling Borrowing for such
Interest Period shall be the rate at which deposits in Pounds Sterling of
£5,000,000 and for a maturity comparable to such Interest Period are offered by
the Administrative Agent.

 

“Sublimit” means, at any time, an amount equal to (x) in the case of each
Designated Subsidiary Borrower other than ARC, 75% of such Designated Subsidiary
Borrower’s capital plus surplus (each determined in accordance with SAP) as of
the last day of the then most recent quarter for which financial statements have
been provided pursuant to Section 6.01 and (y) in the case of ARC, 75% of ARC’s
Consolidated Net Worth as of the last day of the then most recent quarter for
which financial statements have been provided pursuant to Section 6.01.

 

“Subscription Agreement” means the Subscription Agreement, dated as of
October 24, 2001, as amended as of November 20, 2001, by and among the Parent
Borrower and the Purchasers party thereto.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the

 

27

--------------------------------------------------------------------------------


 

ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent under this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Test Date” means, with respect to any Start Date, the last day of the most
recent fiscal quarter of the Parent Borrower ended immediately prior to such
Start Date.

 

“Total Commitment” means the sum of (i) the Total Tranche 1 Commitment plus
(ii) the Total Tranche 2 Commitment plus (iii) the Total Tranche 3 Commitment.

 

“Total Tranche 1 Commitment” means the sum of the Tranche 1 Commitments of each
Tranche 1 Lender.

 

“Total Tranche 2 Commitment” means the sum of the Tranche 2 Commitments of each
Tranche 2 Lender.

 

“Total Tranche 3 Commitment” means the sum of the Tranche 3 Commitments of each
Tranche 3 Lender.

 

“Tranche” means, at any time, the respective facility and commitments utilized
in making Loans and/or issuing Letters of Credit hereunder, with there being
three separate Tranches hereunder, designated as Tranche 1, Tranche 2 and
Tranche 3.

 

“Tranche 1 Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Tranche 1
Commitment”, as the same may be (x) reduced or terminated pursuant to
Section 2.06 and/or Article VIII, (y) increased from time to time pursuant to
Section 2.19 or (z) adjusted from time to time as a result of assignment to or
from such Lender pursuant to Section 10.04(b).

 

“Tranche 1 Facility Fee” has the meaning provided in Section 2.11(a).

 

“Tranche 1 Lenders” means each Lender and each Additional Tranche 1 Lender with
a Tranche 1 Commitment and/or Tranche 1 Letter of Credit Outstandings.

 

“Tranche 1 Letter of Credit” has the meaning provided in Section 3A.01(a).

 

“Tranche 1 Letter of Credit Fee” has the meaning provided in Section 2.11(f).

 

“Tranche 1 Letter of Credit Outstandings” means, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all Tranche 1 Letters of
Credit plus (ii) the aggregate amount of all Tranche 1 Unpaid Drawings in
respect of all Tranche 1 Letters of Credit.

 

28

--------------------------------------------------------------------------------


 

“Tranche 1 Letter of Credit Request” has the meaning provided in
Section 3A.02(a).

 

“Tranche 1 Liability Percentage” means the percentages set forth on Part I of
Schedule 1.01.

 

“Tranche 1 Percentage” means, at any time for each Tranche 1 Lender, the
percentage obtained by dividing such Tranche 1 Lender’s Tranche 1 Commitment at
such time by the Total Tranche 1 Commitment then in effect, provided that, if
the Total Tranche 1 Commitment has been terminated, the Tranche 1 Percentage of
each Tranche 1 Lender shall be determined by dividing such Tranche 1 Lender’s
Tranche 1 Commitment as in effect immediately prior to such termination by the
Total Tranche 1 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with
Section 10.04(b) after the date on which the Total Tranche 1 Commitment has
terminated).

 

“Tranche 1 Unpaid Drawings” has the meaning provided in Section 3A.03(a).

 

“Tranche 2/3 Borrower” means each of the Parent Borrower and ARC.

 

“Tranche 2/3 Liability Percentage” means the percentages set forth in Part II of
Schedule 1.01.

 

“Tranche 2 Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Tranche 2
Commitment”, as the same may be (x) reduced or terminated pursuant to
Section 2.07 and/or Article VIII or (y) adjusted from time to time as a result
of assignment to or from such Lender pursuant to Section 10.04(b).

 

“Tranche 2 Credit Exposure” means, with respect to any Tranche 2 Lender at any
time, the sum of the aggregate outstanding Principal Amount of such Tranche 2
Lender’s Tranche 2 Loans at such time plus such Tranche 2 Lender’s Tranche 2
Percentage of all Tranche 2 Letter of Credit Outstandings at such time.

 

“Tranche 2 Facility Fee” has the meaning provided in Section 2.11(b).

 

“Tranche 2 Lenders” means each Lender with a Tranche 2 Commitment or with
outstanding Tranche 2 Loans and/or Tranche 2 Letter of Credit Outstandings.

 

“Tranche 2 Letter of Credit” has the meaning provided in Section 3B.01(a).

 

“Tranche 2 Letter of Credit Fee” has the meaning provided in Section 2.11(g).

 

“Tranche 2 Letter of Credit Outstandings” means, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all Tranche 2 Letters of
Credit plus (ii) the aggregate amount of all Tranche 2 Unpaid Drawings in
respect of all Tranche 2 Letters of Credit.

 

“Tranche 2 Letter of Credit Request” has the meaning provided in
Section 3B.02(a).

 

29

--------------------------------------------------------------------------------


 

“Tranche 2 Loans” has the meaning provided in Section 2.01(a).

 

“Tranche 2 Note” has the meaning provided in Section 2.09(e).

 

“Tranche 2 Percentage” means, at any time for each Tranche 2 Lender, the
percentage obtained by dividing such Tranche 2 Lender’s Tranche 2 Commitment at
such time by the Total Tranche 2 Commitment then in effect, provided that, if
the Total Tranche 2 Commitment has been terminated, the Tranche 2 Percentage of
each Tranche 2 Lender shall be determined by dividing such Tranche 2 Lender’s
Tranche 2 Commitment as in effect immediately prior to such termination by the
Total Tranche 2 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with
Section 10.04(b) after the date on which the Total Tranche 2 Commitment has
terminated).

 

“Tranche 2 Revolving Percentage” means, at any time, a percentage the numerator
of which is the Total Tranche 2 Commitment and the denominator of which is the
sum of the Total Tranche 2 Commitment and the Total Tranche 3 Commitment.

 

“Tranche 2 Unpaid Drawings” has the meaning provided in Section 3B.03(a).

 

“Tranche 2 Utilization Fee” has the meaning provided in Section 2.11(d).

 

“Tranche 3 Commitment” means, with respect to each Tranche 3 Lender, the amount
set forth opposite such Tranche 3 Lender’s name on Schedule 2.01 hereto under
the heading “Tranche 3 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 2.08 and or Article VIII or (y) adjusted from time to time
as a result of assignment to or from such Tranche 3 Lender pursuant to
Section 10.04(b).

 

“Tranche 3 Credit Exposure” means, with respect to any Tranche 3 Lender at any
time, the sum of the aggregate outstanding Principal Amount of such Tranche 3
Lender’s Tranche 3 Loans at such time.

 

“Tranche 3 Facility Fee” has the meaning provided in Section 2.11(c).

 

“Tranche 3 Lenders” means each Lender with a Tranche 3 Commitment and/or
outstanding Tranche 3 Loans.

 

“Tranche 3 Loans” has the meaning provided in Section 2.01(b).

 

“Tranche 3 Note” has the meaning provided in Section 2.09(f).

 

“Tranche 3 Percentage” means, at any time for each Tranche 3 Lender, the
percentage obtained by dividing such Tranche 3 Lender’s Tranche 3 Commitment at
such time by the Total Tranche 3 Commitment then in effect, provided that, if
the Total Tranche 3 Commitment has been terminated, the Tranche 3 Percentage of
each Tranche 3 Lender shall be determined by dividing such Tranche 3 Lender’s
Tranche 3 Commitment as in effect immediately prior to such termination by the
Total Tranche 3 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with
Section 10.04(b) after the date on which the Total Tranche 3 Commitment has
terminated).

 

30

--------------------------------------------------------------------------------


 

“Tranche 3 Revolving Percentage” means, at any time, a percentage the numerator
of which is the Total Tranche 3 Commitment and the denominator of which is the
sum of the Total Tranche 2 Commitment and the Total Tranche 3 Commitment.

 

“Tranche 3 Utilization Fee” has the meaning provided in Section 2.11(e).

 

“Transactions” means the execution, delivery and performance by each Borrower of
this Agreement, the borrowing of Loans, the issuing of Letters of Credit and the
use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate,
Euro-LIBOR or Sterling LIBOR.

 

“Unpaid Drawings” means, collectively, the Tranche 1 Unpaid Drawings and Tranche
2 Unpaid Drawings.

 

“Utilization Fees” means, collectively, the Tranche 2 Utilization Fee and the
Tranche 3 Utilization Fee.

 

“WDCIC” means Western Diversified Casualty Insurance Company, a corporation
organized under the laws of Wisconsin.

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person to
the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

 

Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  In addition, Borrowings and Letters of Credit also may be classified
and referred to by Tranche (e.g., a “Tranche 2 Borrowing”).

 

Section 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same

 

31

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

Section 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent Borrower (on behalf of the Borrowers) notifies the Administrative Agent
that the Borrowers request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Parent Borrower (on behalf of the Borrowers) that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

Section 2.01.  Tranche 2 and Tranche 3 Commitments.  (a)  Subject to and upon
the terms and conditions set forth herein, each Tranche 2 Lender severally
agrees, at any time and from time to time on and after the Restatement Effective
Date and prior to the Commitment Expiration Date, to make a revolving loan or
loans (each, a “Tranche 2 Loan” and, collectively, the “Tranche 2 Loans”) to one
or more of the Tranche 2/3 Borrowers (on a several basis), which Tranche 2 Loans
(i) shall be denominated in Dollars or in an Alternate Currency; provided,
however, in no event shall the aggregate Principal Amount of all outstanding
Alternate Currency Loans at any time exceed the Alternate Currency Loan
Sublimit; (ii) may be repaid and reborrowed in accordance with the provisions
hereof; (iii) except as hereinafter provided, shall, at the option of the
respective Tranche 2/3 Borrower, (x) in the case of Dollar Loans, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans, and (y)
in the case of Alternate Currency Loans, be incurred and maintained as LIBOR
Loans in the respective Alternate Currency, provided that (in either case) all
Tranche 2 Loans made as part of the same Borrowing shall, unless otherwise
specified herein, consist of Tranche 2 Loans of the same Type; (iv) shall not
exceed for any Tranche 2 Lender at any time outstanding that aggregate Principal
Amount which, when added to such Tranche 2 Lender’s Tranche 2 Percentage of all
Tranche 2 Letter of Credit Outstandings (if any) (exclusive of Tranche 2 Unpaid
Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Tranche 2 Loans) at such time,
equals the Tranche 2 Commitment of such Tranche 2 Lender at such time; (v) may
not be incurred by any Tranche 2/3 Borrower if the Principal Amount of such
Tranche 2 Loans, when added to (x) all Tranche 2 Letter of Credit Outstandings
and (y) the aggregate Principal Amount of all Tranche 2 Loans then outstanding,
exceeds the Total Tranche 2 Commitment at such time; (vi) may not be incurred by
any Tranche 2/3 Borrower if the Principal Amount of such Tranche 2 Loans, when
added to the aggregate Principal Amount of all Tranche 2 Loans and Tranche 3
Loans then outstanding, exceeds the Loan Sublimit at such time; (vii) may not be
incurred by ARC if the Principal Amount of such Tranche 2 Loans, when added

 

32

--------------------------------------------------------------------------------


 

to (x) the Tranche 2 Letter of Credit Outstandings in respect of Tranche 2
Letters of Credit issued for the account of ARC at such time and (y) the
aggregate Principal Amount of all Tranche 2 Loans and Tranche 3 Loans incurred
by ARC and then outstanding, exceeds an amount equal to $100,000,000 at such
time; and (viii) may not be incurred by ARC if the Principal Amount of such
Tranche 2 Loans, when added to (w) the Tranche 1 Letter of Credit Outstandings
in respect of Tranche 1 Letters of Credit issued for the account of ARC at such
time, (x) the Tranche 2 Letter of Credit Outstandings in respect of Tranche 2
Letters of Credit issued for the account of ARC at such time, (y) the aggregate
Principal Amount of all Tranche 2 Loans incurred by ARC and then outstanding and
(z) the aggregate Principal Amount of all Tranche 3 Loans incurred by ARC and
then outstanding, exceeds ARC’s Sublimit at such time.

 


(B)                                 SUBJECT TO AND UPON THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH TRANCHE 3 LENDER SEVERALLY AGREES, AT ANY TIME AND FROM
TIME TO TIME ON AND AFTER THE RESTATEMENT EFFECTIVE DATE AND PRIOR TO THE
COMMITMENT EXPIRATION DATE, TO MAKE A REVOLVING LOAN OR LOANS (EACH, A “TRANCHE
3 LOAN” AND, COLLECTIVELY, THE “TRANCHE 3 LOANS”) TO ONE OR MORE OF THE TRANCHE
2/3 BORROWERS, WHICH TRANCHE 3 LOANS (I) SHALL BE DENOMINATED IN DOLLARS;
(II) EXCEPT AS HEREINAFTER PROVIDED, SHALL, AT THE OPTION OF THE RESPECTIVE
TRANCHE 2/3 BORROWER, BE INCURRED AND MAINTAINED AS AND/OR CONVERTED INTO ABR
LOANS OR EURODOLLAR LOANS, PROVIDED THAT ALL TRANCHE 3 LOANS COMPRISING THE SAME
BORROWING SHALL AT ALL TIMES BE OF THE SAME TYPE; (III) MAY BE REPAID AND
REBORROWED AT ANY TIME IN ACCORDANCE WITH THE PROVISIONS HEREOF; (IV) SHALL NOT
EXCEED FOR ANY TRANCHE 3 LENDER AT ANY TIME OUTSTANDING THAT AGGREGATE PRINCIPAL
AMOUNT WHICH EQUALS THE TRANCHE 3 COMMITMENT OF SUCH TRANCHE 3 LENDER AT SUCH
TIME; (V) MAY NOT BE INCURRED BY ANY TRANCHE 2/3 BORROWER IF SUCH TRANCHE 3
LOAN, WHEN ADDED TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 3 LOANS THEN
OUTSTANDING, EXCEEDS THE TOTAL TRANCHE 3 COMMITMENT AT SUCH TIME; (VI) MAY NOT
BE INCURRED BY ANY TRANCHE 2/3 BORROWER IF THE PRINCIPAL AMOUNT OF SUCH TRANCHE
3 LOANS, WHEN ADDED TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND
TRANCHE 3 LOANS THEN OUTSTANDING, EXCEEDS THE LOAN SUBLIMIT AT SUCH TIME;
(VII) MAY NOT BE INCURRED BY ARC IF THE PRINCIPAL AMOUNT OF SUCH TRANCHE 3
LOANS, WHEN ADDED TO (X) THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS IN RESPECT
OF TRANCHE 2 LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF ARC AT SUCH TIME AND
(Y) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3 LOANS
INCURRED BY ARC AND THEN OUTSTANDING, EXCEEDS $100,000,000 AT SUCH TIME; AND
(VIII) MAY NOT BE INCURRED BY ARC IF THE PRINCIPAL AMOUNT OF SUCH TRANCHE 3
LOAN, WHEN ADDED TO (W) THE TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS IN RESPECT
OF TRANCHE 1 LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF ARC AT SUCH TIME, (X)
THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF TRANCHE 2 LETTERS OF
CREDIT ISSUED FOR THE ACCOUNT OF ARC AT SUCH TIME, (Y) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL TRANCHE 2 LOANS INCURRED BY ARC AND THEN OUTSTANDING AND (Z) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 3 LOANS INCURRED BY ARC AND THEN
OUTSTANDING, EXCEEDS ARC’S SUBLIMIT AT SUCH TIME.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 2.01 OR ELSEWHERE IN THIS AGREEMENT, EACH INCURRENCE
OF TRANCHE 2 LOANS OR TRANCHE 3 LOANS SHALL, IN EACH CASE, CONSIST OF A
BORROWING OF TRANCHE 2 LOANS AND A BORROWING OF TRANCHE 3 LOANS, WITH SUCH
BORROWINGS TO BE MADE PRO RATA ON THE BASIS OF THE TRANCHE 2 REVOLVING
PERCENTAGE AND THE TRANCHE 3 REVOLVING PERCENTAGE, IN EACH CASE AS IN EFFECT AT
THE TIME OF SUCH BORROWINGS (AND, IN THE CASE OF ANY BORROWING OF ALTERNATE
CURRENCY LOANS, TAKING THE DOLLAR EQUIVALENT THEREOF AT THE TIME OF SUCH
BORROWING).

 

33

--------------------------------------------------------------------------------


 

Section 2.02.  Loans and Borrowings.  (a)  All Borrowings of Loans under this
Agreement shall be incurred by the respective Tranche 2/3 Borrower from the
Lenders pro rata on the basis of their respective Tranche 2 Commitments or
Tranche 3 Commitments, as the case may be.  The failure of any Lender to make
any Loans required to be made by it shall not relieve any other Lender of its
obligations hereunder.

 


(B)                                 SUBJECT TO SECTION 2.13, EACH BORROWING
SHALL BE COMPRISED ENTIRELY OF ABR LOANS, EURODOLLAR LOANS, EURO LOANS OR POUNDS
STERLING LOANS AS THE RESPECTIVE TRANCHE 2/3 BORROWER MAY REQUEST IN ACCORDANCE
HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY LIBOR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
RESPECTIVE TRANCHE 2/3 BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


 


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY LIBOR BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000 (IN EITHER CASE,
USING THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF AN ALTERNATE CURRENCY LOAN). 
AT THE TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$5,000,000.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME UNDER EACH RESPECTIVE TRANCHE; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE
MORE THAN A TOTAL OF TEN LIBOR BORROWINGS OUTSTANDING IN THE AGGREGATE FOR ALL
TRANCHES.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NO TRANCHE 2/3 BORROWER SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO
CONVERT OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT
THERETO WOULD END AFTER THE COMMITMENT EXPIRATION DATE.


 

Section 2.03.  Requests for Borrowings.  To request a Borrowing, a Tranche 2/3
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Euro Borrowing or a Pounds Sterling Borrowing, not later
than 10:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing, or (c) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit A appropriately completed and signed by
such Tranche 2/3 Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(I)                                     THE AGGREGATE PRINCIPAL AMOUNT OF THE
REQUESTED BORROWING;

 

(II)                                  IN THE CASE OF AN ALTERNATE CURRENCY LOAN,
THE ALTERNATE CURRENCY FOR SUCH BORROWING;

 

(III)                               THE DATE OF SUCH BORROWING, WHICH SHALL BE A
BUSINESS DAY;

 

34

--------------------------------------------------------------------------------


 

(IV)                              WHETHER SUCH BORROWING SHALL CONSIST OF
TRANCHE 2 LOANS OR TRANCHE 3 LOANS;

 

(V)                                 WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING, A EURODOLLAR BORROWING, A EURO BORROWING OR A POUNDS STERLING
BORROWING;

 

(VI)                              IN THE CASE OF A LIBOR BORROWING, THE INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED
BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(VII)                           THE LOCATION AND NUMBER OF SUCH TRANCHE 2/3
BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED.

 

If no election as to the Type of Borrowing is specified, then such Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested LIBOR Borrowing, then such Tranche 2/3 Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender which is required to make Loans
under the respective Tranche specified in the respective Borrowing Request of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

Section 2.04.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  All such amounts shall be made available to the
Administrative Agent (x) in Dollars in the case of Dollar Loans and (y) in the
applicable Alternate Currency in the case of Alternate Currency Loans.  The
Administrative Agent will make such Loans available to the respective Tranche
2/3 Borrower by wire transfer of immediately available funds not later than
2:00 p.m. New York City time to the account of such Tranche 2/3 Borrower
designated by such Tranche 2/3 Borrower in the applicable Borrowing Request.

 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS RESPECTIVE
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO EACH
TRANCHE 2/3 BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT
IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE RESPECTIVE TRANCHE 2/3
BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH TRANCHE 2/3 BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF
SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF SUCH TRANCHE 2/3
BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH

 

35

--------------------------------------------------------------------------------


 


AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.

 

Section 2.05.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type and Tranche specified in the applicable Borrowing Request and, in the
case of a LIBOR Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the respective Tranche 2/3 Borrower may (x)
in the case of Dollar Loans, elect to convert such Borrowing of the same Tranche
to a different Type of Dollar Loan of such Tranche or (y) in the case of each
Type of Loan of such Tranche, to continue such Borrowing and, in the case of a
LIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  Subject to the other provisions of this Section 2.05, the respective
Tranche 2/3 Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the respective Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION 2.05, A TRANCHE 2/3 BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE
REQUIRED UNDER SECTION 2.03 IF SUCH TRANCHE 2/3 BORROWER WERE REQUESTING A
BORROWING OF THE TYPE AND TRANCHE RESULTING FROM SUCH ELECTION TO BE MADE ON THE
EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY SUCH TRANCHE 2/3
BORROWER.


 


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (IV) AND (V) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING CONSISTS OF TRANCHE 2
LOANS OR TRANCHE 3 LOANS;

 

(IV)                              WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING, A EURODOLLAR BORROWING, A EURO BORROWING OR A POUNDS STERLING
BORROWING; AND

 

(V)                                 IF THE RESULTING BORROWING IS A LIBOR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

36

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then such Tranche 2/3 Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH RELEVANT LENDER OF
THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  IF ANY TRANCHE 2/3 BORROWER FAILS TO
DELIVER A TIMELY INTEREST ELECTION REQUEST WITH RESPECT TO A LIBOR BORROWING
PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH
BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH
BORROWING SHALL (X) IN THE CASE OF A EURODOLLAR BORROWING, BE CONVERTED TO AN
ABR BORROWING AND (Y) IN THE CASE OF A EURO BORROWING OR A POUNDS STERLING
BORROWING, BE CONTINUED AS A LIBOR BORROWING OF THE SAME TYPE AND WITH AN
INTEREST PERIOD OF ONE MONTH’S DURATION.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES SUCH
TRANCHE 2/3 BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO
OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR
BORROWING, (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO AND
(III) UNLESS REPAID, EACH EURO BORROWING AND POUNDS STERLING BORROWING SHALL BE
CONTINUED AS A LIBOR BORROWING OF THE SAME TYPE WITH AN INTEREST PERIOD OF ONE
MONTH’S DURATION.

 

Section 2.06.  Termination and Reduction of Tranche 1 Commitments.  (a)  Unless
previously terminated, the Tranche 1 Commitments shall terminate on the
Commitment Expiration Date.

 


(B)                                 IN ADDITION TO ANY OTHER TRANCHE 1
COMMITMENT REDUCTIONS HEREUNDER, THE TRANCHE 1 COMMITMENTS SHALL BE REDUCED ON
THE DATES AND IN THE AMOUNTS SPECIFIED IN SECTION 2.10.


 


(C)                                  THE DESIGNATED SUBSIDIARY BORROWERS MAY AT
ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE TRANCHE 1 COMMITMENTS;
PROVIDED THAT (I) EACH REDUCTION OF THE TRANCHE 1 COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000
AND (II) THE DESIGNATED SUBSIDIARY BORROWERS SHALL NOT TERMINATE OR REDUCE THE
TRANCHE 1 COMMITMENTS IF, AS A RESULT THEREOF, THE AGGREGATE AMOUNT OF ALL
TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS WOULD EXCEED THE TOTAL TRANCHE 1
COMMITMENTS.  EACH SUCH REDUCTION SHALL BE APPLIED TO THE TRANCHE 1 COMMITMENTS
OF THE TRANCHE 1 LENDERS ON A PRO RATA BASIS BASED ON THE AMOUNT OF SUCH TRANCHE
1 LENDERS’ RESPECTIVE TRANCHE 1 COMMITMENTS.


 


(D)                                 THE DESIGNATED SUBSIDIARY BORROWERS SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE
TRANCHE 1 COMMITMENTS UNDER PARAGRAPH (C) OF THIS SECTION AT LEAST THREE
BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION,
SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE TRANCHE 1
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE DESIGNATED
SUBSIDIARY BORROWERS PURSUANT TO THIS SECTION 2.06 SHALL BE IRREVOCABLE;
PROVIDED THAT A NOTICE OF TERMINATION OF TRANCHE 1 COMMITMENTS DELIVERED BY THE

 

37

--------------------------------------------------------------------------------


 


DESIGNATED SUBSIDIARY BORROWERS MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON
THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY THE DESIGNATED SUBSIDIARY BORROWERS (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF ANY TRANCHE 1 COMMITMENTS SHALL BE
PERMANENT.


 

Section 2.07.  Termination and Reduction of Tranche 2 Commitments.  (a) Unless
previously terminated, the Tranche 2 Commitments shall terminate on the
Commitment Expiration Date.

 


(B)                                 IN ADDITION TO ANY OTHER TRANCHE 2
COMMITMENT REDUCTIONS HEREUNDER, THE TRANCHE 2 COMMITMENTS SHALL BE REDUCED ON
THE DATES AND IN THE AMOUNTS SPECIFIED IN SECTION 2.10.


 


(C)                                  THE TRANCHE 2/3 BORROWERS MAY AT ANY TIME
TERMINATE, OR FROM TIME TO TIME REDUCE, TRANCHE 2 COMMITMENTS; PROVIDED THAT
(I) EACH REDUCTION OF THE TRANCHE 2 COMMITMENTS, WHEN COMBINED WITH THE PRO RATA
REDUCTION TO THE TRANCHE 3 COMMITMENTS AS REQUIRED BELOW, SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN
$5,000,000 AND (II) THE TRANCHE 2/3 BORROWERS SHALL NOT TERMINATE OR REDUCE THE
TRANCHE 2 COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE TRANCHE 2 LOANS IN ACCORDANCE WITH SECTION 2.10, (X) ANY TRANCHE 2 LENDER’S
TRANCHE 2 CREDIT EXPOSURE WOULD EXCEED SUCH TRANCHE 2 LENDER’S TRANCHE 2
COMMITMENT OR (Y) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2
LOANS OUTSTANDING PLUS THE AGGREGATE AMOUNT OF ALL TRANCHE 2 LETTER OF CREDIT
OUTSTANDINGS WOULD EXCEED THE TOTAL TRANCHE 2 COMMITMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION OR ELSEWHERE IN THIS
AGREEMENT, ANY REDUCTION TO THE TRANCHE 2 COMMITMENT SHALL BE APPLIED PRO RATA
TO THE TOTAL TRANCHE 2 COMMITMENT AND THE TOTAL TRANCHE 3 COMMITMENT BASED ON
THE TRANCHE 2 REVOLVING PERCENTAGE AND THE TRANCHE 3 REVOLVING PERCENTAGE, IN
EACH CASE AS IN EFFECT AT THE TIME OF ANY SUCH REDUCTION.  EACH REDUCTION TO THE
TOTAL TRANCHE 2 COMMITMENT SHALL BE APPLIED TO THE TRANCHE 2 COMMITMENTS OF EACH
TRANCHE 2 LENDER ON A PRO RATA BASIS BASED ON THE AMOUNT OF SUCH TRANCHE 2
LENDERS’ RESPECTIVE TRANCHE 2 COMMITMENTS.


 


(D)                                 THE TRANCHE 2/3 BORROWERS SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE TRANCHE 2
COMMITMENTS UNDER PARAGRAPH (C) OF THIS SECTION AT LEAST THREE BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH
ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE TRANCHE 2 LENDERS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE TRANCHE 2/3 BORROWERS PURSUANT
TO THIS SECTION 2.07 SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION
OF TRANCHE 2 COMMITMENTS DELIVERED BY THE TRANCHE 2/3 BORROWERS MAY STATE THAT
SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE TRANCHE 2/3 BORROWERS (BY NOTICE TO
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF ANY TRANCHE 2
COMMITMENTS SHALL BE PERMANENT.


 

Section 2.08.  Termination and Reduction of Tranche 3 Commitments.  (a)  Unless
previously terminated, the Tranche 3 Commitments shall terminate on the
Commitment Expiration Date.

 

38

--------------------------------------------------------------------------------


 


(B)                                 IN ADDITION TO ANY OTHER TRANCHE 3
COMMITMENT REDUCTIONS HEREUNDER, THE TRANCHE 3 COMMITMENTS SHALL BE REDUCED ON
THE DATES AND IN THE AMOUNTS SPECIFIED IN SECTION 2.10.


 


(C)                                  THE TRANCHE 2/3 BORROWERS MAY AT ANY TIME
TERMINATE, OR FROM TIME TO TIME REDUCE, THE TRANCHE 3 COMMITMENTS; PROVIDED THAT
(I) EACH REDUCTION OF THE TRANCHE 3 COMMITMENTS, WHEN COMBINED WITH THE PRO RATA
REDUCTION OF THE TRANCHE 2 COMMITMENTS AS REQUIRED BELOW, SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN
$5,000,000 AND (II) THE TRANCHE 2/3 BORROWERS SHALL NOT TERMINATE OR REDUCE THE
TRANCHE 3 COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE TRANCHE 3 LOANS IN ACCORDANCE WITH SECTION 2.10, (X) ANY TRANCHE 3 LENDER’S
TRANCHE 3 CREDIT EXPOSURE WOULD EXCEED SUCH TRANCHE 3 LENDER’S TRANCHE 3
COMMITMENT OR (Y) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 3
LOANS OUTSTANDING WOULD EXCEED THE TOTAL TRANCHE 3 COMMITMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION OR ELSEWHERE IN THIS
AGREEMENT, ANY REDUCTION TO THE TRANCHE 3 COMMITMENT SHALL BE APPLIED PRO RATA
TO THE TOTAL TRANCHE 2 COMMITMENT AND THE TOTAL TRANCHE 3 COMMITMENT BASED ON
THE TRANCHE 2 REVOLVING PERCENTAGE AND THE TRANCHE 3 REVOLVING PERCENTAGE, IN
EACH CASE AS IN EFFECT AT THE TIME OF ANY SUCH REDUCTION.  EACH REDUCTION TO THE
TOTAL TRANCHE 3 COMMITMENT SHALL BE APPLIED TO THE TRANCHE 3 COMMITMENTS OF EACH
TRANCHE 3 LENDER ON A PRO RATA BASIS BASED ON THE RESPECTIVE AMOUNT OF SUCH
TRANCHE 3 LENDER’S TRANCHE 3 COMMITMENTS.


 


(D)                                 THE TRANCHE 2/3 BORROWERS SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE TRANCHE 3
COMMITMENTS UNDER PARAGRAPH (C) OF THIS SECTION AT LEAST THREE BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH
ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE TRANCHE 3 LENDERS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE TRANCHE 2/3 BORROWERS PURSUANT
TO THIS SECTION 2.08 SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION
OF TRANCHE 3 COMMITMENTS DELIVERED BY THE TRANCHE 2/3 BORROWERS MAY STATE THAT
SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE TRANCHE 2/3 BORROWERS (BY NOTICE TO
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF ANY TRANCHE 3
COMMITMENTS SHALL BE PERMANENT.


 

Section 2.09.  Repayment of Loans; Evidence of Debt.  (a)  Each Tranche 2/3
Borrower hereby severally and unconditionally promises to pay to the
Administrative Agent for the account of each Lender with any Loans outstanding
to such Tranche 2/3 Borrower the then unpaid principal amount of all such Loans
on the Commitment Expiration Date.

 


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
EACH TRANCHE 2/3 BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME HEREUNDER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE TRANCHE AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO,
(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM EACH TRANCHE 2/3 BORROWER TO EACH LENDER HEREUNDER AND
(III) THE

 

39

--------------------------------------------------------------------------------


 


AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT
OF THE LENDERS AND EACH SUCH LENDER’S SHARE THEREOF.


 


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY
TRANCHE 2/3 BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(E)                                  ANY TRANCHE 2 LENDER MAY REQUEST THAT
TRANCHE 2 LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT,
THE RELEVANT TRANCHE 2/3 BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
TRANCHE 2 LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH TRANCHE 2 LENDER
(OR, IF REQUESTED BY SUCH TRANCHE 2 LENDER, TO SUCH TRANCHE 2 LENDER AND ITS
REGISTERED ASSIGNS) SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 WITH BLANKS
APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH (EACH, A “TRANCHE 2 NOTE” AND
COLLECTIVELY, THE “TRANCHE 2 NOTES”).  THEREAFTER, THE TRANCHE 2 LOANS EVIDENCED
BY SUCH TRANCHE 2 NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE TRANCHE 2
NOTES PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY
NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


(F)                                    ANY TRANCHE 3 LENDER MAY REQUEST THAT
TRANCHE 3 LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT,
THE RELEVANT TRANCHE 2/3 BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
TRANCHE 3 LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH TRANCHE 3 LENDER
(OR, IF REQUESTED BY SUCH TRANCHE 3 LENDER, TO SUCH TRANCHE 3 LENDER AND ITS
REGISTERED ASSIGNS) SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 WITH BLANKS
APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH (EACH, A “TRANCHE 3 NOTE” AND
COLLECTIVELY, THE “TRANCHE 3 NOTES”).  THEREAFTER, THE TRANCHE 3 LOANS EVIDENCED
BY SUCH TRANCHE 3 NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE TRANCHE 3
NOTES PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY
NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 

Section 2.10.  Prepayments; Additional Collateral.  (a)  Each Tranche 2/3
Borrower shall have the right at any time and from time to time to prepay any of
its Borrowings in whole or in part, without premium or penalty, except as
provided in Section 2.15, subject to the terms and conditions set forth in
paragraph (b) of this Section.

 


(B)                                 SUCH TRANCHE 2/3 BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT OF
LOANS HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A LIBOR BORROWING, NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF
PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) WHETHER
THE PREPAYMENT IS IN RESPECT TO TRANCHE 2 LOANS OR TRANCHE 3 LOANS, (II) THE
PREPAYMENT DATE, (III) IN THE CASE OF LIBOR LOANS, THE SPECIFIC BORROWING OR
BORROWINGS WHICH ARE TO BE PREPAID AND (IV) THE PRINCIPAL AMOUNT OF EACH SUCH
BORROWING OR PORTION THEREOF TO BE PREPAID (STATED IN DOLLARS OR IN THE
APPLICABLE ALTERNATE CURRENCY, AS THE CASE MAY BE); PROVIDED THAT, IF A NOTICE
OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF
THE COMMITMENTS AS CONTEMPLATED BY

 

40

--------------------------------------------------------------------------------


 


SECTION 2.07 OR 2.08, AS THE CASE MAY BE, THEN SUCH NOTICE OF PREPAYMENT MAY BE
REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SUCH
SECTION 2.07 OR 2.08.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO
A BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING OF THE RESPECTIVE
TRANCHE. PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT
REQUIRED BY SECTION 2.12.  EACH PREPAYMENT OF A LOAN PURSUANT TO THIS
SECTION SHALL CONSIST OF A PRO RATA PREPAYMENT OF TRANCHE 2 LOANS AND TRANCHE 3
LOANS ON THE BASIS OF THE TRANCHE 2 REVOLVING PERCENTAGE AND TRANCHE 3 REVOLVING
PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF ANY SUCH PREPAYMENT (USING
THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF ALTERNATE CURRENCY LOANS).


 


(C)                                  IF ON ANY DATE PRIOR TO THE COMMITMENT
EXPIRATION DATE, THE TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS EXCEED THE TOTAL
TRANCHE 1 COMMITMENT, EACH DESIGNATED SUBSIDIARY BORROWER FOR WHOSE ACCOUNT
TRANCHE 1 LETTERS OF CREDIT WERE ISSUED SHALL PAY TO THE ADMINISTRATIVE AGENT AT
THE PAYMENT OFFICE ON SUCH DATE AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS EQUAL
TO THE AMOUNT OF SUCH EXCESS, SUCH CASH AND/OR CASH EQUIVALENTS TO BE HELD AS
SECURITY FOR ALL OBLIGATIONS OF THE RESPECTIVE DESIGNATED SUBSIDIARY BORROWER TO
THE TRANCHE 1 LENDERS HEREUNDER IN THE COLLATERAL ACCOUNT APPLICABLE TO SUCH
DESIGNATED SUBSIDIARY BORROWER.


 


(D)                                 IF ON ANY DATE THE TRANCHE 1 LETTER OF
CREDIT OUTSTANDINGS APPLICABLE TO A DESIGNATED SUBSIDIARY BORROWER (OTHER THAN
ARC) EXCEED THE LESSER OF (I) SUCH DESIGNATED SUBSIDIARY BORROWER’S BORROWING
BASE AND (II) SUCH DESIGNATED SUBSIDIARY BORROWER’S SUBLIMIT, SUCH DESIGNATED
SUBSIDIARY BORROWER SHALL PAY OR DELIVER TO THE COLLATERAL AGENT WITHIN THE
APPLICABLE GRACE PERIOD AN AMOUNT OF CASH AND/OR ELIGIBLE SECURITIES (VALUED FOR
THIS PURPOSE BASED ON THE RESPECTIVE ADVANCE RATE APPLICABLE THERETO) IN AN
AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH EXCESS, WITH ANY SUCH CASH OR
ELIGIBLE SECURITIES TO BE HELD AS ADDITIONAL SECURITY FOR ALL OBLIGATIONS OF THE
RESPECTIVE DESIGNATED SUBSIDIARY BORROWER HEREUNDER IN THE COLLATERAL ACCOUNT
APPLICABLE TO SUCH DESIGNATED SUBSIDIARY BORROWER.


 


(E)                                  IF ON ANY DATE THE TRANCHE 1 LETTER OF
CREDIT OUTSTANDINGS APPLICABLE TO ARC EXCEED ARC’S BORROWING BASE, ARC SHALL PAY
OR DELIVER TO THE COLLATERAL AGENT WITHIN THE APPLICABLE GRACE PERIOD AN AMOUNT
OF CASH AND/OR ELIGIBLE SECURITIES (VALUED FOR THIS PURPOSE BASED ON THE
RESPECTIVE ADVANCE RATE APPLICABLE THERETO) IN AN AGGREGATE AMOUNT EQUAL TO THE
AMOUNT OF SUCH EXCESS, WITH ANY SUCH CASH OR ELIGIBLE SECURITIES TO BE HELD AS
ADDITIONAL SECURITY FOR ALL OBLIGATIONS OF ARC HEREUNDER IN THE COLLATERAL
ACCOUNT APPLICABLE TO ARC.


 


(F)                                    IF ON ANY DATE THE SUM OF (I) THE TRANCHE
1 LETTER OF CREDIT OUTSTANDINGS APPLICABLE TO ARC, (II) THE TRANCHE 2 LETTER OF
CREDIT OUTSTANDINGS APPLICABLE TO ARC, (III) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL TRANCHE 2 LOANS INCURRED BY ARC AND (IV) THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF ALL TRANCHE 3 LOANS INCURRED BY ARC SHALL EXCEED ARC’S
SUBLIMIT, ARC SHALL PAY OR DELIVER TO THE ADMINISTRATIVE AGENT AT THE PAYMENT
OFFICE ON SUCH DATE AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS EQUAL TO THE
AMOUNT OF SUCH EXCESS, SUCH CASH AND/OR CASH EQUIVALENTS TO BE HELD AS SECURITY
FOR ALL OBLIGATIONS OF ARC TO THE RESPECTIVE LENDERS HEREUNDER IN A CASH
COLLATERAL ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

41

--------------------------------------------------------------------------------


 


(G)                                 IF ON ANY DATE PRIOR TO THE COMMITMENT
EXPIRATION DATE, THE SUM OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
TRANCHE 2 LOANS PLUS THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS EXCEEDS THE
TOTAL TRANCHE 2 COMMITMENT AS THEN IN EFFECT, EACH TRANCHE 2/3 BORROWER TO WHOM
TRANCHE 2 LOANS WERE MADE AND/OR FOR WHOSE ACCOUNT TRANCHE 2 LETTERS OF CREDIT
WERE ISSUED SHALL ON SUCH DATE REPAY THE OUTSTANDING TRANCHE 2 LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AMOUNT BY WHICH THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2 LOANS PLUS THE TRANCHE 2 LETTER OF
CREDIT OUTSTANDINGS EXCEEDS THE TOTAL TRANCHE 2 COMMITMENT AS THEN IN EFFECT. 
IF, AFTER GIVING EFFECT TO THE PREPAYMENT OF ALL OUTSTANDING TRANCHE 2 LOANS, AS
SET FORTH ABOVE, THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS EXCEED THE TOTAL
TRANCHE 2 COMMITMENT AS THEN IN EFFECT, EACH TRANCHE 2/3 BORROWER FOR WHOSE
ACCOUNT TRANCHE 2 LETTERS OF CREDIT WERE ISSUED SHALL ON SUCH DATE PAY TO THE
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN AMOUNT OF CASH AND/OR CASH
EQUIVALENTS EQUAL TO THE AMOUNT OF SUCH EXCESS, SUCH CASH AND/OR CASH
EQUIVALENTS TO BE HELD AS SECURITY FOR ALL OBLIGATIONS OF THE RESPECTIVE TRANCHE
2/3 BORROWER TO THE TRANCHE 2 LENDERS HEREUNDER IN A CASH COLLATERAL ACCOUNT TO
BE ESTABLISHED BY THE ADMINISTRATIVE AGENT ON TERMS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


 


(H)                                 IF ON ANY DATE PRIOR TO THE COMMITMENT
EXPIRATION DATE, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL ALTERNATE
CURRENCY LOANS EXCEEDS THE ALTERNATE CURRENCY LOAN SUBLIMIT, EACH TRANCHE 2/3
BORROWER TO WHOM ALTERNATE CURRENCY LOANS WERE MADE SHALL ON SUCH DATE REPAY THE
OUTSTANDING ALTERNATE CURRENCY LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
THE AMOUNT BY WHICH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALTERNATE
CURRENCY LOANS EXCEEDS THE ALTERNATE CURRENCY LOAN SUBLIMIT.


 


(I)                                     IF ON ANY DATE PRIOR TO THE COMMITMENT
EXPIRATION DATE, THE AGGREGATE ALTERNATE CURRENCY LETTER OF CREDIT OUTSTANDINGS
EXCEEDS THE ALTERNATE CURRENCY LETTER OF CREDIT SUBLIMIT, EACH BORROWER FOR
WHOSE ACCOUNT ALTERNATE CURRENCY LETTERS OF CREDIT WERE ISSUED SHALL ON SUCH
DATE PAY TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN AMOUNT OF CASH
AND/OR CASH EQUIVALENTS EQUAL TO THE AMOUNT OF SUCH EXCESS, SUCH CASH AND/OR
CASH EQUIVALENTS TO BE HELD AS SECURITY FOR ALL OBLIGATIONS OF THE RESPECTIVE
BORROWER HEREUNDER IN A CASH COLLATERAL ACCOUNT TO BE ESTABLISHED BY THE
ADMINISTRATIVE AGENT ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(J)                                     IF ON ANY DATE THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF TRANCHE 3 LOANS EXCEEDS THE TOTAL TRANCHE 3 COMMITMENT AS
THEN IN EFFECT, EACH TRANCHE 2/3 BORROWER TO WHOM SUCH TRANCHE 3 LOANS WERE MADE
SHALL ON SUCH DATE REPAY THE OUTSTANDING TRANCHE 3 LOANS IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE AMOUNT BY WHICH THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF TRANCHE 3 LOANS EXCEEDS THE TOTAL TRANCHE 3 COMMITMENT AS
THEN IN EFFECT.


 


(K)                                  IF ON ANY DATE, AFTER GIVING EFFECT TO ANY
OTHER PREPAYMENT OF OUTSTANDING LOANS ON SUCH DATE, THE SUM OF THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3 LOANS INCURRED
BY ARC PLUS THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS ATTRIBUTABLE TO ARC
EXCEEDS $100,000,000, ARC SHALL ON SUCH DATE REPAY THE OUTSTANDING LOANS
INCURRED BY IT IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS (WITH SUCH
REPAYMENT TO BE APPLIED PRO RATA TO THE OUTSTANDING TRANCHE 2 LOANS AND TRANCHE
3 LOANS (AND USING THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF ALTERNATE
CURRENCY LOANS)).  IF, AFTER GIVING EFFECT TO THE

 

42

--------------------------------------------------------------------------------


 


PREPAYMENT OF ALL OUTSTANDING LOANS INCURRED BY ARC, AS SET FORTH ABOVE, THE
TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS APPLICABLE TO ARC EXCEED $100,000,000,
ARC SHALL PAY OR DELIVER TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE ON
SUCH DATE AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS IN AN AGGREGATE AMOUNT EQUAL
TO THE AMOUNT OF SUCH EXCESS, WITH ANY SUCH CASH AND/OR CASH EQUIVALENTS TO BE
HELD AS ADDITIONAL SECURITY FOR ALL OBLIGATIONS OF ARC HEREUNDER IN A CASH
COLLATERAL ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(L)                                     IN ADDITION TO ANY OTHER MANDATORY
REPAYMENTS OR COMMITMENT REDUCTIONS PROVIDED HEREIN, ON EACH DATE ON OR AFTER
THE RESTATEMENT EFFECTIVE DATE ON WHICH THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES RECEIVES ANY CASH PROCEEDS FROM ANY ISSUANCE OF PUBLIC DEBT BY THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES IN A CAPITAL MARKETS TRANSACTION, AN
AMOUNT EQUAL TO 50% OF THE NET CASH PROCEEDS OF THE RESPECTIVE ISSUANCE OF
PUBLIC DEBT SHALL BE APPLIED TO REDUCE THE LOAN SUBLIMIT.  IF ON ANY DATE THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3
LOANS EXCEEDS THE LOAN SUBLIMIT, EACH TRANCHE 2/3 BORROWER TO WHOM TRANCHE 2
LOANS AND TRANCHE 3 LOANS WERE MADE SHALL ON SUCH DATE REPAY THE OUTSTANDING
TRANCHE 2 LOANS AND TRANCHE 3 LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
THE AMOUNT BY WHICH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2
LOANS AND TRANCHE 3 LOANS EXCEEDS THE LOAN SUBLIMIT AS THEN IN EFFECT (WITH SUCH
REPAYMENT TO BE APPLIED PRO RATA TO THE OUTSTANDING TRANCHE 2 LOANS AND TRANCHE
3 LOANS (AND USING THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF ALTERNATE
CURRENCY LOANS)).


 


(M)                               WITH RESPECT TO EACH PREPAYMENT OF LOANS
REQUIRED BY SECTIONS 2.10(G), (H), (J), (K) OR (L), (X) THE RESPECTIVE TRANCHE
2/3 BORROWER MAY DESIGNATE THE TYPE (AND, IN THE CASE OF PREPAYMENTS REQUIRED BY
SECTION 2.10(K), THE TRANCHE) OF LOANS TO BE PREPAID AND THE SPECIFIC BORROWING
OR BORROWINGS PURSUANT TO WHICH SUCH LOANS WERE MADE, PROVIDED THAT (I) IF ANY
PREPAYMENT OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE
THE OUTSTANDING EURODOLLAR LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT
LESS THAN $5,000,000 FOR SUCH BORROWING, THEN ALL EURODOLLAR LOANS OUTSTANDING
PURSUANT TO SUCH BORROWING SHALL BE IMMEDIATELY CONVERTED INTO A BORROWING OF
ABR LOANS, (II) IF ANY PREPAYMENT OF ALTERNATE CURRENCY LOANS MADE PURSUANT TO A
SINGLE BORROWING SHALL REDUCE THE OUTSTANDING ALTERNATE CURRENCY LOANS MADE
PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN THE DOLLAR EQUIVALENT OF
$5,000,000 FOR SUCH BORROWING, THEN ALL ALTERNATE CURRENCY LOANS OUTSTANDING
PURSUANT TO SUCH BORROWING SHALL BE IMMEDIATELY REPAID, (III) EACH PREPAYMENT OF
LOANS MADE PURSUANT TO THE SAME BORROWING SHALL BE APPLIED PRO RATA AMONG THE
LOANS COMPRISING SUCH BORROWING AND (IV) EACH SUCH PREPAYMENT OF LOANS SHALL
CONSIST OF A PRO RATA PREPAYMENT OF TRANCHE 2 LOANS AND TRANCHE 3 LOANS ON THE
BASIS OF THE TRANCHE 2 REVOLVING PERCENTAGE AND THE TRANCHE 3 REVOLVING
PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF ANY SUCH PREPAYMENT (AND
USING THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF ALTERNATE CURRENCY LOANS). 
IN THE ABSENCE OF A DESIGNATION BY THE RESPECTIVE TRANCHE 2/3 BORROWER AS
DESCRIBED IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO
THE ABOVE, MAKE SUCH DESIGNATION IN ITS SOLE DISCRETION.


 


(N)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 2.10, IF AT ANY TIME THE MANDATORY REPAYMENT OF LOANS PURSUANT TO
SECTION 2.10(G), (H), (J), (K) OR (L) WOULD RESULT IN ANY TRANCHE 2/3 BORROWER
INCURRING BREAKAGE COSTS UNDER SECTION 2.15 AS A RESULT OF LIBOR LOANS BEING
REPAID OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE HERETO (ANY

 

43

--------------------------------------------------------------------------------


 


SUCH LIBOR LOANS, “AFFECTED LOANS”), SUCH TRANCHE 2/3 BORROWER MAY ELECT, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, TO HAVE THE PROVISIONS OF THE
FOLLOWING SENTENCE BE APPLICABLE SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS.  AT THE TIME ANY AFFECTED LOANS ARE OTHERWISE REQUIRED TO BE PREPAID,
SUCH TRANCHE 2/3 BORROWER MAY ELECT TO DEPOSIT 100% (OR SUCH LESSER PERCENTAGE
ELECTED BY SUCH TRANCHE 2/3 BORROWER AS NOT BEING REPAID) OF THE PRINCIPAL
AMOUNTS THAT OTHERWISE WOULD HAVE BEEN PAID IN RESPECT OF THE AFFECTED LOANS
WITH THE ADMINISTRATIVE AGENT TO BE HELD AS SECURITY FOR THE OBLIGATIONS OF SUCH
TRANCHE 2/3 BORROWER HEREUNDER PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE
ENTERED INTO IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SHALL PROVIDE FOR INVESTMENTS OF SUCH DEPOSITS AS DIRECTED BY SUCH TRANCHE 2/3
BORROWER AND SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITH SUCH CASH COLLATERAL
TO BE RELEASED FROM SUCH CASH COLLATERAL ACCOUNT (AND APPLIED TO REPAY THE
PRINCIPAL AMOUNT OF SUCH LIBOR LOANS) UPON EACH OCCURRENCE THEREAFTER OF THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LIBOR LOANS (OR SUCH EARLIER
DATE OR DATES AS SHALL BE REQUESTED BY SUCH TRANCHE 2/3 BORROWER, WITH THE
AMOUNT TO BE SO RELEASED AND APPLIED ON THE LAST DAY OF EACH INTEREST PERIOD TO
BE THE AMOUNT OF SUCH LIBOR LOANS TO WHICH SUCH INTEREST PERIOD APPLIES (OR, IF
LESS, THE AMOUNT REMAINING IN SUCH CASH COLLATERAL ACCOUNT); PROVIDED THAT
(I) INTEREST IN RESPECT OF SUCH AFFECTED LOANS SHALL CONTINUE TO ACCRUE THEREON
AT THE RATE PROVIDED HEREUNDER UNTIL SUCH AFFECTED LOANS HAVE BEEN REPAID IN
FULL AND (II) AT ANY TIME WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR UPON WRITTEN NOTICE FROM THE REQUIRED LENDERS, THE REQUIRED
LENDERS MAY DIRECT THE ADMINISTRATIVE AGENT (IN WHICH CASE THE ADMINISTRATIVE
AGENT SHALL, AND IS HEREBY AUTHORIZED BY SUCH TRANCHE 2/3 BORROWER TO, FOLLOW
SAID DIRECTIONS) TO APPLY ANY OR ALL PROCEEDS THEN ON DEPOSIT IN SUCH COLLATERAL
ACCOUNT TO THE PAYMENT OF SUCH AFFECTED LOANS.  EACH TRANCHE 2/3 BORROWER AGREES
TO PAY THE BALANCE OF ANY AFFECTED LOAN IF THE AMOUNT ON DEPOSIT IS NOT
SUFFICIENT.  ALL RISK OF LOSS IN RESPECT OF INVESTMENTS MADE AS CONTEMPLATED IN
THIS SECTION 2.10(N) SHALL BE ON SUCH TRANCHE 2/3 BORROWER.  UNDER NO
CIRCUMSTANCES SHALL THE ADMINISTRATIVE AGENT BE LIABLE OR ACCOUNTABLE TO SUCH
TRANCHE 2/3 BORROWER OR ANY OTHER PERSON FOR ANY DECREASE IN THE VALUE OF THE
CASH COLLATERAL ACCOUNT OR FOR ANY LOSS RESULTING FROM THE SALE OF ANY
INVESTMENT SO MADE.


 

Section 2.11.  Fees.  (a)  ARL, ARC and AIC each agrees to pay, severally in
accordance with its respective Tranche 1 Liability Percentage and not jointly,
to the Administrative Agent a facility fee (the “Tranche 1 Facility Fee”) for
the account of the Tranche 1 Lenders pro rata on the basis of (i) prior to the
earlier of the date the Total Tranche 1 Commitment terminates and the Commitment
Expiration Date, their respective Tranche 1 Commitments and (ii) on or after the
earlier of the date the Total Tranche 1 Commitment terminates and the Commitment
Expiration Date, their respective Tranche 1 Percentages of Tranche 1 Letter of
Credit Outstandings at such time, in each case for the period from and including
the Restatement Effective Date to but not including the Final Maturity Date,
computed at a per annum rate equal to the Applicable Rate for Tranche 1 Facility
Fees of (x) in the case of clause (i) of this Section 2.11(a), the Total Tranche
1 Commitment (as in effect from time to time) (regardless of utilization) and
(y) in the case of clause (ii) of this Section 2.11(a), the Tranche 1 Letter of
Credit Outstandings at such time.  Accrued Tranche 1 Facility Fees shall be due
and payable quarterly in arrears on the last Business Day of each calendar
quarter and on the Final Maturity Date and, with respect to any Tranche 1
Facility Fee owing to any Tranche 1 Lender which is replaced pursuant to
Section 2.18, on the date on which such Tranche 1 Lender is replaced.

 

44

--------------------------------------------------------------------------------


 


(B)                                 THE PARENT BORROWER AND ARC EACH AGREES TO
PAY, SEVERALLY IN ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY
PERCENTAGE AND NOT JOINTLY, TO THE ADMINISTRATIVE AGENT A FACILITY FEE (THE
“TRANCHE 2 FACILITY FEE”) FOR THE ACCOUNT OF THE TRANCHE 2 LENDERS PRO RATA ON
THE BASIS OF (I) PRIOR TO THE EARLIER OF THE DATE THE TOTAL TRANCHE 2 COMMITMENT
TERMINATES AND THE COMMITMENT EXPIRATION DATE, THEIR RESPECTIVE TRANCHE 2
COMMITMENTS AND (II) ON OR AFTER THE EARLIER OF THE DATE THE TOTAL TRANCHE 2
COMMITMENT TERMINATES AND THE COMMITMENT EXPIRATION DATE, THEIR RESPECTIVE
TRANCHE 2 PERCENTAGE OF TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME, IN
EACH CASE FOR THE PERIOD FROM AND INCLUDING THE RESTATEMENT EFFECTIVE DATE TO
BUT NOT INCLUDING THE FINAL MATURITY DATE, COMPUTED AT A PER ANNUM RATE EQUAL TO
THE APPLICABLE RATE FOR TRANCHE 2 FACILITY FEES OF (X) IN THE CASE OF CLAUSE
(I) OF THIS SECTION 2.11(B), THE TOTAL TRANCHE 2 COMMITMENT (AS IN EFFECT FROM
TIME TO TIME) (REGARDLESS OF UTILIZATION) AND (Y) IN THE CASE OF CLAUSE (II) OF
THIS SECTION 2.11(B), THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME. 
ACCRUED TRANCHE 2 FACILITY FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON
THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND ON THE FINAL MATURITY DATE
AND, WITH RESPECT TO ANY TRANCHE 2 FACILITY FEE OWING TO ANY TRANCHE 2 LENDER
WHICH IS REPLACED PURSUANT TO SECTION 2.18, ON THE DATE ON WHICH SUCH TRANCHE 2
LENDER IS REPLACED.


 


(C)                                  THE PARENT BORROWER AND ARC EACH AGREES TO
PAY, SEVERALLY IN ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY
PERCENTAGE AND NOT JOINTLY, TO THE ADMINISTRATIVE AGENT A FACILITY FEE (THE
“TRANCHE 3 FACILITY FEE”) FOR THE ACCOUNT OF THE TRANCHE 3 LENDERS PRO RATA ON
THE BASIS OF THEIR RESPECTIVE TRANCHE 3 COMMITMENTS FOR THE PERIOD FROM AND
INCLUDING THE RESTATEMENT EFFECTIVE DATE TO BUT NOT INCLUDING THE EARLIER OF THE
DATE THE TOTAL TRANCHE 3 COMMITMENT TERMINATES AND THE COMMITMENT EXPIRATION
DATE, COMPUTED AT A PER ANNUM RATE EQUAL TO THE APPLICABLE RATE FOR TRANCHE 3
FACILITY FEES OF THE TOTAL TRANCHE 3 COMMITMENT (AS IN EFFECT FROM TIME TO TIME)
(REGARDLESS OF UTILIZATION).  ACCRUED TRANCHE 3 FACILITY FEES SHALL BE DUE AND
PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER
AND ON THE EARLIER OF THE DATE THE TOTAL TRANCHE 3 COMMITMENT TERMINATES AND THE
COMMITMENT EXPIRATION DATE AND, WITH RESPECT TO ANY TRANCHE 3 FACILITY FEE OWING
TO ANY TRANCHE 3 LENDER WHICH IS REPLACED PURSUANT TO SECTION 2.18, ON THE DATE
ON WHICH SUCH TRANCHE 3 LENDER IS REPLACED.


 


(D)                                 THE PARENT BORROWER AND ARC EACH AGREES TO
PAY, SEVERALLY IN ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY
PERCENTAGE AND NOT JOINTLY, TO THE ADMINISTRATIVE AGENT A UTILIZATION FEE (THE
“TRANCHE 2 UTILIZATION FEE”) FOR THE ACCOUNT OF THE TRANCHE 2 LENDERS PRO RATA
ON THE BASIS OF THEIR RESPECTIVE TRANCHE 2 LOANS THEN OUTSTANDING FOR THE PERIOD
FROM AND INCLUDING THE RESTATEMENT EFFECTIVE DATE TO BUT NOT INCLUDING THE
EARLIER OF THE DATE THE TOTAL TRANCHE 2 COMMITMENT TERMINATES AND THE COMMITMENT
EXPIRATION DATE, COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FOR
TRANCHE 2 UTILIZATION FEES OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
TRANCHE 2 LOANS AT ANY TIME WHEN THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
TRANCHE 2 LOANS AND TRANCHE 3 LOANS INCURRED BY ALL TRANCHE 2/3 BORROWERS IS
GREATER THAN 50% OF THE SUM OF THE TOTAL TRANCHE 2 COMMITMENT AND THE TOTAL
TRANCHE 3 COMMITMENT (EACH AS IN EFFECT FROM TIME TO TIME).  ACCRUED TRANCHE 2
UTILIZATION FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH CALENDAR QUARTER AND, WITH RESPECT TO ANY TRANCHE 2
UTILIZATION FEE OWING TO ANY TRANCHE 2 LENDER WHICH IS REPLACED PURSUANT TO
SECTION 2.18, ON THE DATE ON WHICH SUCH TRANCHE 2 LENDER IS REPLACED.


 


(E)                                  THE PARENT BORROWER AND ARC EACH AGREES TO
PAY, SEVERALLY IN ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY
PERCENTAGE AND NOT JOINTLY, TO THE ADMINISTRATIVE AGENT

 

45

--------------------------------------------------------------------------------


 


A UTILIZATION FEE (THE “TRANCHE 3 UTILIZATION FEE”) FOR THE ACCOUNT OF THE
TRANCHE 3 LENDERS PRO RATA ON THE BASIS OF THEIR RESPECTIVE TRANCHE 3 LOANS THEN
OUTSTANDING FOR THE PERIOD FROM AND INCLUDING THE RESTATEMENT EFFECTIVE DATE TO
BUT NOT INCLUDING THE EARLIER OF THE DATE THE TOTAL TRANCHE 3 COMMITMENT
TERMINATES AND THE COMMITMENT EXPIRATION DATE, COMPUTED AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE RATE FOR TRANCHE 3 UTILIZATION FEES OF THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 3 LOANS AT ANY TIME WHEN THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2 LOANS AND TRANCHE 3 LOANS INCURRED BY
ALL TRANCHE 2/3 BORROWERS IS GREATER THAN 50% OF THE SUM OF THE TOTAL TRANCHE 2
COMMITMENT AND THE TOTAL TRANCHE 3 COMMITMENT (EACH AS IN EFFECT FROM TIME TO
TIME).  ACCRUED TRANCHE 3 UTILIZATION FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND, WITH RESPECT TO
ANY TRANCHE 3 UTILIZATION FEE OWING TO ANY TRANCHE 3 LENDER WHICH IS REPLACED
PURSUANT TO SECTION 2.18, ON THE DATE ON WHICH SUCH TRANCHE 3 LENDER IS
REPLACED.


 


(F)                                    EACH BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR PRO RATA DISTRIBUTION TO EACH TRANCHE 1 LENDER (BASED
ON THEIR RESPECTIVE TRANCHE 1 PERCENTAGES), A FEE IN RESPECT OF EACH TRANCHE 1
LETTER OF CREDIT (THE “TRANCHE 1 LETTER OF CREDIT FEE”) ISSUED FOR THE ACCOUNT
OF SUCH BORROWER COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FOR
TRANCHE 1 LETTER OF CREDIT FEES, ON THE DAILY STATED AMOUNT OF SUCH TRANCHE 1
LETTER OF CREDIT.  ACCRUED TRANCHE 1 LETTER OF CREDIT FEES SHALL BE DUE AND
PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER
AND UPON THE FIRST DAY ON OR AFTER THE TERMINATION OF THE TOTAL TRANCHE 1
COMMITMENT UPON WHICH NO TRANCHE 1 LETTERS OF CREDIT REMAIN OUTSTANDING.


 


(G)                                 EACH BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR PRO RATA DISTRIBUTION TO EACH TRANCHE 2 LENDER (BASED
ON THEIR RESPECTIVE TRANCHE 2 PERCENTAGES), A FEE IN RESPECT OF EACH TRANCHE 2
LETTER OF CREDIT (THE “TRANCHE 2 LETTER OF CREDIT FEE”) ISSUED FOR THE ACCOUNT
OF SUCH BORROWER COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FOR
TRANCHE 2 LETTER OF CREDIT FEES, ON THE DAILY STATED AMOUNT OF SUCH TRANCHE 2
LETTER OF CREDIT. ACCRUED TRANCHE 2 LETTER OF CREDIT FEES SHALL BE DUE AND
PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER
AND UPON THE FIRST DAY ON OR AFTER THE TERMINATION OF THE TOTAL TRANCHE 2
COMMITMENT UPON WHICH NO TRANCHE 2 LETTERS OF CREDIT REMAIN OUTSTANDING.


 

Section 2.12.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 


(B)                                 THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE.


 


(C)                                  THE LOANS COMPRISING EACH EURO BORROWING
SHALL BEAR INTEREST AT EURO-LIBOR FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE PLUS THE ASSOCIATED COSTS RATE, IF ANY.


 


(D)                                 THE LOANS COMPRISING EACH POUNDS STERLING
BORROWING SHALL BEAR INTEREST AT POUNDS STERLING LIBOR FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE PLUS THE ASSOCIATED COSTS
RATE, IF ANY.

 

46

--------------------------------------------------------------------------------



 


(E)                                  NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE
PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS
PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION 2.12 OR (II) IN THE CASE OF
ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN
PARAGRAPH (A) OF THIS SECTION 2.12.


 


(F)                                    ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND ON THE
COMMITMENT EXPIRATION DATE; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (E) OF THIS SECTION 2.12 SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT
OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
LOAN PRIOR TO THE COMMITMENT EXPIRATION DATE), ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR
TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH
LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(G)                                 ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE
ALTERNATE BASE RATE OR LIBOR RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE
AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

Section 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

 

(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE FOR
SUCH INTEREST PERIOD;

 

(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS THAT THE APPLICABLE LIBOR RATE FOR SUCH INTEREST PERIOD WILL
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR
MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD; OR

 

(C)                                  IN THE CASE OF ANY ALTERNATE CURRENCY LOAN,
THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT THE REQUESTED ALTERNATE CURRENCY IS NOT AVAILABLE IN
SUFFICIENT AMOUNTS;

 

then the Administrative Agent shall give notice thereof to the respective
Tranche 2/3 Borrower and the relevant Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
such Tranche 2/3 Borrower and the relevant Lenders that the circumstances giving
rise to such notice no longer exist, (i) in the case of clauses (a), (b) and
(c) above, any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, the affected LIBOR Borrowing
shall be ineffective, (ii) if any

 

47

--------------------------------------------------------------------------------


 

Borrowing Request requests a LIBOR Borrowing of the affected Type, such
Borrowing shall be made as an ABR Borrowing and (iii) in the case of clause
(c) above in which the affected Alternate Currency Loan is outstanding, the
respective Tranche 2/3 Borrower shall repay such Alternate Currency Loan in
full.

 

Section 2.14.  Increased Costs.  (a)  If any Change in Law shall:

 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE OR INCLUDED IN THE
ASSOCIATED COSTS RATE PURSUANT TO SECTION 2.12(C) OR (D));  OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR LIBOR LOANS
MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Parent Borrower, ARL, ARC and AIC
each will pay, severally in accordance with its respective Facility-wide
Liability Percentage and not jointly,  to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)                                 IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S
HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY
SUCH LENDER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE PARENT
BORROWER ARL, ARC AND AIC EACH WILL PAY, SEVERALLY IN ACCORDANCE WITH ITS
RESPECTIVE FACILITY-WIDE LIABILITY PERCENTAGE AND NOT JOINTLY, TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS
THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE
DELIVERED TO THE RESPECTIVE TRANCHE 2/3 BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  SUCH TRANCHE 2/3 BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT NO TRANCHE 2/3
BORROWER SHALL BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR
ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE
THAT SUCH LENDER NOTIFIES SUCH TRANCHE 2/3 BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO
CLAIM COMPENSATION

 

48

--------------------------------------------------------------------------------


 


THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 90-DAY PERIOD REFERRED TO
ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 

Section 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a mandatory prepayment under
Section 2.10 or an Event of Default), (b) the conversion of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any LIBOR Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.18, then, in any such event, such Tranche 2/3 Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a LIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the applicable LIBOR Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar or the applicable Alternate Currency deposits of a comparable amount
and period from other banks in the Eurodollar or other relevant market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
respective Tranche 2/3 Borrower and shall be conclusive absent manifest error. 
Such Tranche 2/3 Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

Section 2.16.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 


(B)                                 IN ADDITION, EACH BORROWER SHALL PAY,
SEVERALLY AND NOT JOINTLY, ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)                                  EACH BORROWER SHALL INDEMNIFY, SEVERALLY
AND NOT JOINTLY, THE ADMINISTRATIVE AGENT AND EACH LENDER WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES THAT SUCH BORROWER FAILED TO DEDUCT OR WITHHOLD AND THAT WERE PAID BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER ON OR WITH RESPECT TO ANY PAYMENT BY OR ON
ACCOUNT OF ANY OBLIGATION OF SUCH BORROWER HEREUNDER (INCLUDING

 

49

--------------------------------------------------------------------------------


 


INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO SUCH BORROWER BY A LENDER OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY,
SUCH BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  EACH FOREIGN LENDER SHALL DELIVER TO EACH
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY SUCH BORROWER (IF ANY),
OR WILL COMPLY WITH SUCH OTHER REQUIREMENTS, IF ANY, AS IS CURRENTLY APPLICABLE,
AS WILL PERMIT PAYMENTS UNDER THIS AGREEMENT TO BE MADE WITHOUT WITHHOLDING OR
AT A REDUCED RATE; PROVIDED, HOWEVER, THAT SUCH BORROWER SHALL HAVE FURNISHED TO
EACH SUCH LENDER IN A REASONABLY TIMELY MANNER COPIES OF SUCH DOCUMENTATION AND
NOTICE OF SUCH REQUIREMENTS TOGETHER WITH APPLICABLE INSTRUCTIONS; PROVIDED,
FURTHER, THAT NO SUCH LENDER SHALL HAVE ANY OBLIGATION TO PROVIDE SUCH
DOCUMENTATION OR COMPLY WITH SUCH REQUIREMENTS IF IT WOULD RESULT IN A MATERIAL
ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE TO ANY SUCH LENDER.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT
TO WHICH A BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.16,
IT SHALL PAY OVER SUCH REFUND TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS
SECTION 2.16 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO SUCH BORROWER OR ANY OTHER PERSON.


 


(G)                                 ANY LENDER THAT IS NOT A LENDER AS OF THE
RESTATEMENT EFFECTIVE DATE SHALL NOT BE ENTITLED TO ANY GREATER PAYMENT UNDER
THIS SECTION 2.16 THAN SUCH LENDER’S ASSIGNOR COULD HAVE BEEN ENTITLED TO ABSENT
SUCH ASSIGNMENT EXCEPT TO THE EXTENT THAT THE ENTITLEMENT TO A GREATER PAYMENT
RESULTED FROM A CHANGE IN LAW.


 

Section 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of

 

50

--------------------------------------------------------------------------------


 

principal, interest, fees or of amounts payable under Section 2.14, 2.15 or
2.16, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim (x) in
Dollars, if such payment is made in respect of any obligation of the Borrowers
under this Agreement or any other Credit Document except as otherwise provided
in the immediately succeeding clause (y), and (y) in the applicable Alternate
Currency, if such payment is made in respect of (i) principal of, or interest
on, Alternate Currency Loans, (ii) Unpaid Drawings on Alternate Currency Letters
of Credit or (iii) increased costs, indemnities or other amounts owing with
respect to Alternate Currency Loans or Alternate Currency Letters of Credit
(except for fees payable under Section 2.11, which fees shall be paid in Dollars
calculated by using the applicable Dollar Equivalent thereof of any amounts
denominated in an Alternate Currency).  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made (including, without
limitation, by way of wire transfer) to the Administrative Agent at the Payment
Office, except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.

 


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE
WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES.


 


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PARTICULAR OBLIGATION RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF SUCH OBLIGATION THAN THE PROPORTION OF SUCH OBLIGATION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE RELATED OBLIGATIONS OF
OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE OF SUCH
OBLIGATIONS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL
OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, (II) THE PROVISIONS OF THIS PARAGRAPH SHALL
NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY A BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO ANY BORROWER OR ANY
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY) AND (III) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED
TO APPLY TO ANY PAYMENT RECEIVED BY ANY TRANCHE 1 LENDER PURSUANT TO THE TERMS
OF THE SECURITY DOCUMENTS.  EACH BORROWER CONSENTS TO THE FOREGOING AND AGREES,
TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY

 

51

--------------------------------------------------------------------------------


 


LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT
TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT SUCH
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN
SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.04(B) OR 2.17(D), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

Section 2.18.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, 3A.04 or 3B.04, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14, 2.16, 3A.04 or 3B.04, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Parent Borrower, ARL, ARC
and AIC each agrees to pay, severally in accordance with its respective
Facility-wide Liability Percentage and not jointly, all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 


(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.14, 3A.04 OR 3B.04, OR IF A BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.16, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND
LOANS HEREUNDER, THEN THE RESPECTIVE BORROWER MAY, AT ITS SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED IN SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF SUCH LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) SUCH BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS,

 

52

--------------------------------------------------------------------------------


 


ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE RESPECTIVE BORROWER (IN THE CASE OF ALL OTHER
AMOUNTS), (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.14, 3A.04 OR 3B.04 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.16, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS AND (IV) NO ASSIGNMENTS PURSUANT TO THIS SECTION 2.18
SHALL BE EFFECTIVE UNTIL ALL THEN OUTSTANDING LETTERS OF CREDIT ARE RETURNED BY
EACH RESPECTIVE BENEFICIARY TO THE ISSUING AGENT FOR CANCELLATION OR EXCHANGE
FOR NEW OR AMENDED LETTERS OF CREDIT WHICH GIVE EFFECT TO SUCH ASSIGNMENT (IT
BEING UNDERSTOOD THAT TO THE EXTENT THE RESPECTIVE BENEFICIARIES DO NOT CONSENT
TO SUCH ASSIGNMENT, SUCH ASSIGNMENT CANNOT OCCUR).  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING SUCH
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 

Section 2.19.  Additional Tranche 1 Commitments.  (a)  The Designated Subsidiary
Borrowers shall have the right at any time and from time to time after the
Restatement Effective Date and prior to the Commitment Expiration Date to
request (so long as no Default or Event or Default is then in existence or would
result therefrom) on one or more occasions that one or more Tranche 1 Lenders
(and/or one or more other Persons which will become Tranche 1 Lenders as
provided pursuant to clause (vi) below) provide Additional Tranche 1 Commitments
and, subject to the applicable terms and conditions contained in this Agreement
and the relevant Additional Tranche 1 Commitment Agreement, issue Tranche 1
Letters of Credit; it being understood and agreed, however, that (i) no
Tranche 1 Lender shall be obligated to provide an Additional Tranche 1
Commitment as a result of any request by the Designated Subsidiary Borrowers,
(ii) until such time, if any, as (x) such Tranche 1 Lender has agreed in its
sole discretion to provide an Additional Tranche 1 Commitment and executed and
delivered to the Administrative Agent an Additional Tranche 1 Commitment
Agreement in respect thereof as provided in Section 2.19(b) and (y) such other
conditions set forth in Section 2.19(b) shall have been satisfied, such Tranche
1 Lender shall not be obligated to issue any Tranche 1 Letters of Credit, in
excess of the amounts provided for in Section 3A.01, as the case may be, before
giving effect to such Additional Tranche 1 Commitments provided pursuant to this
Section 2.19, (iii) any Tranche 1 Lender (and/or one or more other Persons which
will become Tranche 1 Lenders as provided pursuant to clause (vi) below) may so
provide an Additional Tranche 1 Commitment without the consent of any other
Tranche 1 Lender (it being understood and agreed that the consent of the
Administrative Agent and the Issuing Agent (such consent (in either case) not to
be unreasonably withheld or delayed) shall be required if any such Additional
Tranche 1 Commitments are to be provided by a Person which is not already a
Tranche 1 Lender), (iv) (x) each provision of Additional Tranche 1 Commitments
on a given date pursuant to this Section 2.19 shall be in a minimum aggregate
amount (for all Tranche 1 Lenders (including, in the circumstances contemplated
by clause (vi) below, banks or other financial institutions who will become
Tranche 1 Lenders)) of at least $1,000,000 and (y) the aggregate amount of
Additional Tranche 1 Commitments provided pursuant to this Section 2.19 shall
not exceed $300,000,000, (v) the up-front fees payable to any Person providing
an Additional Tranche 1 Commitment in accordance with this Section 2.19 shall be
as set forth in the relevant Additional Tranche 1 Commitment Agreement, (vi) if,
on or after the tenth Business Day following the request by the Designated
Subsidiary Borrowers of the then existing Tranche 1 Lenders to provide
Additional Tranche 1 Commitments pursuant to this Section 2.19

 

53

--------------------------------------------------------------------------------


 

on the terms to be applicable thereto, the Designated Subsidiary Borrowers have
not received Additional Tranche 1 Commitments in an aggregate amount equal to
that amount of the Additional Tranche 1 Commitments which the Designated
Subsidiary Borrowers desire to obtain pursuant to such request (as set forth in
the notice provided by the Designated Subsidiary Borrowers to the Administrative
Agent as provided above), then the Designated Subsidiary Borrowers may request
Additional Tranche 1 Commitments from other Lenders and/or other NAIC approved
banks or financial institutions (unless otherwise agreed by the Designated
Subsidiary Borrowers and the Administrative Agent) in an aggregate amount equal
to such deficiency on terms which are no more favorable to such other bank or
financial institution in any respect than the terms offered to the existing
Tranche 1 Lenders, and (vii) all actions taken by the Designated Subsidiary
Borrowers pursuant to this Section 2.19 shall be done in coordination with the
Administrative Agent.

 


(B)                                 AT THE TIME OF ANY PROVISION OF ADDITIONAL
TRANCHE 1 COMMITMENTS PURSUANT TO THIS SECTION 2.19, (I) EACH DESIGNATED
SUBSIDIARY BORROWER, THE ADMINISTRATIVE AGENT, THE GUARANTOR AND EACH SUCH
TRANCHE 1 LENDER OR OTHER BANK OR FINANCIAL INSTITUTION WHICH AGREES TO PROVIDE
AN ADDITIONAL TRANCHE 1 COMMITMENT (EACH, AN “ADDITIONAL TRANCHE 1 LENDER”)
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ADDITIONAL TRANCHE 1
COMMITMENT AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT I, SUBJECT TO SUCH
MODIFICATIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS MAY BE NECESSARY OR APPROPRIATE (WITH THE EFFECTIVENESS
OF SUCH ADDITIONAL TRANCHE 1 LENDER’S ADDITIONAL TRANCHE 1 COMMITMENT TO OCCUR
UPON DELIVERY OF SUCH ADDITIONAL TRANCHE 1 COMMITMENT AGREEMENT TO THE
ADMINISTRATIVE AGENT, THE PAYMENT OF ANY FEES REQUIRED IN CONNECTION THEREWITH
AND THE SATISFACTION OF THE OTHER CONDITIONS IN THIS SECTION 2.19 TO THE
REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT), (II) ALL OF THE
OUTSTANDING TRANCHE 1 LETTERS OF CREDIT SHALL HAVE BEEN RETURNED BY EACH
RESPECTIVE BENEFICIARY TO THE ISSUING AGENT AND SHALL EITHER HAVE BEEN CANCELLED
AND/OR EXCHANGED FOR NEW OR AMENDED TRANCHE 1 LETTERS OF CREDIT WHICH GIVE
EFFECT TO SUCH ADDITIONAL TRANCHE 1 COMMITMENT, (III) IF SUCH ADDITIONAL TRANCHE
1 LENDER IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN
SECTION 7701(A)(3) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES AND SUCH
ADDITIONAL TRANCHE 1 LENDER IS ISSUING LETTERS OF CREDIT FOR THE ACCOUNT OF A
U.S. BORROWER OR U.S. BORROWERS, SUCH ADDITIONAL TRANCHE 1 LENDER SHALL PROVIDE
TO SUCH U.S. BORROWER OR U.S. BORROWERS THE APPROPRIATE INTERNAL REVENUE SERVICE
DOCUMENTATION DESCRIBED IN SECTION 2.16, (IV) EACH DESIGNATED SUBSIDIARY
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT RESOLUTIONS AUTHORIZING THE
INCURRENCE OF THE OBLIGATIONS TO BE INCURRED PURSUANT TO EACH ADDITIONAL TRANCHE
1 COMMITMENT, TOGETHER WITH EVIDENCE OF GOOD STANDING OF SUCH DESIGNATED
SUBSIDIARY BORROWER (IF REQUESTED) AND (V) EACH DESIGNATED SUBSIDIARY BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN OPINION, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, FROM COUNSEL TO SUCH
DESIGNATED SUBSIDIARY BORROWERS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND DATED SUCH DATE, COVERING SUCH MATTERS SIMILAR TO THOSE SET FORTH IN
THE OPINIONS OF COUNSEL DELIVERED TO THE LENDERS ON THE RESTATEMENT EFFECTIVE
DATE PURSUANT TO SECTION 5.01(B) AND SUCH OTHER MATTERS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH TRANCHE 1 LENDER AS TO THE OCCURRENCE OF EACH ADDITIONAL TRANCHE 1
COMMITMENT DATE, AND (X) ON EACH SUCH DATE, THE TOTAL TRANCHE 1 COMMITMENT
UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE INCREASED BY THE
AGGREGATE AMOUNT OF SUCH ADDITIONAL TRANCHE 1 COMMITMENTS AND (Y) ON EACH SUCH
DATE, SCHEDULE 2.01 SHALL BE DEEMED MODIFIED TO REFLECT THE REVISED TRANCHE 1
COMMITMENTS OF THE AFFECTED TRANCHE 1 LENDERS.

 

54

--------------------------------------------------------------------------------


 

Section 2.20.  Additional Designated Subsidiary Borrowers.  The Parent Borrower
may from time to time after the Restatement Effective Date, with the prior
written consent of the Agents, designate one or more Persons as an additional
Designated Subsidiary Borrower, subject to the following terms and conditions:

 


(A)                                  EACH SUCH PERSON SHALL BE A WHOLLY-OWNED
SUBSIDIARY OF THE PARENT BORROWER;


 


(B)                                 ON OR PRIOR TO THE DATE OF DESIGNATION, EACH
SUCH PERSON SHALL ENTER INTO AN APPROPRIATELY COMPLETED DSB ASSUMPTION
AGREEMENT;


 


(C)                                  ON OR PRIOR TO THE DATE OF DESIGNATION, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM SUCH PERSON A CERTIFICATE, SIGNED
BY AN AUTHORIZED OFFICER OF SUCH PERSON IN THE FORM OF EXHIBIT D WITH
APPROPRIATE INSERTIONS OR DELETIONS, TOGETHER WITH (X) COPIES OF ITS CERTIFICATE
OF INCORPORATION, BY-LAWS OR OTHER EQUIVALENT ORGANIZATIONAL DOCUMENTS AND (Y)
RESOLUTIONS RELATING TO THE CREDIT DOCUMENTS WHICH SHALL BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(D)                                 ON OR PRIOR TO THE DATE OF DESIGNATION, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE DATE OF DESIGNATION,
FROM COUNSEL TO SUCH PERSON, WHICH OPINION SHALL (X) IN THE CASE OF AN
ADDITIONAL DESIGNATED SUBSIDIARY BORROWER LOCATED IN THE UNITED STATES, BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT G-L AND OTHERWISE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (Y) IN THE CASE OF AN ADDITIONAL DESIGNATED SUBSIDIARY
BORROWER LOCATED IN BERMUDA, BE SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2 AND
OTHERWISE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (Z) IN THE CASE OF AN
ADDITIONAL DESIGNATED SUBSIDIARY BORROWER LOCATED IN A JURISDICTION OTHER THAN
THE UNITED STATES OR BERMUDA, BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT; AND


 


(E)                                  ON OR PRIOR TO THE DATE OF DESIGNATION, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTATION AND/OR
CERTIFICATES (INCLUDING, WITHOUT LIMITATION, CERTIFICATES OF EXISTENCE AND/OR
GOOD STANDING CERTIFICATES IN THE CASE OF ADDITIONAL DESIGNATED SUBSIDIARY
BORROWERS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF, OR
ANY OTHER JURISDICTION WHERE THE CONCEPT OF “GOOD STANDING” IS APPLICABLE) AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

Section 2.21.  Removal of Designated Subsidiary Borrowers.  The Parent Borrower
may from time to time after the Restatement Effective Date, by written notice to
the Administrative Agent (which notice the Administrative Agent shall promptly
forward to each Lender), remove one or more Designated Subsidiary Borrowers,
provided that on the date of removal (i) no Letters of Credit shall be
outstanding for the account of such Designated Subsidiary Borrower; (ii) no
Loans shall be outstanding for the account of such Designated Subsidiary
Borrower; (iii) all fees, interest or other amounts payable under this Agreement
or the other Credit Documents by such Designated Subsidiary Borrower shall have
been paid in full and (iv) no other Obligations of such Designated Subsidiary
Borrower shall remain outstanding.

 

55

--------------------------------------------------------------------------------


 

ARTICLE IIIA

 

Tranche 1 Letters of Credit

 

Section 3A.01.  Tranche 1 Letters of Credit.  (a)  Subject to and upon the terms
and conditions set forth herein, each Designated Subsidiary Borrower may request
the Issuing Agent, at any time and from time to time after the Restatement
Effective Date and prior to the date which is 30 days prior to the Commitment
Expiration Date, to issue on behalf of the Tranche 1 Lenders, for the account of
such Designated Subsidiary Borrower and in support of, on a standby basis,
Letter of Credit Supportable Obligations and, subject to and upon the terms and
conditions set forth herein, the Issuing Agent agrees to issue on behalf of the
Tranche 1 Lenders at any time and from time to time after the Restatement
Effective Date and prior to the date which is 30 days prior to the Commitment
Expiration Date, one or more irrevocable standby letters of credit in such form
as may be approved by the Issuing Agent (each such letter of credit, a “Tranche
1 Letter of Credit” and, collectively, the “Tranche 1 Letters of Credit”). 
Notwithstanding the foregoing, the Issuing Agent shall be under no obligation to
issue any Tranche 1 Letter of Credit if at the time of such issuance:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain the Issuing Agent from issuing such Tranche 1 Letter of Credit or any
requirement of law applicable to such Issuing Agent or any Tranche 1 Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Agent or any Tranche 1
Lender shall prohibit, or request that the Issuing Agent or any Tranche 1 Lender
refrain from, the issuance of letters of credit generally or such Tranche 1
Letter of Credit in particular or shall impose upon the Issuing Agent or any
Lender with respect to such Tranche 1 Letter of Credit any restriction or
reserve or capital requirement (for which the Issuing Agent or any Tranche 1
Lender is not otherwise compensated) not in effect on the Restatement Effective
Date, or any unreimbursed loss, cost or expense which was not applicable, in
effect or known to the Issuing Agent or any Tranche 1 Lender as of the
Restatement Effective Date;

 

(ii)                                  the conditions precedent set forth in
Section 5.02 are not satisfied at that time; or

 

(iii)                               the Issuing Agent shall have received notice
from any Borrower or the Required Lenders prior to the issuance of such Tranche
1 Letter of Credit of the type described in clause (viii) of Section 3A.01(b).

 

(b)                                 Notwithstanding anything to the contrary
contained in this Section 3A.01 or elsewhere in this Agreement (i) no Tranche 1
Letter of Credit shall be issued the Stated Amount of which, when added to the
Tranche 1 Letter of Credit Outstandings (exclusive of Tranche 1 Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Tranche 1 Letter of Credit) at such time, would exceed an amount equal to the
Total Tranche 1 Commitment at such time; (ii) no Tranche 1 Letter of Credit
shall be issued for the account of any Designated Subsidiary Borrower (other
than ARC) the Stated Amount of which, when added to the Tranche 1 Letter of
Credit Outstandings in respect of outstanding Tranche 1

 

56

--------------------------------------------------------------------------------


 

Letters of Credit issued for the account of such Designated Subsidiary Borrower
(exclusive of Tranche 1 Unpaid Drawings in respect of Tranche 1 Letters of
Credit issued for the account of such Designated Subsidiary Borrower which are
repaid on the date of, and prior to the issuance of, the respective Tranche 1
Letter of Credit) at such time, would exceed an amount equal to the lesser of
(x) such Designated Subsidiary Borrower’s Borrowing Base and (y) such Designated
Subsidiary Borrower’s Sublimit; (iii) no Tranche 1 Letter of Credit shall be
issued for the account of ARC the Stated Amount of which, when added to the
Tranche 1 Letter of Credit Outstandings in respect of outstanding Tranche 1
Letters of Credit issued for the account of ARC (exclusive of Tranche 1 Unpaid
Drawings in respect of Tranche 1 Letters of Credit issued for the account of ARC
which are repaid on the date of, and prior to the issuance of, the respective
Tranche 1 Letter of Credit) at such time, would exceed an amount equal to ARC’s
Borrowing Base; (iv) no Tranche 1 Letter of Credit shall be issued for the
account of ARC the Stated Amount of which, when added to (x) the Tranche 1
Letter of Credit Outstandings applicable to ARC (exclusive of Tranche 1 Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Tranche 1 Letter of Credit) at such time, (y) the Tranche 2 Letter of
Credit Outstandings applicable to ARC at such time and (z) the aggregate
Principal Amount of all Tranche 2 Loans and Tranche 3 Loans incurred by ARC and
then outstanding, would exceed an amount equal to ARC’s Sublimit; (v) no Tranche
1 Letter of Credit denominated in an Alternate Currency shall be issued the
Stated Amount of which, when added to the Alternate Currency Letter of Credit
Outstandings at such time in respect of all Alternate Currency Letters of
Credit, would exceed the Alternate Currency Letter of Credit Sublimit; (vi) each
Tranche 1 Letter of Credit shall have an expiry date occurring not later than
one year after such Tranche 1 Letter of Credit’s date of issuance; provided that
each such Tranche 1 Letter of Credit may by its terms automatically renew
annually for one additional year unless the Issuing Agent notifies the
beneficiary thereof, in accordance with the terms of such Tranche 1 Letter of
Credit, that such Tranche 1 Letter of Credit will not be renewed; (vii) each
Tranche 1 Letter of Credit shall be denominated in Dollars or, subject to
preceding clause (v), an Alternate Currency; and (viii) the Issuing Agent will
not issue any Tranche 1 Letter of Credit after it has received written notice
from any Borrower or the Required Lenders stating that a Default or an Event of
Default exists until such time as the Issuing Agent shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Default or Event of
Default by the Required Lenders (or, to the extent provided by Section 10.02,
each of the Lenders).

 

(c)                                  Each Tranche 1 Letter of Credit will be
issued by the Issuing Agent on behalf of the Tranche 1 Lenders and each Tranche
1 Lender will participate in each Tranche 1 Letter of Credit pro rata in
accordance with its Tranche 1 Percentage.  The obligations of each Tranche 1
Lender under and in respect of each Tranche 1 Letter of Credit are several, and
the failure by any Tranche 1 Lender to perform its obligations hereunder or
under any Tranche 1 Letter of Credit shall not affect the obligations of the
respective Designated Subsidiary Borrower toward any other party hereto nor
shall any other such party be liable for the failure by such Tranche 1 Lender to
perform its obligations hereunder or under any Tranche 1 Letter of Credit.

 

(d)                                 Subject to and on the terms and conditions
set forth herein, the Issuing Agent is hereby authorized by each Designated
Subsidiary Borrower and the Tranche 1 Lenders to arrange for the issuance of any
Tranche 1 Letter of Credit pursuant to Section 3A.01(a) and

 

57

--------------------------------------------------------------------------------


 

the amendment of any Tranche 1 Letter of Credit pursuant to Section 2.18,
Section 2.19, Section 3A.06 and/or Section 10.04(b) by:

 

(i)                                     completing the commencement date and the
expiry date of such Tranche 1 Letter of Credit;

 

(ii)                                  in the case of an amendment increasing or
reducing the amount thereof, amending such Tranche 1 Letter of Credit in such
manner as the Issuing Agent and the respective beneficiary may agree;

 

(iii)                               completing such Tranche 1 Letter of Credit
with the participation of each Tranche 1 Lender as allocated pursuant to the
terms hereof; and

 

(iv)                              executing such Tranche 1 Letter of Credit on
behalf of each Tranche 1 Lender and following such execution delivering such
Tranche 1 Letter of Credit to the beneficiary of such Tranche 1 Letter of
Credit.

 

(e)                                  Each Tranche 1 Letter of Credit shall be
executed and delivered by the Issuing Agent in the name and on behalf of, and as
attorney-in-fact for, each Tranche 1 Lender party to such Tranche 1 Letter of
Credit, and the Issuing Agent shall act under each Tranche 1 Letter of Credit,
and each Tranche 1 Letter of Credit shall expressly provide that the Issuing
Agent shall act, as the agent of each Tranche 1 Lender to (a) receive drafts,
other demands for payment and other documents presented by the beneficiary under
such Tranche 1 Letter of Credit, (b) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of such Tranche 1
Letter of Credit and (c) notify such Tranche 1 Lender and such Designated
Subsidiary Borrower that a valid drawing has been made and the date that the
related Tranche 1 Unpaid Drawing is to be made; provided that the Issuing Agent
shall have no obligation or liability for any Tranche 1 Unpaid Drawing under
such Tranche 1 Letter of Credit, and each Tranche 1 Letter of Credit shall
expressly so provide.  Each Tranche 1 Lender hereby irrevocably appoints and
designates the Issuing Agent as its attorney-in-fact, acting through any duly
authorized officer of the Issuing Agent, solely for the purpose of executing and
delivering in the name and on behalf of such Tranche 1 Lender each Tranche 1
Letter of Credit to be issued by such Tranche 1 Lender hereunder.  Promptly upon
the request of the Issuing Agent, each Tranche 1 Lender will furnish to the
Issuing Agent such powers of attorney or other evidence as any beneficiary of
any Tranche 1 Letter of Credit may reasonably request in order to demonstrate
that the Issuing Agent has the power to act as attorney-in-fact for such Tranche
1 Lender to execute and deliver such Tranche 1 Letter of Credit.

 

Section 3A.02.  Tranche 1 Letter of Credit Requests.  (a)  Whenever a Designated
Subsidiary Borrower desires that a Tranche 1 Letter of Credit be issued, such
Designated Subsidiary Borrower shall give the Administrative Agent and the
Issuing Agent written notice (including by way of facsimile transmission,
immediately confirmed in writing by submission of the original of such request
by mail to the Issuing Agent) thereof prior to 11:00 a.m. (New York time) at
least five Business Days (or such shorter period as may be acceptable to the
Issuing Agent) prior to the proposed date of issuance (which shall be a Business
Day), which written notice shall be in the form of Exhibit C-1 (each, a “Tranche
1 Letter of Credit Request”).  Each

 

58

--------------------------------------------------------------------------------


 

Tranche 1 Letter of Credit Request shall include any other documents as the
Issuing Agent customarily requires in connection therewith.

 

(b)                                 The making of each Tranche 1 Letter of
Credit Request shall be deemed to be a representation and warranty by the
applicable Designated Subsidiary Borrower that such Tranche 1 Letter of Credit
may be issued in accordance with, and it will not violate the requirements of,
Section 3A.01(a) or (b).

 

(c)                                  Upon its issuance of, or amendment to, any
Tranche 1 Letter of Credit, the Issuing Agent shall promptly notify the
respective Designated Subsidiary Borrower and the Tranche 1 Lenders of such
issuance or amendment, which notice shall include a summary description of the
Tranche 1 Letter of Credit actually issued and any amendments thereto.

 

Section 3A.03.  Agreement to Repay Tranche 1 Letter of Credit Drawings. 
(a)  Each Designated Subsidiary Borrower agrees to reimburse each Tranche 1
Lender, by making payment to the Administrative Agent in immediately available
funds at the Payment Office, for any payment or disbursement made by such
Tranche 1 Lender under any Tranche 1 Letter of Credit which has been issued for
such Designated Subsidiary Borrower’s account (each such amount so paid or
disbursed until reimbursed by such Designated Subsidiary Borrower, a “Tranche 1
Unpaid Drawing”) no later than one Business Day following the date of such
payment or disbursement, with interest on the amount so paid or disbursed by
such Lender, to the extent not reimbursed prior to 1:00 p.m. (New York time) on
the date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such Tranche 1 Lender is reimbursed
therefor at a rate per annum which shall be the Alternative Base Rate plus the
Applicable Rate for Loans maintained as ABR Loans as in effect from time to time
(plus an additional 2% per annum, payable on demand, if not reimbursed by the
third Business Day after the date of such payment or disbursement).

 

(b)                                 Each Designated Subsidiary Borrower’s
obligation under this Section 3A.03 to reimburse each Tranche 1 Lender with
respect to Tranche 1 Unpaid Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Designated Subsidiary Borrower may have or have had against such Tranche 1
Lender or the Issuing Agent, including, without limitation, any defense based
upon the failure of any drawing under a Tranche 1 Letter of Credit to conform to
the terms of the Tranche 1 Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no Designated Subsidiary Borrower shall be obligated to reimburse
any Tranche 1 Lender for any wrongful payment made by such Tranche 1 Lender
under a Tranche 1 Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Tranche 1 Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

Section 3A.04.  Increased Costs.  If after the Restatement Effective Date, a
Change in Law shall either (i) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by or participated in by such Tranche 1 Lender, or (ii) impose on such
Tranche 1 Lender any other conditions directly or indirectly affecting this
Agreement or any Tranche 1 Letter of Credit; and the result of any of the

 

59

--------------------------------------------------------------------------------


 

foregoing is to increase the cost to such Tranche 1 Lender of issuing,
maintaining or participating in any Tranche 1 Letter of Credit, or to reduce the
amount of any sum received or receivable by such Tranche 1 Lender hereunder or
reduce the rate of return on its capital with respect to Tranche 1 Letters of
Credit, then, upon written demand to the respective Designated Subsidiary
Borrower by such Tranche 1 Lender (with a copy to the Administrative Agent),
such Designated Subsidiary Borrower agrees to pay to such Tranche 1 Lender such
additional amount or amounts as will compensate such Tranche 1 Lender for such
increased cost or reduction.  A certificate submitted to the respective
Designated Subsidiary Borrower by such Tranche 1 Lender (with a copy to the
Administrative Agent), setting forth the basis for the determination of such
additional amount or amounts necessary to compensate such Tranche 1 Lender as
aforesaid shall be final and conclusive and binding on such Designated
Subsidiary Borrower absent manifest error, although the failure to deliver any
such certificate shall not release or diminish any Designated Subsidiary
Borrower’s obligations to pay additional amounts pursuant to this Section 3A.04
upon subsequent receipt of such certificate; provided that such Designated
Subsidiary Borrower shall not be required to compensate such Tranche 1 Lender
pursuant to this Section 3A.04 for any increased costs or reductions incurred
more than 90 days prior to the date that such Tranche 1 Lender notifies such
Designated Subsidiary Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Tranche 1 Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 3A.05.  Tranche 1 Letter of Credit Expiration Extensions.  Each Tranche
1 Lender acknowledges that to the extent provided under the terms of any Tranche
1 Letter of Credit, the expiration date of such Tranche 1 Letter of Credit will
be automatically extended for an additional year, without written amendment,
unless at least 30 days, or 60 days if so required by any Applicable Regulatory
Authority, prior to the expiration date of such Tranche 1 Letter of Credit,
notice is given by the Issuing Agent to the beneficiary of such Tranche 1 Letter
of Credit in accordance with the terms of the respective Tranche 1 Letter of
Credit (a “Notice of Non-Extension”) that the expiration date of such Tranche 1
Letter of Credit will not be extended beyond its current expiration date.  The
Issuing Agent will give Notices of Non-Extension as to any or all outstanding
Tranche 1 Letters of Credit if requested to do so by the Required Lenders
pursuant to Article VIII.  The Issuing Agent will give Notices of Non-Extension
as to all outstanding Tranche 1 Letters of Credit if the Commitment Expiration
Date has occurred.  The Issuing Agent will send a copy of each Notice of
Non-Extension to the respective Designated Subsidiary Borrower concurrently with
delivery thereof to the respective beneficiary, unless prohibited by law from
doing so.

 

Section 3A.06.  Changes to Stated Amount.  At any time when any Tranche 1 Letter
of Credit is outstanding, at the request of the respective Designated Subsidiary
Borrower, the Issuing Agent will enter into an amendment increasing or reducing
the Stated Amount of such Tranche 1 Letter of Credit, provided that (i) in no
event shall the Stated Amount of any Tranche 1 Letter of Credit be increased to
an amount which would exceed the applicable limitations set forth in
Section 3A.01(b), (ii) the Stated Amount of a Tranche 1 Letter of Credit may not
be increased at any time if the conditions precedent set forth in Section 5.02
are not satisfied at such time, and (iii) the Stated Amount of a Tranche 1
Letter of Credit may not be increased at any time after the date which is 30
days prior to the Commitment Expiration Date.

 

60

--------------------------------------------------------------------------------


 

Section 3A.07.  Representations and Warranties of Tranche 1 Lenders.  Each
Tranche 1 Lender represents and warrants that each Tranche 1 Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 1 Lender
enforceable in accordance with its terms.

 

Section 3A.08.  Fronted Tranche 1 Letters of Credit  Notwithstanding the
foregoing in this Article IIIA:


 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH DESIGNATED SUBSIDIARY BORROWER MAY REQUEST
THAT ANY FRONTING LENDER AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE
RESTATEMENT EFFECTIVE DATE AND PRIOR TO THE DATE WHICH IS 30 DAYS PRIOR TO THE
COMMITMENT EXPIRATION DATE, TO ISSUE FOR ITS OWN ACCOUNT A LETTER OF CREDIT
DESIGNATED AS A TRANCHE 1 LETTER OF CREDIT FOR THE ACCOUNT OF SUCH DESIGNATED
SUBSIDIARY BORROWER SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET
FORTH.  EACH FRONTING LENDER AGREES TO ISSUE AT ANY TIME AND FROM TIME TO TIME
ON OR AFTER THE RESTATEMENT EFFECTIVE DATE AND PRIOR TO THE DATE WHICH IS 30
DAYS PRIOR TO THE COMMITMENT EXPIRATION DATE ONE OR MORE IRREVOCABLE STANDBY
LETTERS OF CREDIT DESIGNATED AS A TRANCHE 1 LETTER OF CREDIT IN SUCH FORM AS MAY
BE APPROVED BY SUCH FRONTING LENDER (EACH SUCH LETTER OF CREDIT, A “FRONTED
TRANCHE 1 LETTER OF CREDIT” AND, COLLECTIVELY, THE “FRONTED TRANCHE 1 LETTERS OF
CREDIT”), PROVIDED THAT NO FRONTED TRANCHE 1 LETTER OF CREDIT WILL BE ISSUED BY
ANY FRONTING LENDER IF AFTER GIVING EFFECT THERETO (X) THE STATED AMOUNT
THEREOF, WHEN ADDED TO THE AGGREGATE STATED AMOUNT OF ALL FRONTED LETTERS OF
CREDIT THEN OUTSTANDING, SHALL EXCEED $100,000,000, OR (Y) ANY PROVISION SET
FORTH IN SECTION 3A.01 SHALL BE VIOLATED AS A RESULT THEREOF.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION 3A.08 OR IN SECTION 3A.09 OR 3A.10, FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, FRONTED TRANCHE 1
LETTERS OF CREDIT SHALL BE DEEMED TO BE TRANCHE 1 LETTERS OF CREDIT.


 


(B)                                 IMMEDIATELY UPON THE ISSUANCE BY ANY
FRONTING LENDER OF ANY FRONTED TRANCHE 1 LETTER OF CREDIT, SUCH FRONTING LENDER
SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH TRANCHE 1 LENDER OTHER THAN
SUCH FRONTING LENDER (EACH SUCH TRANCHE 1 LENDER IN ITS CAPACITY AS A
“PARTICIPANT” UNDER ANY FRONTED TRANCHE 1 LETTER OF CREDIT, A “FRONTING TRANCHE
1 PARTICIPANT”), AND EACH SUCH FRONTING TRANCHE 1 PARTICIPANT SHALL BE DEEMED
IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED FROM SUCH
FRONTING LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION, TO THE EXTENT OF SUCH FRONTING TRANCHE 1 PARTICIPANT’S TRANCHE 1
PERCENTAGE IN SUCH FRONTED TRANCHE 1 LETTER OF CREDIT, EACH DRAWING MADE
THEREUNDER AND THE OBLIGATIONS OF EACH DESIGNATED SUBSIDIARY BORROWER UNDER THIS
AGREEMENT WITH RESPECT THERETO, AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING
THERETO.  UPON ANY CHANGE IN THE TRANCHE 1 COMMITMENTS OR TRANCHE 1 PERCENTAGES
OF THE TRANCHE 1 LENDERS PURSUANT TO THIS AGREEMENT, IT IS HEREBY AGREED THAT,
WITH RESPECT TO ALL THEN OUTSTANDING FRONTED TRANCHE 1 LETTERS OF CREDIT AND
FRONTED TRANCHE 1 UNPAID DRAWINGS, THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO THE
PARTICIPATIONS PURSUANT TO THIS SECTION 3A.08 TO REFLECT THE NEW TRANCHE 1
PERCENTAGES RESULTING FROM SUCH CHANGE OR CHANGES, AS THE CASE MAY BE.


 


(C)                                  IN DETERMINING WHETHER TO PAY UNDER ANY
FRONTED TRANCHE 1 LETTER OF CREDIT, SUCH FRONTING LENDER SHALL HAVE NO
OBLIGATION RELATIVE TO THE OTHER TRANCHE 1 LENDERS OTHER THAN TO CONFIRM THAT
ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH FRONTED TRANCHE 1 LETTER OF
CREDIT APPEAR TO HAVE BEEN DELIVERED AND THAT THEY APPEAR TO SUBSTANTIALLY
COMPLY ON

 

61

--------------------------------------------------------------------------------


 


THEIR FACE WITH THE REQUIREMENTS OF SUCH FRONTED TRANCHE 1 LETTER OF CREDIT. 
ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY FRONTING LENDER UNDER OR IN
CONNECTION WITH ANY FRONTED TRANCHE 1 LETTER OF CREDIT SHALL NOT CREATE FOR SUCH
FRONTING LENDER ANY RESULTING LIABILITY TO ANY DESIGNATED SUBSIDIARY BORROWER OR
ANY OF ITS AFFILIATES OR ANY TRANCHE 1 LENDER UNLESS SUCH ACTION IS TAKEN OR
OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF
SUCH FRONTING LENDER (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION).


 


(D)                                 IN THE EVENT THAT ANY FRONTING LENDER MAKES
ANY PAYMENT UNDER ANY FRONTED TRANCHE 1 LETTER OF CREDIT AND THE RESPECTIVE
DESIGNATED SUBSIDIARY BORROWER SHALL NOT HAVE REIMBURSED SUCH AMOUNT IN FULL TO
SUCH FRONTING LENDER PURSUANT TO SECTION 3A.09, SUCH FRONTING LENDER SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY EACH
FRONTING TRANCHE 1 PARTICIPANT, OF SUCH FAILURE, AND EACH FRONTING TRANCHE 1
PARTICIPANT SHALL PROMPTLY AND UNCONDITIONALLY PAY TO SUCH FRONTING LENDER THE
AMOUNT OF SUCH FRONTING TRANCHE 1 PARTICIPANT’S TRANCHE 1 PERCENTAGE OF SUCH
UNREIMBURSED PAYMENT IN DOLLARS (OR, IN THE CASE OF AN ALTERNATE CURRENCY LETTER
OF CREDIT, IN THE APPLICABLE ALTERNATE CURRENCY) AND IN IMMEDIATELY AVAILABLE
FUNDS.  IF, PRIOR TO 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, THE
ADMINISTRATIVE AGENT SO NOTIFIES ANY FRONTING TRANCHE 1 PARTICIPANT REQUIRED TO
FUND A PAYMENT UNDER A FRONTED TRANCHE 1 LETTER OF CREDIT, SUCH FRONTING TRANCHE
1 PARTICIPANT SHALL MAKE AVAILABLE TO SUCH FRONTING LENDER IN DOLLARS (OR, IN
THE CASE OF AN ALTERNATE CURRENCY LETTER OF CREDIT, IN THE APPLICABLE ALTERNATE
CURRENCY) AND IN IMMEDIATELY AVAILABLE FUNDS SUCH FRONTING TRANCHE 1
PARTICIPANT’S TRANCHE 1 PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH
BUSINESS DAY (OR, IF NOTICE IS GIVEN AFTER 11:00 A.M. (NEW YORK TIME) ON ANY
BUSINESS DAY, ON THE NEXT BUSINESS DAY).  IF AND TO THE EXTENT SUCH FRONTING
TRANCHE 1 PARTICIPANT SHALL NOT HAVE SO MADE ITS TRANCHE 1 PERCENTAGE OF THE
AMOUNT OF SUCH PAYMENT AVAILABLE TO SUCH FRONTING LENDER, SUCH FRONTING TRANCHE
1 PARTICIPANT AGREES TO PAY TO SUCH FRONTING LENDER, FORTHWITH ON DEMAND SUCH
AMOUNT, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH DATE TO BUT
EXCLUDING THE DATE SUCH AMOUNT IS PAID TO SUCH FRONTING LENDER AT THE GREATER OF
THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY SUCH FRONTING LENDER
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  THE
FAILURE OF ANY FRONTING TRANCHE 1 PARTICIPANT TO MAKE AVAILABLE TO SUCH FRONTING
LENDER ITS TRANCHE 1 PERCENTAGE OF ANY PAYMENT UNDER ANY FRONTED TRANCHE 1
LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER FRONTING TRANCHE 1 PARTICIPANT OF
ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO SUCH FRONTING LENDER ITS TRANCHE 1
PERCENTAGE OF ANY PAYMENT ON THE DATE REQUIRED, AS SPECIFIED ABOVE, BUT NO
FRONTING TRANCHE 1 PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
FRONTING TRANCHE 1 PARTICIPANT TO MAKE AVAILABLE TO SUCH FRONTING LENDER SUCH
OTHER FRONTING TRANCHE 1 PARTICIPANT’S TRANCHE 1 PERCENTAGE OF ANY SUCH PAYMENT.


 


(E)                                  WHENEVER ANY FRONTING LENDER RECEIVES ANY
PAYMENT BY ANY DESIGNATED SUBSIDIARY BORROWER AS TO WHICH IT HAS ALSO RECEIVED
PAYMENTS FROM THE FRONTING TRANCHE 1 PARTICIPANTS PURSUANT TO CLAUSE (D) ABOVE,
SUCH FRONTING LENDER SHALL FORWARD SUCH PAYMENT TO THE ADMINISTRATIVE AGENT,
WHICH IN TURN SHALL DISTRIBUTE TO EACH FRONTING TRANCHE 1 PARTICIPANT WHICH HAS
PAID ITS TRANCHE 1 PERCENTAGE THEREOF, IN DOLLARS (OR, IN THE CASE OF AN
ALTERNATE CURRENCY LETTER OF CREDIT, IN THE APPLICABLE ALTERNATE CURRENCY) AND
IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH FRONTING TRANCHE 1
PARTICIPANT’S SHARE (BASED UPON THE AMOUNT FUNDED BY SUCH FRONTING TRANCHE 1
PARTICIPANT TO THE AGGREGATE AMOUNT FUNDED BY ALL FRONTING TRANCHE 1
PARTICIPANTS AND RETAINED BY SUCH FRONTING LENDER) OF THE PRINCIPAL AMOUNT OF
SUCH PAYMENT AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE
PARTICIPATIONS.

 

62

--------------------------------------------------------------------------------


 


(F)                                    UPON THE REQUEST OF ANY FRONTING TRANCHE
1 PARTICIPANT, EACH FRONTING LENDER SHALL FURNISH TO SUCH FRONTING TRANCHE 1
PARTICIPANT COPIES OF ANY FRONTED TRANCHE 1 LETTER OF CREDIT ISSUED BY IT AND
SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH FRONTING TRANCHE
1 PARTICIPANT.


 


(G)                                 THE OBLIGATIONS OF THE FRONTING TRANCHE 1
PARTICIPANTS TO MAKE PAYMENTS TO EACH FRONTING LENDER WITH RESPECT TO FRONTED
TRANCHE 1 LETTERS OF CREDIT ISSUED BY IT SHALL BE IRREVOCABLE AND NOT SUBJECT TO
ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING,
WITHOUT LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY AMENDMENT,
SUPPLEMENT OR MODIFICATION TO ANY OF THE FOREGOING;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SETOFF,
DEFENSE OR OTHER RIGHT WHICH THE FRONTING TRANCHE 1 PARTICIPANT OR ANY OF ITS
AFFILIATES MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A FRONTED TRANCHE
1 LETTER OF CREDIT, ANY TRANSFEREE OF ANY FRONTED TRANCHE 1 LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE
AGENT, ANY FRONTING LENDER, ANY FRONTING TRANCHE 1 PARTICIPANT, ANY TRANCHE 1
LENDER, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY
FRONTED TRANCHE 1 LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY
UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN ANY
DESIGNATED SUBSIDIARY BORROWER OR ANY OF ITS AFFILIATES AND THE BENEFICIARY
NAMED IN ANY SUCH FRONTED TRANCHE 1 LETTER OF CREDIT);

 

(III)                               ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER ANY FRONTED TRANCHE 1 LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN
BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)                              THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT
DOCUMENTS;

 

(V)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT; OR

 

(VI)                              ANY MATTER OR EVENT SET FORTH IN SECTION 3A.03
OR 3A.09.

 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, THE PROVISIONS OF THIS ARTICLE IIIA SHALL NOT BE
AMENDED, MODIFIED OR WAIVED IN A MANNER ADVERSE TO THE RIGHTS OR OBLIGATIONS OF
ANY FRONTING LENDER WITHOUT THE CONSENT OF EACH FRONTING LENDER AFFECTED
THEREBY.


 

Section 3A.09.  Agreement to Repay Fronted Tranche 1 Letter of Credit Drawings;
Fronting Fee  (a)  Each Designated Subsidiary Borrower hereby agrees to
reimburse the respective Fronting Lender for any payment or disbursement made by
such Fronting Lender under any Fronted Tranche 1 Letter of Credit (each such
amount so paid, until reimbursed by such Designated Subsidiary Borrower, a
“Fronted Tranche 1 Unpaid Drawing”) in the manner and subject to the terms of
Section 3A.03.  The respective Fronting Lender shall give the

 

63

--------------------------------------------------------------------------------


 

respective Designated Subsidiary Borrower and the Administrative Agent prompt
notice of any payment or disbursement made under any Fronted Tranche 1 Letter of
Credit, provided that the failure to give any such notice shall in no way
affect, impair or diminish such Designated Subsidiary Borrower’s obligations
hereunder.

 


(B)                                 ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
ANY FRONTING LENDER UNDER OR IN CONNECTION WITH ANY FRONTED TRANCHE 1 LETTER OF
CREDIT SHALL NOT CREATE FOR SUCH FRONTING LENDER ANY RESULTING LIABILITY TO ANY
DESIGNATED SUBSIDIARY BORROWER OR ANY OF ITS AFFILIATES OR ANY TRANCHE 1 LENDER
UNLESS SUCH ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF SUCH FRONTING LENDER (AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION).


 


(C)                                  EACH DESIGNATED SUBSIDIARY BORROWER AGREES
TO PAY TO EACH FRONTING LENDER, FOR ITS OWN ACCOUNT, A FRONTING FEE IN AN AMOUNT
AND ON DATES AS SHALL HAVE SEPARATELY BEEN AGREED TO BY THE DESIGNATED
SUBSIDIARY BORROWERS AND SUCH FRONTING LENDER.


 

Section 3A.10.  Defined Terms.  For purposes of this Article IIIA and except as
expressly provided in Section 3A.08 or 3A.09, (a) all references to (i) the
Issuing Agent shall be deemed to include the Fronting Lender and (ii) Tranche 1
Letters of Credit shall be deemed to include the Fronted Tranche 1 Letters of
Credit and (b) all terms and conditions herein applicable to the Issuing Agent
and Tranche 1 Letters of Credit shall apply in all respects to the Fronting
Lender and Fronted Tranche 1 Letters of Credit.

 

Section 3A.11.  Existing Tranche 1 Fronted Letters of Credit.  It is hereby
agreed and acknowledged that all Fronted Tranche 1 Letters of Credit described
on Schedule 3A.11 (the “Existing Tranche 1 Fronted Letters of Credit”) which
were issued under the Existing Credit Agreement and which remain outstanding on
the Restatement Effective Date shall be deemed issued under this Agreement as a
“Fronted Tranche 1 Letter of Credit” on the Restatement Effective Date.

 

Section 3A.12.  Existing Tranche 1 Several Letters of Credit.  (a)  It is hereby
agreed and acknowledged that all Tranche 1 Letters of Credit described on
Schedule 3A.12 that are not Existing Tranche 1 Fronted Letters of Credit (the
“Existing Tranche 1 Several Letters of Credit”) which were issued and which
remain outstanding on the Restatement Effective Date shall be deemed issued
under this Agreement as a “Tranche 1 Letter of Credit” on the Restatement
Effective Date.  As soon as possible following the Restatement Effective Date,
each Existing Tranche 1 Several Letter of Credit shall be amended to replace
each Existing Lender with each Tranche 1 Lender party to this Agreement at the
time of such amendment in accordance with each such Tranche 1 Lender’s Tranche 1
Percentage.  Until an Existing Tranche 1 Several Letter of Credit has been
amended in accordance with this Section 3A.12, each Existing Lender shall be
deemed to have sold and transferred to each Tranche 1 Lender, and each such
Tranche 1 Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Existing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Tranche 1
Lender’s Tranche 1 Percentage, in such Existing Tranche 1 Several Letter of
Credit, each substitute Existing Tranche 1 Several Letter of Credit, each
drawing made thereunder, the obligations of the respective Designated Subsidiary
Borrower under this Agreement with respect thereto and any security therefore or
guaranty pertaining

 

64

--------------------------------------------------------------------------------


 

thereto.  Upon any change in the Tranche 1 Commitments or Tranche 1 Percentages
of the Tranche 1 Lenders pursuant to this Agreement, it is hereby agreed that,
with respect to all outstanding Existing Tranche 1 Several Letters of Credit and
Tranche 1 Unpaid Drawings with respect thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3A.12 to reflect the
new Tranche 1 Percentages from such change or changes, as the case may be.

 


(B)                                 IN DETERMINING WHETHER TO PAY UNDER ANY
EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT, NO EXISTING LENDER SHALL HAVE ANY
OBLIGATION RELATIVE TO THE TRANCHE 1 LENDERS OTHER THAN TO DETERMINE THAT ANY
DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH EXISTING TRANCHE 1 SEVERAL LETTER
OF CREDIT HAVE BEEN DELIVERED AND THAT THEY APPEAR TO SUBSTANTIALLY COMPLY ON
THEIR FACE WITH THE REQUIREMENTS OF SUCH EXISTING TRANCHE 1 SEVERAL LETTER OF
CREDIT, WHICH OBLIGATION, IT IS UNDERSTOOD, IS BEING PERFORMED BY THE ISSUING
AGENT, AND UPON WHOM EACH EXISTING LENDER SHALL BE ENTITLED TO RELY.  ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY THE ISSUING AGENT OR ANY EXISTING LENDER UNDER
OR IN CONNECTION WITH ANY EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT ISSUED BY
IT SHALL NOT CREATE FOR THE ISSUING AGENT OR SUCH EXISTING LENDER ANY RESULTING
LIABILITY TO ANY BORROWER, ANY TRANCHE 1 LENDER OR ANY OTHER PERSON UNLESS SUCH
ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING AGENT OR SUCH EXISTING LENDER, AS THE CASE
MAY BE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION).


 


(C)                                  IN THE EVENT THAT ANY EXISTING LENDER MAKES
ANY PAYMENT UNDER ANY EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT ISSUED BY IT
AND THE RESPECTIVE DESIGNATED SUBSIDIARY BORROWER SHALL NOT HAVE REIMBURSED SUCH
AMOUNT IN FULL AS PROVIDED IN SECTION 3A.03, SUCH EXISTING LENDER SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH TRANCHE 1 LENDER OF SUCH FAILURE, AND EACH SUCH TRANCHE 1 LENDER
SHALL PROMPTLY AND UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH EXISTING LENDER, THE AMOUNT OF SUCH TRANCHE 1 LENDER’S TRANCHE 1
PERCENTAGE OF SUCH PAYMENT IN DOLLARS (OR, IN THE CASE OF AN ALTERNATE CURRENCY
LETTER OF CREDIT, IN THE APPLICABLE ALTERNATE CURRENCY) AND IN IMMEDIATELY
AVAILABLE FUNDS.  IF THE ADMINISTRATIVE AGENT SO NOTIFIES ANY TRANCHE 1 LENDER
REQUIRED TO FUND A PAYMENT UNDER AN EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT
PRIOR TO 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, SUCH TRANCHE 1 LENDER
SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE FOR THE
ACCOUNT OF THE RESPECTIVE EXISTING LENDER SUCH TRANCHE 1 LENDER’S TRANCHE 1
PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN IMMEDIATELY
AVAILABLE FUNDS (AND, TO THE EXTENT SUCH NOTICE IS GIVEN AFTER 11:00 A.M.
(NEW YORK TIME) ON ANY BUSINESS DAY, SUCH TRANCHE 1 LENDER SHALL MAKE SUCH
PAYMENT ON THE IMMEDIATELY FOLLOWING BUSINESS DAY).  IF AND TO THE EXTENT SUCH
TRANCHE 1 LENDER SHALL NOT HAVE SO MADE ITS TRANCHE 1 PERCENTAGE OF THE AMOUNT
OF SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
RESPECTIVE EXISTING LENDER, SUCH TRANCHE 1 LENDER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH EXISTING LENDER, FORTHWITH ON
DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH DATE
UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE EXISTING LENDER AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY SUCH EXISTING LENDER IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.  THE FAILURE OF ANY TRANCHE 1 LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RESPECTIVE EXISTING
LENDER ITS TRANCHE 1 PERCENTAGE OF ANY PAYMENT UNDER ANY EXISTING TRANCHE 1
SEVERAL LETTER OF CREDIT ISSUED BY IT SHALL NOT RELIEVE ANY OTHER TRANCHE 1
LENDER OF ITS OBLIGATION

 

65

--------------------------------------------------------------------------------


 


HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
EXISTING LENDER ITS TRANCHE 1 PERCENTAGE OF ANY PAYMENT UNDER ANY SUCH EXISTING
TRANCHE 1 SEVERAL LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE, BUT
NO TRANCHE 1 LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER TRANCHE 1
LENDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
EXISTING LENDER SUCH OTHER TRANCHE 1 LENDER’S TRANCHE 1 PERCENTAGE OF ANY SUCH
PAYMENT.


 


(D)                                 WHENEVER ANY EXISTING TRANCHE 1 LENDER
RECEIVES A PAYMENT OF A REIMBURSEMENT OBLIGATION AS TO WHICH THE ADMINISTRATIVE
AGENT HAS RECEIVED FOR THE ACCOUNT OF SUCH EXISTING TRANCHE 1 LENDER ANY
PAYMENTS FROM THE TRANCHE 1 LENDERS PURSUANT TO CLAUSE (C) ABOVE, SUCH EXISTING
TRANCHE 1 LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO EACH TRANCHE 1 LENDER WHICH HAS PAID ITS TRANCHE 1
PERCENTAGE THEREOF IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH
TRANCHE 1 LENDER’S TRANCHE 1 PERCENTAGE OF THE PRINCIPAL AMOUNT THEREOF AND
INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE PARTICIPATIONS.


 


(E)                                  THE OBLIGATIONS OF THE TRANCHE 1 LENDERS TO
MAKE PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RESPECTIVE
EXISTING LENDER WITH RESPECT TO EXISTING TRANCHE 1 SEVERAL LETTERS OF CREDIT
ISSUED BY IT SHALL BE IRREVOCABLE AND NOT SUBJECT TO COUNTERCLAIM, SET-OFF OR
OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE
MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT WHICH THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES MAY
HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN AN EXISTING TRANCHE 1 SEVERAL
LETTER OF CREDIT, ANY TRANSFEREE OF ANY EXISTING TRANCHE 1 SEVERAL LETTER OF
CREDIT (OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE
ADMINISTRATIVE AGENT, ANY EXISTING LENDER, OR OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT,
THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING
ANY UNDERLYING TRANSACTION BETWEEN THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES AND THE BENEFICIARY NAMED IN ANY SUCH EXISTING TRANCHE 1 SEVERAL
LETTER OF CREDIT);

 

(III)                               ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT
PRESENTED UNDER THE EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT PROVING TO BE
FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)                              THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT
DOCUMENTS; OR

 

(V)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.

 

66

--------------------------------------------------------------------------------


 

ARTICLE IIIB

 

Tranche 2 Letters of Credit

 

Section 3B.01.  Tranche 2 Letters of Credit.  (a)  Subject to and upon the terms
and conditions set forth herein, each Tranche 2/3 Borrower may request the
Issuing Agent, at any time and from time to time after the Restatement Effective
Date and prior to the date which is 30 days prior to the Commitment Expiration
Date, to issue on behalf of the Tranche 2 Lenders, for the account of such
Tranche 2/3 Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 2
Lenders at any time and from time to time after the Restatement Effective Date
and prior to the date which is 30 days prior to the Commitment Expiration Date,
one or more irrevocable standby letters of credit in such form as may be
approved by the Issuing Agent (each such letter of credit, a “Tranche 2 Letter
of Credit” and, collectively, the “Tranche 2 Letters of Credit”). 
Notwithstanding the foregoing, the Issuing Agent shall be under no obligation to
issue any Tranche 2 Letter of Credit if at the time of such issuance:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain the Issuing Agent from issuing such Tranche 2 Letter of Credit or any
requirement of law applicable to such Issuing Agent or any Tranche 2 Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Agent or any Tranche 2
Lender shall prohibit, or request that the Issuing Agent or any Tranche 2 Lender
refrain from, the issuance of letters of credit generally or such Tranche 2
Letter of Credit in particular or shall impose upon the Issuing Agent or any
Tranche 2 Lender with respect to such Tranche 2 Letter of Credit any restriction
or reserve or capital requirement (for which the Issuing Agent or any Tranche 2
Lender is not otherwise compensated) not in effect on the Restatement Effective
Date, or any unreimbursed loss, cost or expense which was not applicable, in
effect or known to the Issuing Agent or any Tranche 2 Lender as of the
Restatement Effective Date;

 

(ii)                                  the conditions precedent set forth in
Section 5.02 are not satisfied at that time; or

 

(iii)                               the Issuing Agent shall have received notice
from any Borrower or the Required Lenders prior to the issuance of such Tranche
2 Letter of Credit of the type described in clause (viii) of Section 3B.01(b).

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 3B.01 OR ELSEWHERE IN THIS AGREEMENT, (I) NO TRANCHE 2
LETTER OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO (X)
THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS (EXCLUSIVE OF TRANCHE 2 UNPAID
DRAWINGS WHICH ARE REPAID ON THE DATE OF, AND PRIOR TO THE ISSUANCE OF, THE
RESPECTIVE TRANCHE 2 LETTER OF CREDIT) AT SUCH TIME AND (Y) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS THEN OUTSTANDING, WOULD EXCEED, AN
AMOUNT EQUAL TO THE TOTAL TRANCHE 2 COMMITMENT AT SUCH TIME; (II) NO TRANCHE 2
LETTER OF CREDIT SHALL BE ISSUED IF ANY TRANCHE 2 LENDER’S TRANCHE 2 PERCENTAGE
OF THE STATED AMOUNT OF SUCH TRANCHE 2 LETTER OF CREDIT, WHEN

 

67

--------------------------------------------------------------------------------


 


ADDED TO SUCH TRANCHE 2 LENDER’S TRANCHE 2 CREDIT EXPOSURE, WOULD EXCEED THE
TRANCHE 2 COMMITMENT OF SUCH TRANCHE 2 LENDER AT SUCH TIME; (III) NO TRANCHE 2
LETTER OF CREDIT SHALL BE ISSUED FOR THE ACCOUNT OF ARC THE STATED AMOUNT OF
WHICH, WHEN ADDED TO (X) THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS APPLICABLE
TO ARC (EXCLUSIVE OF TRANCHE 2 UNPAID DRAWINGS WHICH ARE REPAID ON THE DATE OF,
AND PRIOR TO THE ISSUANCE OF, THE RESPECTIVE TRANCHE 2 LETTER OF CREDIT) AT SUCH
TIME AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3
LOANS INCURRED BY ARC AND THEN OUTSTANDING, WOULD EXCEED AN AMOUNT EQUAL TO
$100,000,000 AT SUCH TIME; (IV) NO TRANCHE 2 LETTER OF CREDIT SHALL BE ISSUED
FOR THE ACCOUNT OF ARC IF THE STATED AMOUNT THEREOF, WHEN ADDED TO (X) THE
TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF TRANCHE 1 LETTERS OF
CREDIT ISSUED FOR THE ACCOUNT OF ARC, (Y) THE TRANCHE 2 LETTER OF CREDIT
OUTSTANDINGS IN RESPECT OF TRANCHE 2 LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
ARC AND (Z) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3
LOANS INCURRED BY ARC AND THEN OUTSTANDING, WOULD EXCEED AN AMOUNT EQUAL TO
ARC’S SUBLIMIT AT SUCH TIME; (V) NO TRANCHE 2 LETTER OF CREDIT DENOMINATED IN AN
ALTERNATE CURRENCY SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE
ALTERNATE CURRENCY LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME IN RESPECT OF ALL
ALTERNATE CURRENCY LETTERS OF CREDIT, WOULD EXCEED THE ALTERNATE CURRENCY LETTER
OF CREDIT SUBLIMIT; (VI) EACH TRANCHE 2 LETTER OF CREDIT SHALL HAVE AN EXPIRY
DATE OCCURRING NOT LATER THAN ONE YEAR AFTER SUCH TRANCHE 2 LETTER OF CREDIT’S
DATE OF ISSUANCE; PROVIDED THAT EACH SUCH TRANCHE 2 LETTER OF CREDIT MAY BY ITS
TERMS AUTOMATICALLY RENEW ANNUALLY FOR ONE ADDITIONAL YEAR UNLESS THE ISSUING
AGENT NOTIFIES THE BENEFICIARY THEREOF, IN ACCORDANCE WITH THE TERMS OF SUCH
TRANCHE 2 LETTER OF CREDIT, THAT SUCH TRANCHE 2 LETTER OF CREDIT WILL NOT BE
RENEWED; (VII) EACH TRANCHE 2 LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS
OR, SUBJECT TO PRECEDING CLAUSE (V), AN ALTERNATE CURRENCY; AND (VIII) THE
ISSUING AGENT WILL NOT ISSUE ANY TRANCHE 2 LETTER OF CREDIT AFTER IT HAS
RECEIVED WRITTEN NOTICE FROM ANY BORROWER OR THE REQUIRED LENDERS STATING THAT A
DEFAULT OR AN EVENT OF DEFAULT EXISTS UNTIL SUCH TIME AS THE ISSUING AGENT SHALL
HAVE RECEIVED A WRITTEN NOTICE OF (X) RESCISSION OF SUCH NOTICE FROM THE PARTY
OR PARTIES ORIGINALLY DELIVERING THE SAME OR (Y) A WAIVER OF SUCH DEFAULT OR
EVENT OF DEFAULT BY THE REQUIRED LENDERS (OR, TO THE EXTENT PROVIDED BY
SECTION 10.02, EACH OF THE LENDERS).


 


(C)                                  EACH TRANCHE 2 LETTER OF CREDIT WILL BE
ISSUED BY THE ISSUING AGENT ON BEHALF OF THE TRANCHE 2 LENDERS AND EACH TRANCHE
2 LENDER WILL PARTICIPATE IN EACH TRANCHE 2 LETTER OF CREDIT PRO RATA IN
ACCORDANCE WITH ITS TRANCHE 2 PERCENTAGE.  THE OBLIGATIONS OF EACH TRANCHE 2
LENDER UNDER AND IN RESPECT OF EACH TRANCHE 2 LETTER OF CREDIT ARE SEVERAL, AND
THE FAILURE BY ANY TRANCHE 2 LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER OR
UNDER ANY TRANCHE 2 LETTER OF CREDIT SHALL NOT AFFECT THE OBLIGATIONS OF THE
RESPECTIVE TRANCHE 2/3 BORROWER TOWARD ANY OTHER PARTY HERETO NOR SHALL ANY
OTHER SUCH PARTY BE LIABLE FOR THE FAILURE BY SUCH TRANCHE 2 LENDER TO PERFORM
ITS OBLIGATIONS HEREUNDER OR UNDER ANY TRANCHE 2 LETTER OF CREDIT.


 


(D)                                 SUBJECT TO AND ON THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE ISSUING AGENT IS HEREBY AUTHORIZED BY EACH TRANCHE 2/3
BORROWER AND THE TRANCHE 2 LENDERS TO ARRANGE FOR THE ISSUANCE OF ANY TRANCHE 2
LETTER OF CREDIT PURSUANT TO SECTION 3B.01(A) AND THE AMENDMENT OF ANY TRANCHE 2
LETTER OF CREDIT PURSUANT TO SECTION 2.18, SECTION 3B.06 AND/OR
SECTION 10.04(B) BY:


 

(i)                                     completing the commencement date and the
expiry date of such Tranche 2 Letter of Credit;

 

68

--------------------------------------------------------------------------------


 

(ii)                                  in the case of an amendment increasing or
reducing the amount thereof, amending such Tranche 2 Letter of Credit in such
manner as the Issuing Agent and the respective beneficiary may agree;

 

(iii)                               completing such Tranche 2 Letter of Credit
with the participation of each Tranche 2 Lender as allocated pursuant to the
terms hereof; and

 

(iv)                              executing such Tranche 2 Letter of Credit on
behalf of each Tranche 2 Lender and following such execution delivering such
Tranche 2 Letter of Credit to the beneficiary of such Tranche 2 Letter of
Credit.

 


(E)                                  EACH TRANCHE 2 LETTER OF CREDIT SHALL BE
EXECUTED AND DELIVERED BY THE ISSUING AGENT IN THE NAME AND ON BEHALF OF, AND AS
ATTORNEY-IN-FACT FOR, EACH TRANCHE 2 LENDER PARTY TO SUCH TRANCHE 2 LETTER OF
CREDIT, AND THE ISSUING AGENT SHALL ACT UNDER EACH TRANCHE 2 LETTER OF CREDIT,
AND EACH TRANCHE 2 LETTER OF CREDIT SHALL EXPRESSLY PROVIDE THAT THE ISSUING
AGENT SHALL ACT, AS THE AGENT OF EACH TRANCHE 2 LENDER TO (A) RECEIVE DRAFTS,
OTHER DEMANDS FOR PAYMENT AND OTHER DOCUMENTS PRESENTED BY THE BENEFICIARY UNDER
SUCH TRANCHE 2 LETTER OF CREDIT, (B) DETERMINE WHETHER SUCH DRAFTS, DEMANDS AND
DOCUMENTS ARE IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF SUCH TRANCHE 2
LETTER OF CREDIT AND (C) NOTIFY SUCH TRANCHE 2 LENDER AND SUCH TRANCHE 2/3
BORROWER THAT A VALID DRAWING HAS BEEN MADE AND THE DATE THAT THE RELATED
TRANCHE 2 UNPAID DRAWING IS TO BE MADE; PROVIDED THAT THE ISSUING AGENT SHALL
HAVE NO OBLIGATION OR LIABILITY FOR ANY TRANCHE 2 UNPAID DRAWING UNDER SUCH
TRANCHE 2 LETTER OF CREDIT, AND EACH TRANCHE 2 LETTER OF CREDIT SHALL EXPRESSLY
SO PROVIDE.  EACH TRANCHE 2 LENDER HEREBY IRREVOCABLY APPOINTS AND DESIGNATES
THE ISSUING AGENT AS ITS ATTORNEY-IN-FACT, ACTING THROUGH ANY DULY AUTHORIZED
OFFICER OF THE ISSUING AGENT, SOLELY FOR THE PURPOSE OF EXECUTING AND DELIVERING
IN THE NAME AND ON BEHALF OF SUCH TRANCHE 2 LENDER EACH TRANCHE 2 LETTER OF
CREDIT TO BE ISSUED BY SUCH TRANCHE 2 LENDER HEREUNDER.  PROMPTLY UPON THE
REQUEST OF THE ISSUING AGENT, EACH TRANCHE 2 LENDER WILL FURNISH TO THE ISSUING
AGENT SUCH POWERS OF ATTORNEY OR OTHER EVIDENCE AS ANY BENEFICIARY OF ANY
TRANCHE 2 LETTER OF CREDIT MAY REASONABLY REQUEST IN ORDER TO DEMONSTRATE THAT
THE ISSUING AGENT HAS THE POWER TO ACT AS ATTORNEY-IN-FACT FOR SUCH TRANCHE 2
LENDER TO EXECUTE AND DELIVER SUCH TRANCHE 2 LETTER OF CREDIT.


 

Section 3B.02.  Tranche 2 Letter of Credit Requests.  (a)  Whenever a Tranche
2/3 Borrower desires that a Tranche 2 Letter of Credit be issued, such Tranche
2/3 Borrower shall give the Administrative Agent and the Issuing Agent written
notice (including by way of facsimile transmission, immediately confirmed in
writing by submission of the original of such request by mail to the Issuing
Agent) thereof prior to 11:00 a.m. (New York time) at least five Business Days
(or such shorter period as may be acceptable to the Issuing Agent) prior to the
proposed date of issuance (which shall be a Business Day), which written notice
shall be in the form of Exhibit C-2 (each, a “Tranche 2 Letter of Credit
Request”).  Each Tranche 2 Letter of Credit Request shall include any other
documents as the Issuing Agent customarily requires in connection therewith.

 

(b)                                 The making of each Tranche 2 Letter of
Credit Request shall be deemed to be a representation and warranty by the
applicable Tranche 2/3 Borrower that such Tranche 2 Letter of Credit may be
issued in accordance with, and it will not violate the requirements of,
Section 3B.01(a) or (b).

 

69

--------------------------------------------------------------------------------


 

(c)                                  Upon its issuance of, or amendment to, any
Tranche 2 Letter of Credit, the Issuing Agent shall promptly notify the
respective Tranche 2/3 Borrower and the Tranche 2 Lenders of such issuance or
amendment, which notice shall include a summary description of the Tranche 2
Letter of Credit actually issued and any amendments thereto.

 

Section 3B.03.  Agreement to Repay Tranche 2 Letter of Credit Drawings. 
(a)  Each Tranche 2/3 Borrower agrees to reimburse each Tranche 2 Lender, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Tranche 2 Lender
under any Tranche 2 Letter of Credit which has been issued for such Tranche 2/3
Borrower’s account (each such amount so paid or disbursed until reimbursed by
such Tranche 2/3 Borrower, a “Tranche 2 Unpaid Drawing”) no later than one
Business Day following the date of such payment or disbursement, with interest
on the amount so paid or disbursed by such Tranche 2 Lender, to the extent not
reimbursed prior to 1:00 p.m. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such Tranche 2 Lender is reimbursed therefor at a rate per annum which
shall be the Alternative Base Rate plus the Applicable Rate for Loans maintained
as ABR Loans as in effect from time to time (plus an additional 2% per annum,
payable on demand, if not reimbursed by the third Business Day after the date of
such payment or disbursement).

 

(b)                                 Each Tranche 2/3 Borrower’s obligation under
this Section 3B.03 to reimburse each Tranche 2 Lender with respect to Tranche 2
Unpaid Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which such Tranche 2/3 Borrower may
have or have had against such Tranche 2 Lender or the Issuing Agent, including,
without limitation, any defense based upon the failure of any drawing under a
Tranche 2 Letter of Credit to conform to the terms of the Tranche 2 Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that no Tranche 2/3 Borrower shall
be obligated to reimburse any Tranche 2 Lender for any wrongful payment made by
such Tranche 2 Lender under a Tranche 2 Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Tranche 2 Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

Section 3B.04.  Increased Costs.  If after the Restatement Effective Date, a
Change in Law shall either (i) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by or participated in by such Tranche 2 Lender, or (ii) impose on such
Tranche 2 Lender any other conditions directly or indirectly affecting this
Agreement or any Tranche 2 Letter of Credit; and the result of any of the
foregoing is to increase the cost to such Tranche 2 Lender of issuing,
maintaining or participating in any Tranche 2 Letter of Credit, or to reduce the
amount of any sum received or receivable by such Tranche 2 Lender hereunder or
reduce the rate of return on its capital with respect to Tranche 2 Letters of
Credit, then, upon written demand to the respective Tranche 2/3 Borrower by such
Tranche 2 Lender (with a copy to the Administrative Agent), such Tranche 2/3
Borrower agrees to pay to such Tranche 2 Lender such additional amount or
amounts as will compensate such Tranche 2 Lender for such increased cost or
reduction.  A certificate submitted to the respective Tranche 2/3 Borrower by
such Tranche 2 Lender (with a copy to the Administrative Agent), setting forth
the basis for the determination of such additional amount or amounts

 

70

--------------------------------------------------------------------------------


 

necessary to compensate such Tranche 2 Lender as aforesaid shall be final and
conclusive and binding on such Tranche 2/3 Borrower absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish any Tranche 2/3 Borrower’s obligations to pay additional amounts
pursuant to this Section 3B.04 upon subsequent receipt of such certificate;
provided that such Tranche 2/3 Borrower shall not be required to compensate such
Tranche 2 Lender pursuant to this Section 3B.04 for any increased costs or
reductions incurred more than 90 days prior to the date that such Tranche 2
Lender notifies such Tranche 2/3 Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Tranche 2 Lender’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 3B.05.  Tranche 2 Letter of Credit Expiration Extensions.  Each Tranche
2 Lender acknowledges that to the extent provided under the terms of any Tranche
2 Letter of Credit, the expiration date of such Tranche 2 Letter of Credit will
be automatically extended for an additional year, without written amendment,
unless at least 30 days, or 60 days if so required by any Applicable Regulatory
Authority, prior to the expiration date of such Tranche 2 Letter of Credit, a
Notice of Non-Extension is given by the Issuing Agent to the beneficiary of such
Tranche 2 Letter of Credit in accordance with the terms of the respective
Tranche 2 Letter of Credit that the expiration date of such Tranche 2 Letter of
Credit will not be extended beyond its current expiration date.  The Issuing
Agent will give Notices of Non-Extension as to any or all outstanding Tranche 2
Letters of Credit if requested to do so by the Required Lenders pursuant to
Article VIII.  The Issuing Agent will give Notices of Non-Extension as to all
outstanding Tranche 2 Letters of Credit if the Commitment Expiration Date has
occurred.  The Issuing Agent will send a copy of each Notice of Non-Extension to
the respective Tranche 2/3 Borrower concurrently with delivery thereof to the
respective beneficiary, unless prohibited by law from doing so.

 

Section 3B.06.  Changes to Stated Amount.  At any time when any Tranche 2 Letter
of Credit is outstanding, at the request of the respective Tranche 2/3 Borrower,
the Issuing Agent will enter into an amendment increasing or reducing the Stated
Amount of such Tranche 2 Letter of Credit, provided that (i) in no event shall
the Stated Amount of any Tranche 2 Letter of Credit be increased to an amount
which would exceed the applicable limitations set forth in Section 3B.01(b);
(ii) the Stated Amount of a Tranche 2 Letter of Credit may not be increased at
any time if the conditions precedent set forth in Section 5.02 are not satisfied
at such time; and (iii) the Stated Amount of a Tranche 2 Letter of Credit may
not be increased at any time after the date which is 30 days prior to the
Commitment Expiration Date.

 

Section 3B.07.  Representations and Warranties of Tranche 2 Lenders.  Each
Tranche 2 Lender represents and warrants that each Tranche 2 Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 2 Lender
enforceable in accordance with its terms.

 

Section 3B.08.  Fronted Tranche 2 Letters of Credit.  Notwithstanding the
foregoing in this Article IIIB:

 

71

--------------------------------------------------------------------------------


 

(a)                                  Subject to and upon the terms and
conditions set forth herein, each Tranche 2/3 Borrower may request that any
Fronting Lender at any time and from time to time on or after the Restatement
Effective Date and prior to the date which is 30 days prior to the Commitment
Expiration Date, to issue for its own account a letter of credit designated as a
Tranche 2 Letter of Credit for the account of such Tranche 2/3 Borrower subject
to and upon the terms and conditions herein set forth.  Each Fronting Lender
agrees to issue at any time and from time to time on or after the Restatement
Effective Date and prior to the date which is 30 days prior to the Commitment
Expiration Date one or more irrevocable standby letters of credit designated as
a Tranche 2 Letter of Credit in such form as may be approved by such Fronting
Lender (each such letter of credit, a “Fronted Tranche 2 Letter of Credit” and,
collectively, the “Fronted Tranche 2 Letters of Credit”), provided that no
Fronted Tranche 2 Letter of Credit will be issued by any Fronting Lender if
after giving effect thereto (x) the Stated Amount thereof, when added to the
aggregate Stated Amount of all Fronted Letters of Credit then outstanding, shall
exceed $100,000,000, or (y) any provision set forth in Section 3B.01 shall be
violated as a result thereof.  Except as expressly provided in this
Section 3B.08 or in Section 3B.09 or 3B.10, for all purposes of this Agreement
and the other Credit Documents, Fronted Tranche 2 Letters of Credit shall be
deemed to be Tranche 2 Letters of Credit.

 

(b)                                 Immediately upon the issuance by any
Fronting Lender of any Fronted Tranche 2 Letter of Credit, such Fronting Lender
shall be deemed to have sold and transferred to each Tranche 2 Lender other than
such Fronting Lender (each such Tranche 2 Lender in its capacity as a
“participant” under any Fronted Tranche 2 Letter of Credit, a “Fronting Tranche
2 Participant”), and each such Fronting Tranche 2 Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such
Fronting Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Fronting Tranche 2 Participant’s Tranche 2
Percentage in such Fronted Tranche 2 Letter of Credit, each drawing made
thereunder and the obligations of each Tranche 2/3 Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto. 
Upon any change in the Tranche 2 Commitments or Tranche 2 Percentages of the
Tranche 2 Lenders pursuant to this Agreement, it is hereby agreed that, with
respect to all then outstanding Fronted Tranche 2 Letters of Credit and Fronted
Tranche 2 Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 3B.08 to reflect the new Tranche 2
Percentages resulting from such change or changes, as the case may be.

 

(c)                                  In determining whether to pay under any
Fronted Tranche 2 Letter of Credit, such Fronting Lender shall have no
obligation relative to the other Tranche 2 Lenders other than to confirm that
any documents required to be delivered under such Fronted Tranche 2 Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Fronted Tranche 2 Letter of
Credit.  Any action taken or omitted to be taken by any Fronting Lender under or
in connection with any Fronted Tranche 2 Letter of Credit shall not create for
such Fronting Lender any resulting liability to any Tranche 2/3 Borrower or any
of its Affiliates or any Tranche 2 Lender unless such action is taken or omitted
to be taken with gross negligence or willful misconduct on the part of such
Fronting Lender (as determined by a court of competent jurisdiction).

 

72

--------------------------------------------------------------------------------

 


 

(d)                                 In the event that any Fronting Lender makes
any payment under any Fronted Tranche 2 Letter of Credit and the respective
Tranche 2/3 Borrower shall not have reimbursed such amount in full to such
Fronting Lender pursuant to Section 3B.09, such Fronting Lender shall promptly
notify the Administrative Agent, which shall promptly notify each Fronting
Tranche 2 Participant, of such failure, and each Fronting Tranche 2 Participant
shall promptly and unconditionally pay to such Fronting Lender the amount of
such Fronting Tranche 2 Participant’s Tranche 2 Percentage of such unreimbursed
payment in Dollars (or, in the case of an Alternate Currency Letter of Credit,
in the applicable Alternate Currency) and in immediately available funds.  If,
prior to 11:00 a.m. (New York time) on any Business Day, the Administrative
Agent so notifies any Fronting Tranche 2 Participant required to fund a payment
under a Fronted Tranche 2 Letter of Credit, such Fronting Tranche 2 Participant
shall make available to such Fronting Lender in Dollars (or, in the case of an
Alternate Currency Letter of Credit, in the applicable Alternate Currency) and
in immediately available funds such Fronting Tranche 2 Participant’s Tranche 2
Percentage of the amount of such payment on such Business Day (or, if notice is
given after 11:00 a.m. (New York time) on any Business Day, on the next Business
Day).  If and to the extent such Fronting Tranche 2 Participant shall not have
so made its Tranche 2 Percentage of the amount of such payment available to such
Fronting Lender, such Fronting Tranche 2 Participant agrees to pay to such
Fronting Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date to but excluding the date such amount is
paid to such Fronting Lender at the greater of the Federal Funds Effective Rate
and a rate determined by such Fronting Lender in accordance with banking
industry rules on interbank compensation.  The failure of any Fronting Tranche 2
Participant to make available to such Fronting Lender its Tranche 2 Percentage
of any payment under any Fronted Tranche 2 Letter of Credit shall not relieve
any other Fronting Tranche 2 Participant of its obligation hereunder to make
available to such Fronting Lender its Tranche 2 Percentage of any payment on the
date required, as specified above, but no Fronting Tranche 2 Participant shall
be responsible for the failure of any other Fronting Tranche 2 Participant to
make available to such Fronting Lender such other Fronting Tranche 2
Participant’s Tranche 2 Percentage of any such payment.

 

(e)                                  Whenever any Fronting Lender receives any
payment by any Tranche 2/3 Borrower as to which it has also received payments
from the Fronting Tranche 2 Participants pursuant to clause (d) above, such
Fronting Lender shall forward such payment to the Administrative Agent, which in
turn shall distribute to each Fronting Tranche 2 Participant which has paid its
Tranche 2 Percentage thereof, in Dollars (or, in the case of an Alternate
Currency Letter of Credit, in the applicable Alternate Currency) and in
immediately available funds, an amount equal to such Fronting Tranche 2
Participant’s share (based upon the amount funded by such Fronting Tranche 2
Participant to the aggregate amount funded by all Fronting Tranche 2
Participants and retained by such Fronting Lender) of the principal amount of
such payment and interest thereon accruing after the purchase of the respective
participations.

 

(f)                                    Upon the request of any Fronting Tranche
2 Participant, each Fronting Lender shall furnish to such Fronting Tranche 2
Participant copies of any Fronted

 

73

--------------------------------------------------------------------------------


 

Tranche 2 Letter of Credit issued by it and such other documentation as may
reasonably be requested by such Fronting Tranche 2 Participant.

 

(g)                                 The obligations of the Fronting Tranche 2
Participants to make payments to each Fronting Lender with respect to Fronted
Tranche 2 Letters of Credit issued by it shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents or any amendment,
supplement or modification to any of the foregoing;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which the Fronting Tranche 2 Participant or any of its
Affiliates may have at any time against a beneficiary named in a Fronted Tranche
2 Letter of Credit, any transferee of any Fronted Tranche 2 Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, any Fronting Lender, any Fronting Tranche 2 Participant, any Tranche 2
Lender, or any other Person, whether in connection with this Agreement, any
Fronted Tranche 2 Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Tranche
2/3 Borrower or any of its Affiliates and the beneficiary named in any such
Fronted Tranche 2 Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Fronted Tranche 2 Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents;

 

(v)                                 the occurrence of any Default or Event of
Default; or

 

(vi)                              any matter or event set forth in Section 3B.03
or 3B.09.

 

(h)                                 Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Article IIIB shall not be
amended, modified or waived in a manner adverse to the rights or obligations of
any Fronting Lender without the consent of each Fronting Lender affected
thereby.

 

Section 3B.09.  Agreement to Repay Fronted Tranche 2 Letter of Credit Drawings;
Fronting Fee.  (a)  Each Tranche 2/3 Borrower hereby agrees to reimburse the
respective Fronting Lender for any payment or disbursement made by such Fronting
Lender under any Fronted Tranche 2 Letter of Credit (each such amount so paid,
until reimbursed by such Tranche 2/3 Borrower, a “Fronted Tranche 2 Unpaid
Drawing”) in the manner and subject to the terms of Section 3B.03.  The
respective Fronting Lender shall give the respective Tranche

 

74

--------------------------------------------------------------------------------


 

2/3 Borrower and the Administrative Agent prompt notice of any payment or
disbursement made under any Fronted Tranche 2 Letter of Credit, provided that
the failure to give any such notice shall in no way affect, impair or diminish
such Tranche 2/3 Borrower’s obligations hereunder.

 

(b)                                 Any action taken or omitted to be taken by
any Fronting Lender under or in connection with any Fronted Tranche 2 Letter of
Credit shall not create for such Fronting Lender any resulting liability to any
Tranche 2/3 Borrower or any of its Affiliates or any Tranche 2 Lender unless
such action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Fronting Lender (as determined by a court of
competent jurisdiction).

 

(c)                                  Each Tranche 2/3 Borrower agrees to pay to
each Fronting Lender, for its own account, a fronting fee in an amount and on
dates as shall have separately been agreed to by the Tranche 2/3 Borrowers and
such Fronting Lender.

 

Section 3B.10.  Defined Terms.  For purposes of this Article IIIB and except as
expressly provided in Section 3B.08 or 3B.09, (a) all references to (i) the
Issuing Agent shall be deemed to include the Fronting Lender and (ii) Tranche 2
Letters of Credit shall be deemed to include the Fronted Tranche 2 Letters of
Credit and (b) all terms and conditions herein applicable to the Issuing Agent
and Tranche 2 Letters of Credit shall apply in all respects to the Fronting
Lender and Fronted Tranche 2 Letters of Credit.

 

Section 3B.11.  No Existing Tranche 2 Letters of Credit.  It is hereby agreed
and acknowledged that there are no outstanding Tranche 2 Letters of Credit as of
the Restatement Effective Date.

 

ARTICLE IV

 

Representations and Warranties

 

Each Credit Party (solely as to itself and its Subsidiaries) represents and
warrants to the Lenders that:

 

Section 4.01.  Corporate Status.  Each of the Parent Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing corporation or
business trust or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage, and (ii) has been duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except, in the case of
this clause (ii), where the failure to be so qualified, authorized or in good
standing would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.02.  Corporate Power and Authority.  Each Credit Party has the
corporate power and authority to execute, deliver and carry out the terms and
provisions of the

 

75

--------------------------------------------------------------------------------


 

Credit Documents to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance of such Credit
Documents.  Each Credit Party has duly executed and delivered each Credit
Document to which it is a party and each such Credit Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity regardless of whether enforcement is sought in a proceeding
in equity or at law.

 

Section 4.03.  No Contravention of Laws, Agreements or Organizational
Documents.  Neither the execution, delivery and performance by any Credit Party
of this Agreement or the other Credit Documents to which it is a party nor
compliance with the terms and provisions hereof or thereof, nor the consummation
of the transactions contemplated herein or therein, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material instrument to which such
Credit Party or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of any Credit Party or any of its Subsidiaries.

 

Section 4.04.  Litigation and Contingent Liabilities.  There are no actions,
suits or proceedings pending or threatened in writing involving the Parent
Borrower or any of its Subsidiaries (including, without limitation, with respect
to this Agreement or any other Credit Document) that have had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.05.  Use of Proceeds; Margin Regulations.  (a)  All proceeds of each
Credit Event shall be utilized for the general corporate and working capital
purposes of the Parent Borrower and its Subsidiaries.

 


(B)                                 NEITHER THE MAKING OF ANY LOAN HEREUNDER,
THE ISSUANCE OF ANY LETTER OF CREDIT NOR THE USE OF THE PROCEEDS THEREOF, WILL
VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF REGULATION T, U OR X AND NO
PART OF THE PROCEEDS OF ANY CREDIT EVENT WILL BE USED TO PURCHASE OR CARRY ANY
MARGIN STOCK OR TO EXTEND CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY
MARGIN STOCK.


 

Section 4.06.  Approvals.  Any order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any foreign or domestic governmental or public body or authority, or any
subdivision thereof, which is required to authorize or is required in connection
with (i) the execution, delivery and performance of any Credit Document or
(ii) the legality, validity, binding effect or enforceability of any Credit
Document, has been obtained.

 

76

--------------------------------------------------------------------------------


 

Section 4.07.  Investment Company Act.  Neither the Parent Borrower nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.08.  Public Utility Holding Company Act.  Neither the Parent Borrower
nor any of its Subsidiaries is a “holding company,” or a “subsidiary company” of
a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

Section 4.09.  True and Complete Disclosure; Projections and Assumptions.  All
factual information (taken as a whole) heretofore or contemporaneously furnished
by the Parent Borrower or any of its Subsidiaries to the Administrative Agent or
any Lender in writing (including, without limitation, all information contained
in the Credit Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein is, and all other factual information (taken
as a whole with all other such information theretofore or contemporaneously
furnished) hereafter furnished by any such Persons in writing to the
Administrative Agent will be, true and accurate in all material respects on the
date as of which such information is dated and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole
with all other such information theretofore or contemporaneously furnished) not
misleading at such time in light of the circumstances under which such
information was provided; provided that, with respect to projections, the Credit
Parties represent only that the projections contained in such materials are
based on good faith estimates and assumptions believed by the Credit Parties to
be reasonable and attainable at the time made, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and are subject to significant uncertainties and contingencies many of which are
beyond the Credit Parties’ control and that actual results during the period or
periods covered by any such projections may differ from the projected results.

 

Section 4.10.  Financial Condition; Financial Statements.  (a)  (i)  The
consolidated balance sheet of the Parent Borrower and its Subsidiaries for the
fiscal year ended December 31, 2004 and the related consolidated statements of
income, shareholders’ equity and cash flows, reported on by
PricewaterhouseCoopers LLP, copies of which have been delivered to each of the
Lenders, and the unaudited consolidated balance sheet of the Parent Borrower and
its Subsidiaries for its fiscal quarter ended September 30, 2005 and the related
consolidated statements of income, shareholders’ equity and cash flows, copies
of which have been delivered to each of the Lenders, fairly present in all
material respects, in each case in conformity with GAAP, consistently applied,
the consolidated financial position of the Parent Borrower and its Subsidiaries
as of such dates and their consolidated results of operations and cash flows for
such periods stated (subject, in the case of the aforementioned quarterly
financial statement, to normal year-end audit adjustments and the absence of
full footnote disclosure).

 

(ii)                                  The summary unaudited consolidated balance
sheet of ARL for the fiscal year ended December 31, 2004 and the related summary
unaudited consolidated statement of income, copies of which have been delivered
to each of the Lenders, and the summary unaudited consolidated balance sheet of
ARL for its fiscal quarter ended September 30, 2005 and the related summary
unaudited consolidated statement of income, copies of which have been delivered
to each of the Lenders, fairly present in all material respects, the
consolidated financial

 

77

--------------------------------------------------------------------------------


 

position of ARL and its Subsidiaries as of such dates and their consolidated
results of operations for such periods stated (subject to normal year-end audit
adjustments and the absence of full footnote disclosure).

 

(iii)                               The summary unaudited financial information
of Intermediate Holdings for the fiscal year ended December 31, 2004, copies of
which have been delivered to each of the Lenders, and the summary unaudited
financial information of Intermediate Holdings for its fiscal quarter ended
September 30, 2005, copies of which have been delivered to each of the Lenders,
fairly present in all material respects the consolidated financial position of
Intermediate Holdings and its Subsidiaries as of such dates (subject to normal
year-end audit adjustments and the absence of full footnote disclosure).

 

(iv)                              The Statutory Statements of each Designated
Subsidiary Borrower for the fiscal year ended December 31, 2004 and for its
fiscal quarter ended September 30, 2005 (other than ARL), copies of which have
been delivered to each of the Lenders, fairly present in all material respects
the financial position of such Designated Subsidiary Borrower as of such dates
and such periods stated.

 


(B)                                 SINCE DECEMBER 31, 2004, NOTHING HAS
OCCURRED WHICH HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(C)                                  EXCEPT (I) FOR THE LOANS AND LETTERS OF
CREDIT, (II) FOR LETTERS OF CREDIT ISSUED UNDER THE LONG-TERM LC FACILITY,
(III) FOR THE EXISTING SENIOR NOTES, (IV) AS SET FORTH IN THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER FOR ITS FISCAL QUARTER ENDED
SEPTEMBER 30, 2005, (V) FOR LIABILITIES SET FORTH ON SCHEDULE 4.10(C) AND
(VI) FOR LIABILITIES INCURRED BY THE PARENT BORROWER AND ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS, ON THE RESTATEMENT EFFECTIVE DATE THERE ARE NO
MATERIAL LIABILITIES OF THE PARENT BORROWER AND ITS SUBSIDIARIES.


 


(D)                                 ON AND AS OF THE RESTATEMENT EFFECTIVE DATE,
ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS, THE PARENT
BORROWER AND EACH OF ITS SUBSIDIARIES IS SOLVENT.


 

Section 4.11.  Tax Returns and Payments.  The Parent Borrower and its
Subsidiaries (i) have timely filed or caused to be timely filed with the
appropriate taxing authority (taking into account any applicable extension
within which to file) all material income and other material tax returns
(including any statements, forms and reports), domestic and foreign, required to
be filed by the Parent Borrower and its Subsidiaries, and (ii) have timely paid
or caused to have timely paid all material taxes payable by them which have
become due and assessments which have become due, except for those contested in
good faith and adequately disclosed and for which adequate reserves have been
established in accordance with GAAP.  There is no action, suit, proceeding,
investigation, audit or claim now pending or, to the best knowledge of the
Parent Borrower and its Subsidiaries, proposed or threatened by any authority
regarding any income taxes or any other taxes relating to the Parent Borrower or
any of its Subsidiaries that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Neither the Parent
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending

 

78

--------------------------------------------------------------------------------


 

any statute of limitations relating to the payment or collection of taxes of the
Parent Borrower or any of its Subsidiaries that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.  No
tax Liens have been filed and no claims are pending or, to the best knowledge of
the Parent Borrower or any of its Subsidiaries, proposed or threatened with
respect to any taxes, fees or other charges for any taxable period that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.12.  Compliance with ERISA.  (a)  Except as could not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, the Parent Borrower and its Subsidiaries and ERISA Affiliates
(i)  have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
with the applicable provisions of ERISA and the Code, and (ii) have not incurred
any liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

 


(B)                                 EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE
EFFECT, (I) EACH FOREIGN PENSION PLAN HAS BEEN MAINTAINED IN COMPLIANCE WITH ITS
TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES, RULES,
REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING
WITH APPLICABLE REGULATORY AUTHORITIES, (II) ALL CONTRIBUTIONS REQUIRED TO BE
MADE WITH RESPECT TO A FOREIGN PENSION PLAN HAVE BEEN TIMELY MADE, (III) NEITHER
THE PARENT BORROWER NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY OBLIGATION IN
CONNECTION WITH THE TERMINATION OF, OR WITHDRAWAL FROM, ANY FOREIGN PENSION PLAN
AND (IV) THE PRESENT VALUE OF THE ACCRUED BENEFIT LIABILITIES (WHETHER OR NOT
VESTED) UNDER EACH FOREIGN PENSION PLAN THAT IS REQUIRED TO BE FUNDED,
DETERMINED AS OF THE END OF THE PARENT BORROWER’S MOST RECENTLY ENDED FISCAL
YEAR ON THE BASIS OF ACTUARIAL ASSUMPTIONS, EACH OF WHICH IS REASONABLE, DID NOT
EXCEED THE CURRENT VALUE OF THE ASSETS OF SUCH FOREIGN PENSION PLAN ALLOCABLE TO
SUCH BENEFIT LIABILITIES.


 

Section 4.13.  Subsidiaries.  (a)  Set forth on Schedule 4.13 is a complete and
correct list of all of the Subsidiaries of the Parent Borrower as of the
Restatement Effective Date, together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding direct
ownership interests in such Subsidiary and (iii) the percentage of ownership of
such Subsidiary represented by such ownership interests.  Except as disclosed on
Schedule 4.13, each of the Parent Borrower and its Subsidiaries owns, free and
clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it on Schedule 4.13.

 


(B)                                 AS OF THE RESTATEMENT EFFECTIVE DATE, THERE
ARE NO RESTRICTIONS ON THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES WHICH
PROHIBIT OR OTHERWISE RESTRICT THE TRANSFER OF CASH OR OTHER ASSETS FROM ANY
SUBSIDIARY OF THE PARENT BORROWER TO THE PARENT BORROWER, OTHER THAN
(I) PROHIBITIONS OR RESTRICTIONS EXISTING UNDER OR BY REASON OF THIS AGREEMENT
OR THE OTHER CREDIT DOCUMENTS, (II) PROHIBITIONS OR RESTRICTIONS EXISTING UNDER
OR BY REASON OF THE LONG-TERM LC FACILITY, (III) PROHIBITIONS OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF THE EXISTING SENIOR NOTES (IV) PROHIBITIONS OR
RESTRICTIONS EXISTING UNDER OR BY REASON OF LEGAL REQUIREMENTS, (V) PROHIBITIONS
OR RESTRICTIONS PERMISSIBLE UNDER SECTION 7.03 AND (VI) OTHER PROHIBITIONS OR

 

79

--------------------------------------------------------------------------------


 


RESTRICTIONS WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Section 4.14.  Capitalization.  As of September 30, 2005, the authorized capital
stock of the Parent Borrower consists of (i) 200,000,000 common shares, $.01 par
value per share, 35,504,734 of which shares are issued and outstanding, and
(ii) 50,000,000 preference shares, $.01 par value per share, of which 37,327,502
are issued and outstanding Series A Convertible Preference Shares.  As of the
Restatement Effective Date, none of the Parent Borrower’s Subsidiaries has
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except for options, warrants and grants outstanding in the
aggregate amounts set forth on Schedule 4.14.

 

Section 4.15.  Indebtedness.  The Parent Borrower and its Subsidiaries do not
have any Indebtedness on the Restatement Effective Date other than (i) the
Obligations, (ii) Indebtedness under the Long-Term LC Facility,
(iii) Indebtedness under the Existing Senior Notes and (iv) Indebtedness listed
on Schedule 4.15.

 

Section 4.16.  Compliance with Statutes, etc.  The Parent Borrower and each of
its Subsidiaries are in compliance with all applicable statutes, regulations,
rules and orders of, and all applicable restrictions imposed by, and have filed
or otherwise provided all material reports, data, registrations, filings,
applications and other information required to be filed with or otherwise
provided to, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable environmental laws), except where the failure to comply or
file or otherwise provide would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  All required
regulatory approvals are in full force and effect on the date hereof, except
where the failure of such approvals to be in full force and effect would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.17.  Insurance Licenses.  Schedule 4.17 lists with respect to each
Regulated Insurance Company, as of the Restatement Effective Date, all of the
jurisdictions in which such Regulated Insurance Company holds licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business (collectively, the “Insurance
Licenses”), and indicates the type or types of insurance in which each such
Regulated Insurance Company is permitted to be engaged with respect to each
Insurance License therein listed.  There is (i) no such Insurance License that
is the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (ii) no sustainable basis for such a suspension, revocation
or limitation, and (iii) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(i), (ii) and (iii) above, has had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  No
Regulated Insurance Company transacts any insurance business, directly or
indirectly, in any jurisdiction other than those listed on Schedule 4.17, where
such business requires any Insurance License of an Applicable Insurance
Regulatory Authority or such jurisdiction.

 

80

--------------------------------------------------------------------------------


 

Section 4.18.  Insurance Business.  All insurance policies issued by any
Regulated Insurance Company are, to the extent required under applicable law, on
forms approved by the insurance regulatory authorities of the jurisdiction where
issued or have been filed with and not objected to by such authorities within
the period provided for objection, except for those forms with respect to which
a failure to obtain such approval or make such a filing without it being
objected to, would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

Section 4.19.  Security Documents.  The Security Documents create, as security
for the Tranche 1 Obligations of each Designated Subsidiary Borrower, valid and
enforceable security interests in and Liens on all of the Collateral, superior
to and prior to the rights of all third persons and subject to no other Liens. 
No filings or recordings are required in order to ensure the enforceability,
perfection or priority of the security interests created under the Security
Documents, except for filings or recordings which have been previously made.

 

Section 4.20.  No Section 32 Direction.  ARL has not received any direction or
other notification from the Bermuda Monetary Authority pursuant to Section 32 of
the Insurance Act, 1978 of Bermuda.

 

Section 4.21.  Events since December 31, 2004.  In making the representations
and warranties set forth herein, the Credit Parties acknowledge that certain
events that have occurred since December 31, 2004 (including Hurricanes Katrina,
Rita and Wilma) have had an impact on the businesses of the Parent Borrower and
its Subsidiaries as described in filings made by the Parent Borrower with the
SEC.  Notwithstanding the foregoing, the representations and warranties made by
the Credit Parties herein (including, without limitation, in Sections
4.10(b) and 5.01(d)) are not qualified by such disclosed events.

 

ARTICLE V

 

Conditions

 

Section 5.01.  Restatement Effective Date.  The obligations of the Lenders to
make Loans and the Issuing Agent to issue Letters of Credit hereunder shall not
become effective until the date (the “Restatement Effective Date”) on which each
of the following conditions is satisfied (or waived in accordance with
Section 10.02):

 

(A)                                  ON THE RESTATEMENT EFFECTIVE DATE, (I) EACH
OF THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL
HAVE SIGNED A COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS)
AND SHALL HAVE DELIVERED THE SAME TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 10.01(A) OR, IN THE CASE OF THE LENDERS, SHALL HAVE GIVEN TO THE
ADMINISTRATIVE AGENT TELEPHONIC (CONFIRMED IN WRITING), WRITTEN OR FACSIMILE
TRANSMISSION NOTICE (ACTUALLY RECEIVED) IN ACCORDANCE WITH SECTION 10.01(A) THAT
THE SAME HAS BEEN SIGNED AND MAILED TO THE ADMINISTRATIVE AGENT; AND (II) THERE
SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
LENDER THAT HAS REQUESTED THE SAME PURSUANT TO SECTION 2.09(E) OR (F), AS THE
CASE MAY BE, THE APPROPRIATE NOTE OR NOTES, EXECUTED BY THE RESPECTIVE TRANCHE
2/3 BORROWER, IN EACH CASE, IN THE AMOUNT, MATURITY AND AS OTHERWISE PROVIDED
HEREIN.

 

81

--------------------------------------------------------------------------------


 

(B)                                 ON THE RESTATEMENT EFFECTIVE DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE RESTATEMENT EFFECTIVE
DATE, FROM (I) CAHILL GORDON & REINDEL LLP, SPECIAL U.S. COUNSEL TO THE CREDIT
PARTIES, WHICH OPINION SHALL COVER THE MATTERS CONTAINED IN EXHIBIT G-1,
(II) CONYERS, DILL & PEARMAN, SPECIAL BERMUDA COUNSEL TO THE CREDIT PARTIES,
WHICH OPINION SHALL COVER THE MATTERS COVERED IN EXHIBIT G-2, (III) INGLISH AND
MONACO, P.C., SPECIAL MISSOURI COUNSEL TO AIC, WHICH OPINION SHALL COVER THE
MATTERS COVERED IN EXHIBIT G-3, (IV) LAMSON, DUGAN & MURRAY, LLP, SPECIAL
NEBRASKA COUNSEL TO ARC AND AESIC, WHICH OPINION SHALL COVER THE MATTERS COVERED
IN EXHIBIT G-4 AND (V) QUARLES & BRADY LLP, SPECIAL WISCONSIN COUNSEL TO ASIC
AND WDCIC, WHICH OPINION SHALL COVER THE MATTERS COVERED IN EXHIBIT G-5.

 

(C)                                  (I) ON THE RESTATEMENT EFFECTIVE DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH CREDIT PARTY A CERTIFICATE,
DATED THE RESTATEMENT EFFECTIVE DATE, SIGNED BY THE PRESIDENT, ANY VICE
PRESIDENT, CHIEF EXECUTIVE OFFICER, CONTROLLER OR CHIEF OPERATING OFFICER OF
SUCH CREDIT PARTY, AND ATTESTED TO BY THE SECRETARY OR ANY ASSISTANT SECRETARY
OF SUCH CREDIT PARTY, IN THE FORM OF EXHIBIT D WITH APPROPRIATE INSERTIONS AND
DELETIONS, TOGETHER WITH (X) COPIES OF ITS CERTIFICATE OF INCORPORATION, BY-LAWS
OR OTHER ORGANIZATIONAL DOCUMENTS (OR, IF SUCH ORGANIZATIONAL DOCUMENTS AND/OR
BY-LAWS HAVE NOT BEEN AMENDED, MODIFIED OR SUPPLEMENTED SINCE THE ORIGINAL
EFFECTIVE DATE, SUCH CERTIFICATE SHALL CERTIFY THAT THERE HAVE BEEN NO
AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO SUCH ORGANIZATIONAL DOCUMENTS SINCE
THE ORIGINAL EFFECTIVE DATE) AND (Y) THE RESOLUTIONS RELATING TO THE CREDIT
DOCUMENTS WHICH SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(ii)                                  On or prior to the Restatement Effective
Date, all corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including
certificates of existence or good standing certificates, as applicable, and any
other records of corporate proceedings and governmental approvals, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.

 

(D)                                 SINCE DECEMBER 31, 2004, NOTHING SHALL HAVE
OCCURRED OR BECOME KNOWN TO THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
WHICH HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.

 

(E)                                  ON THE RESTATEMENT EFFECTIVE DATE, NO
ACTIONS, SUITS OR PROCEEDINGS BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) SHALL BE
PENDING AGAINST THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (I) WITH RESPECT
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, THE TRANSACTIONS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR (II) WHICH HAS HAD, OR WOULD
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.

 

82

--------------------------------------------------------------------------------


 

(F)                                    ON THE RESTATEMENT EFFECTIVE DATE, ALL
GOVERNMENTAL AND THIRD PARTY APPROVALS, PERMITS AND LICENSES REQUIRED TO BE
OBTAINED IN CONNECTION WITH THE TRANSACTIONS ON OR PRIOR TO THE RESTATEMENT
EFFECTIVE DATE SHALL HAVE BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT.

 

(G)                                 ON THE RESTATEMENT EFFECTIVE DATE, THE
PARENT BORROWER AND ITS SUBSIDIARIES SHALL HAVE NO INDEBTEDNESS EXCEPT
(I) OBLIGATIONS, (II) INDEBTEDNESS UNDER THE LONG-TERM LC FACILITY,
(III) INDEBTEDNESS UNDER THE EXISTING SENIOR NOTES AND (IV) INDEBTEDNESS SET
FORTH ON SCHEDULE 4.15.

 

(H)                                 ON THE RESTATEMENT EFFECTIVE DATE, THERE
SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT, AND ALL REPRESENTATIONS AND
WARRANTIES MADE BY EACH CREDIT PARTY CONTAINED HEREIN AND IN ANY OTHER CREDIT
DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (IT BEING UNDERSTOOD
AND AGREED THAT ANY REPRESENTATION OR WARRANTY WHICH BY ITS TERMS IS MADE AS OF
A SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ONLY AS OF SUCH SPECIFIED DATE).

 

(I)                                     ON THE RESTATEMENT EFFECTIVE DATE, EACH
REGULATED INSURANCE COMPANY (OTHER THAN WDCIC) SHALL HAVE AN A.M. BEST FINANCIAL
STRENGTH RATING OF AT LEAST “B++”.

 

(J)                                     ON THE RESTATEMENT EFFECTIVE DATE, THE
BORROWERS SHALL HAVE PAID THE ADMINISTRATIVE AGENT AND THE LENDERS ALL FEES,
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
LEGAL FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT) AND OTHER COMPENSATION
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AGREED UPON BY
SUCH PARTIES TO BE PAID ON OR PRIOR TO THE RESTATEMENT EFFECTIVE DATE.

 

(K)                                  ON OR PRIOR TO THE RESTATEMENT EFFECTIVE
DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THE SECURITY
AGREEMENT EXECUTED BY EACH DESIGNATED SUBSIDIARY BORROWER, TOGETHER WITH:

 

(i)                                     all documents and instruments, including
Uniform Commercial Code financing statements where applicable, required by law
in each applicable jurisdiction or reasonably requested by the Administrative
Agent to be filed, registered or recorded to create or perfect the Liens
intended to be created under the Security Agreement;

 

(ii)                                  results of a recent search of the Uniform
Commercial Code (or equivalent) filings made with respect to each Designated
Subsidiary Borrower in the jurisdictions contemplated in clause (i) above
(including, without limitation, Washington, D.C., and Bermuda) and in such other
jurisdictions in which Collateral is located on the Restatement Effective Date
which may be reasonably requested by the Administrative Agent, and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
the Security Agreement or have been released; and

 

83

--------------------------------------------------------------------------------


 

(iii)                               for each Collateral Account, an Account
Control Agreement with The Bank of New York executed by the respective
Designated Subsidiary Borrower, and each such Account Control Agreement shall be
in full force and effect;

 

and the Security Agreement shall be in full force and effect.

 

(L)                                     ON THE RESTATEMENT EFFECTIVE DATE, ALL
LOANS OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN REPAID IN
FULL, AND ALL OTHER AMOUNTS UNDER THE EXISTING CREDIT AGREEMENT (OTHER THAN
INDEMNITIES NOT THEN DUE AND PAYABLE) SHALL HAVE BEEN PAID IN FULL.

 

(M)                               ON THE RESTATEMENT EFFECTIVE DATE, ANY
EXISTING LENDER THAT WILL NOT BE A LENDER UNDER THIS AGREEMENT ON THE
RESTATEMENT EFFECTIVE DATE SHALL HAVE EXECUTED A NON-CONTINUING LENDER
AGREEMENT.

 

(N)                                 ON THE RESTATEMENT EFFECTIVE DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A LETTER FROM THE SERVICE OF PROCESS
AGENT, PRESENTLY LOCATED AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NEW YORK
10011, INDICATING ITS CONSENT TO ITS APPOINTMENT BY THE PARENT BORROWER AND EACH
DESIGNATED SUBSIDIARY BORROWER AS THEIR AGENT TO RECEIVE SERVICE OF PROCESS AS
SPECIFIED IN THIS AGREEMENT SHALL BE IN FULL FORCE AND EFFECT AND SHALL APPLY TO
THIS AGREEMENT IN ALL RESPECTS.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuing Agent to issue Letters of Credit on behalf of the respective Lenders
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m., New
York City time, on December 15, 2005 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

 

Section 5.02.  Each Credit Event.  The obligation of each Lender to make each
Loan and the Issuing Agent to issue each Letter of Credit is subject to the
satisfaction of the following conditions:

 

(a)                                  The Restatement Effective Date shall have
occurred.

 

(b)                                 (i)  There shall exist no Default or Event
of Default and (ii) all representations and warranties contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of the making of such Loan or the issuance of such Letter of Credit
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

 

(c)                                  The Administrative Agent shall have
received a Borrowing Request meeting the requirements of Section 2.03 with
respect to each incurrence of Loans.

 

84

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a Letter of Credit Request meeting the requirements of Section 3A.02 or 3B.02,
as the case may be, with respect to each Letter of Credit to be issued.

 

Each incurrence of a Loan and each issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by the respective Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 5.02.

 

ARTICLE VI

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated, no Notes or Letters of
Credit are outstanding (or, in the case of Letters of Credit, such Letters of
Credit are either (i) collateralized by cash and/or Cash Equivalents equal to
not less than 100% of the amounts outstanding or available for drawing in a
manner satisfactory to the Agents or (ii) supported by back-to-back letters of
credit the terms, conditions and issuer of which are satisfactory to the
Agents), and the principal of and interest on each Loan, all Tranche 1 Unpaid
Drawings and Tranche 2 Unpaid Drawings and all fees payable hereunder shall have
been paid in full, each Borrower covenants and agrees (solely as to itself and
its Subsidiaries) with the Lenders that:

 

Section 6.01.  Information Covenants.  The Parent Borrower will furnish to the
Administrative Agent (for distribution to each Lender):

 


(A)                                  ANNUAL FINANCIAL STATEMENTS.  (I)  AS SOON
AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR
OF THE PARENT BORROWER, THE CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER
AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN SHAREHOLDERS’ EQUITY AND CASH
FLOWS OF THE PARENT BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING
FORTH IN COMPARATIVE FORM THE CONSOLIDATED FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND ACCOMPANIED BY A REPORT THEREON OF
PRICEWATERHOUSECOOPERS LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING SELECTED BY THE PARENT BORROWER, WHICH REPORT SHALL STATE THAT
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS
THE CONSOLIDATED FINANCIAL POSITION OF THE PARENT BORROWER AND ITS SUBSIDIARIES
AS AT THE DATES INDICATED AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND CASH
FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH PRIOR YEARS (EXCEPT AS OTHERWISE SPECIFIED IN SUCH REPORT;
PROVIDED ANY EXCEPTIONS OR QUALIFICATIONS THERETO MUST BE ACCEPTABLE TO THE
REQUIRED LENDERS) AND THAT THE AUDIT BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH
CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS.


 

(ii)                                  As soon as available and in any event
within 90 days after the close of each fiscal year of ARL, the summary
consolidated balance sheet of ARL and its Subsidiaries as at the end of such
fiscal year and the related summary consolidated statement of income of ARL and
its Subsidiaries for such fiscal year, setting forth in comparative form the
consolidated figures for the previous fiscal year, all in form and scope
consistent in all material respects with the financial statements of ARL
previously delivered pursuant to Section 4.10(a)(ii) and certified by the chief
financial officer or controller of ARL, which certificate shall state that such

 

85

--------------------------------------------------------------------------------


 

consolidated financial statements present fairly in all material respects the
consolidated financial position of ARL and its Subsidiaries as at the dates
indicated (subject to normal year-end audit adjustments and the absence of full
footnote disclosure).

 

(iii)                               As soon as available and in any event within
90 days after the close of each fiscal year of Intermediate Holdings, the
summary consolidated financial information of Intermediate Holdings and its
Subsidiaries as at the end of and for such fiscal year, setting forth in
comparative form the consolidated figures for the previous fiscal year, all in
form and scope consistent in all material respects with the financial
information of Intermediate Holdings previously delivered pursuant to
Section 4.10(a)(iii) and certified by the chief financial officer or controller
of Intermediate Holdings, which certificate shall state that such financial
information presents fairly in all material respects the consolidated financial
position of Intermediate Holdings and its Subsidiaries as at the dates indicated
(subject to normal year-end audit adjustments and the absence of full footnote
disclosure).

 

(iv)                              As soon as available and in any event within
90 days after the close of each fiscal year of each Designated Subsidiary
Borrower (or, in the case of ARL, such later date as may be required by the
Bermuda Companies Law), the Statutory Statements for each such Designated
Subsidiary Borrower for such fiscal year.

 


(B)                                 QUARTERLY FINANCIAL STATEMENTS.  (I)  AS
SOON AS AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE CLOSE OF EACH OF THE
FIRST THREE QUARTERLY ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE PARENT
BORROWER, CONSOLIDATED BALANCE SHEETS OF THE PARENT BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH PERIOD AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME, CHANGES IN SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE
PARENT BORROWER AND ITS SUBSIDIARIES FOR SUCH PERIOD AND (IN THE CASE OF THE
SECOND AND THIRD QUARTERLY PERIODS) FOR THE PERIOD FROM THE BEGINNING OF THE
CURRENT FISCAL YEAR TO THE END OF SUCH QUARTERLY PERIOD, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE CONSOLIDATED FIGURES FOR THE CORRESPONDING PERIODS
OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF THE PARENT BORROWER AS PRESENTING FAIRLY IN ALL MATERIAL
RESPECTS, IN ACCORDANCE WITH GAAP (EXCEPT AS SPECIFICALLY SET FORTH THEREIN;
PROVIDED ANY EXCEPTIONS OR QUALIFICATIONS THERETO MUST BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT) ON A BASIS CONSISTENT WITH SUCH PRIOR FISCAL PERIODS, THE
INFORMATION CONTAINED THEREIN, SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FULL FOOTNOTE DISCLOSURE.


 

(ii)                                  As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of ARL, a summary consolidated balance sheet of ARL
and its Subsidiaries as at the end of such period and the related summary
consolidated statement of income of ARL and its Subsidiaries for such period and
(in the case of the second and third quarterly periods) for the period from the
beginning of the current fiscal year to the end of such quarterly period,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the previous fiscal year, all in form and scope
consistent in all material respects with the financial statements of ARL
previously provided pursuant to Section 4.10(a)(ii) and certified by the chief
financial officer or controller of ARL, as presenting fairly in all material
respects, on a basis consistent with such prior fiscal periods, the information
contained therein, subject to changes resulting from normal year-end audit
adjustments and the absence of full footnote disclosure.

 

86

--------------------------------------------------------------------------------


 

(iii)                               As soon as available and in any event within
60 days after the close of each of the first three quarterly accounting periods
in each fiscal year of Intermediate Holdings, summary consolidated financial
information of Intermediate Holdings and its Subsidiaries as at the end of such
period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in form and scope consistent in all material respects with the financial
information of Intermediate Holdings previously provided pursuant to
Section 4.10(a)(iii) and certified by the chief financial officer or controller
of Intermediate Holdings as presenting fairly in all material respects on a
basis consistent with such prior fiscal periods, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure.

 

(iv)                              As soon as available and in any event within
60 days after the close of each of the first three quarterly accounting periods
in each fiscal year of each Designated Subsidiary Borrower (other than ARL), the
Statutory Statements for each such Designated Subsidiary Borrower for each such
period.

 


(C)                                  OFFICER’S CERTIFICATES.  AT THE TIME OF THE
DELIVERY OF THE FINANCIAL STATEMENTS PROVIDED FOR IN SECTIONS 6.01(A) AND
6.01(B), A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE PARENT BORROWER TO
THE EFFECT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS OR, IF ANY DEFAULT OR
EVENT OF DEFAULT DOES EXIST, SPECIFYING THE NATURE AND EXTENT THEREOF, WHICH
CERTIFICATE SHALL SET FORTH THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE
PARENT BORROWER AND ITS SUBSIDIARIES WERE IN COMPLIANCE WITH THE PROVISIONS OF
SECTIONS 7.03, 7.09, 7.10 AND 7.11 AS AT THE END OF SUCH FISCAL YEAR OR QUARTER,
AS THE CASE MAY BE.


 


(D)                                 NOTICE OF DEFAULT OR LITIGATION.  (X) 
WITHIN FIVE BUSINESS DAYS AFTER ANY BORROWER BECOMES AWARE OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT AND/OR ANY EVENT OR CONDITION CONSTITUTING, OR
WHICH WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, A
CERTIFICATE OF A FINANCIAL OFFICER OF SUCH BORROWER SETTING FORTH THE DETAILS
THEREOF AND THE ACTIONS WHICH SUCH BORROWER (OR THE PARENT BORROWER OR ANY OF
ITS SUBSIDIARIES) IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND
(Y) PROMPTLY AFTER ANY BORROWER KNOWS OF THE COMMENCEMENT THEREOF, NOTICE OF ANY
LITIGATION, DISPUTE OR PROCEEDING INVOLVING A CLAIM AGAINST ANY BORROWER AND/OR
ANY SUBSIDIARY WHICH CLAIM WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(E)                                  OTHER STATEMENTS AND REPORTS.  PROMPTLY
UPON THE MAILING THEREOF TO THE SECURITY HOLDERS OF THE PARENT BORROWER
GENERALLY, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO
MAILED (UNLESS SAME IS PUBLICLY AVAILABLE VIA THE SEC’S “EDGAR” FILING SYSTEM).


 


(F)                                    SEC FILINGS.  PROMPTLY UPON THE FILING
THEREOF, (I) COPIES OF ALL REGISTRATION STATEMENTS (OTHER THAN THE EXHIBITS
THERETO AND ANY REGISTRATION STATEMENTS ON FORM S-8 OR ITS EQUIVALENT) AND
ANNUAL, QUARTERLY OR MONTHLY REPORTS WHICH THE PARENT BORROWER SHALL HAVE FILED
WITH THE SEC OR ANY NATIONAL SECURITIES EXCHANGE (UNLESS SAME IS PUBLICLY
AVAILABLE VIA THE SEC’S “EDGAR” FILING SYSTEM) OR (II) WRITTEN NOTIFICATION OF
THE FILING OF A FORM 10-Q OR FORM 10-K WITH THE SEC.

 

87

--------------------------------------------------------------------------------


 


(G)                                 INSURANCE REPORTS AND FILINGS.  (I) 
PROMPTLY AFTER THE FILING THEREOF, A COPY OF EACH STATUTORY STATEMENT FILED BY
EACH REGULATED INSURANCE COMPANY.


 

(ii)                                  Promptly following the delivery or
receipt, as the case may be, by any Regulated Insurance Company or any of their
respective Subsidiaries, copies of (a) each material registration, filing or
submission made by or on behalf of any Regulated Insurance Company with any
Applicable Insurance Regulatory Authority, except for policy form or rate
filings, (b) each material examination and/or audit report submitted to any
Regulated Insurance Company by any Applicable Insurance Regulatory Authority,
(c) all material information which the Lenders may from time to time request
with respect to the nature or status of any material deficiencies or violations
reflected in any examination report or other similar report, and (d) each
material report, order, direction, instruction, approval, authorization, license
or other notice which any Borrower or any Regulated Insurance Company may at any
time receive from any Applicable Insurance Regulatory Authority.  For the
purpose of this clause (ii) only, determinations of “material” shall be made by
the Borrowers in good faith.

 

(iii)                               As soon as available and in any event within
120 days after the end of each fiscal year of the Parent Borrower (but subject
to the consent of the actuarial consulting firm referred to below), a report by
an independent actuarial consulting firm of recognized national standing
reviewing the adequacy of loss and loss adjustment expense reserves as at the
end of the last fiscal year of the Parent Borrower and its Subsidiaries on a
consolidated basis, determined in accordance with SAP and stating that the
Regulated Insurance Companies have maintained adequate reserves, it being agreed
that in each case such independent firm will be provided access to or copies of
all relevant valuations relating to the insurance business of each such
Regulated Insurance Company in the possession of or available to the Parent
Borrower or its Subsidiaries.

 

(iv)                              Promptly following notification thereof from a
Governmental Authority, notification of the suspension, limitation, termination
or non-renewal of, or the taking of any other materially adverse action in
respect of, any Insurance License.

 


(H)                                 BORROWING BASE CERTIFICATE.  NO LATER THAN
THE TENTH BUSINESS DAY OF EACH MONTH, A BORROWING BASE CERTIFICATE FROM EACH
DESIGNATED SUBSIDIARY BORROWER FOR WHOSE ACCOUNT A TRANCHE 1 LETTER OF CREDIT
HAS BEEN ISSUED AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING MONTH, EXECUTED
BY AN AUTHORIZED OFFICER OF SUCH DESIGNATED SUBSIDIARY BORROWER.  IN THE EVENT
THAT ANY BORROWING BASE CERTIFICATE REFLECTS A BORROWING BASE DEFICIENCY FOR ANY
DESIGNATED SUBSIDIARY BORROWER FOR WHOSE ACCOUNT A TRANCHE 1 LETTER OF CREDIT
HAS BEEN ISSUED, ON THE DATE SUCH BORROWING BASE DEFICIENCY IS CURED, SUCH
DESIGNATED SUBSIDIARY BORROWER SHALL ISSUE A REVISED BORROWING BASE CERTIFICATE
REFLECTING SUCH CURE.


 


(I)                                     SECTION 32 DIRECTION.  PROMPTLY
FOLLOWING RECEIPT THEREOF BY ARL, NOTICE OF ANY DIRECTION OR OTHER NOTIFICATION
RECEIVED BY ARL FROM THE BERMUDA MONETARY AUTHORITY PURSUANT TO SECTION 32 OF
THE INSURANCE ACT, 1978 OF BERMUDA.


 


(J)                                     OTHER INFORMATION.  WITH REASONABLE
PROMPTNESS, SUCH OTHER INFORMATION OR EXISTING DOCUMENTS (FINANCIAL OR
OTHERWISE) AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST FROM
TIME TO TIME.

 

88

--------------------------------------------------------------------------------


 


(K)                                  DELIVERY OF INFORMATION.  EACH CREDIT PARTY
AND EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT THE ADMINISTRATIVE AGENT
AND/OR THE CREDIT PARTIES MAY MAKE AVAILABLE TO THE LENDERS MATERIALS AND/OR
INFORMATION PROVIDED BY OR ON BEHALF OF ANY CREDIT PARTY UNDER THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BY POSTING SUCH MATERIALS AND/OR INFORMATION ON
INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE CREDIT PARTIES (IT BEING UNDERSTOOD AND AGREED THAT
THE POSTING OF SUCH MATERIALS AND/OR INFORMATION ON INTRALINKS OR ANOTHER
SIMILAR ELECTRONIC SYSTEM SHALL NOT BE DEEMED A VIOLATION OF SECTION 10.12 OF
THIS AGREEMENT).


 

Section 6.02.  Books, Records and Inspections.  Each Borrower will (i) keep, and
will cause each of its Subsidiaries to keep, proper books of record and account
in which full, true and correct entries in conformity with GAAP or SAP, as
applicable, shall be made of all dealings and transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of such Borrower and its Subsidiaries to third parties and to
Section 10.12, permit, and will cause each of its Subsidiaries to permit,
representatives of any Lender (at such Lender’s expense prior to the occurrence
of an Event of Default and at such Borrower’s expense after an Event of Default
has occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times and as often as may reasonably be desired.  Each Borrower agrees to
cooperate and assist in such visits and inspections.

 

Section 6.03.  Insurance.  Each Borrower will maintain, and will cause each of
its Subsidiaries to maintain (either in the name of such Borrower or in the
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or similar businesses.

 

Section 6.04.  Payment of Taxes.  Each Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all income taxes and all
other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
in each case, on a timely basis prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of such Borrower or any of its Subsidiaries; provided that
neither any Borrower nor any Subsidiary of any Borrower shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

 

Section 6.05.  Maintenance of Existence.  Each Borrower will maintain, and will
cause each of its Subsidiaries to maintain, its existence, provided that a
Borrower shall not be required to maintain the existence of any of its
Subsidiaries (other than each Credit Party the existence of which will be
maintained at all times) if such Borrower shall determine in good faith that the
preservation thereof is no longer desirable in the conduct of the business of
such Borrower and its Subsidiaries taken as a whole.  Each Borrower will qualify
and remain qualified, and cause each of its Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction where such Borrower or
such Subsidiary, as the case may be, is required to be qualified, except in
those jurisdictions in which the failure to receive or retain such

 

89

--------------------------------------------------------------------------------


 

qualifications would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

Section 6.06.  Compliance with Statutes, etc.  Each Borrower will, and will
cause each Subsidiary to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls) other than those
the non-compliance with which would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.07.  ERISA.  Promptly after any Borrower, any of its Subsidiaries or,
in the case of clauses (i) through (v) below, any of its ERISA Affiliates knows
or has reason to know that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan or Foreign Pension Plan has occurred
or exist, a certificate of the chief financial officer of such Borrower setting
forth details respecting such event or condition and the action if any, that
such Borrower, such Subsidiary or such ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC or an applicable foreign governmental agency by such Borrower,
such Subsidiary or such ERISA Affiliate with respect to such event or
condition):

 

(I)                                     ANY REPORTABLE EVENT, AS DEFINED IN
SUBSECTIONS (C)(1), (2), (5) AND (6), AND SUBSECTION (D)(2) OF SECTION 4043 OF
ERISA AND THE REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN;

 

(II)                                  THE FILING UNDER SECTION 4041(C) OF ERISA
OF A NOTICE OF INTENT TO TERMINATE ANY PLAN UNDER A DISTRESS TERMINATION OR THE
DISTRESS TERMINATION OF ANY PLAN;

 

(III)                               THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER
SECTION 4042 OF ERISA FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO
ADMINISTER, ANY PLAN, OR THE RECEIPT BY ANY BORROWER, ANY OF ITS SUBSIDIARIES OR
ANY OF ITS ERISA AFFILIATES OF A NOTICE FROM A MULTIEMPLOYER PLAN THAT SUCH
ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH MULTIEMPLOYER PLAN WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A LIABILITY TO SUCH BORROWER OR ANY OF
ITS SUBSIDIARIES IN EXCESS OF  $5,000,000;

 

(IV)                              THE RECEIPT BY ANY BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OF ITS ERISA AFFILIATES OF NOTICE FROM A MULTIEMPLOYER PLAN
THAT SUCH BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS ERISA AFFILIATES HAS
INCURRED WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA IN EXCESS OF
$5,000,000 OR THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENCY
PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR THAT IT INTENDS TO TERMINATE OR HAS
TERMINATED UNDER SECTION 4041A OF ERISA WHEREBY A DEFICIENCY OR ADDITIONAL
ASSESSMENT IS LEVIED OR THREATENED TO BE LEVIED IN EXCESS OF $5,000,000 AGAINST
SUCH BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS ERISA AFFILIATES;

 

(V)                                 THE INSTITUTION OF A PROCEEDING BY A
FIDUCIARY OF ANY PLAN OR MULTIEMPLOYER PLAN AGAINST ANY BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OF ITS ERISA AFFILIATES TO

 

90

--------------------------------------------------------------------------------


 

ENFORCE SECTION 515 OR 4219(C)(5) OF ERISA ASSERTING LIABILITY IN EXCESS OF
$5,000,000, WHICH PROCEEDING IS NOT DISMISSED WITHIN 30 DAYS; AND

 

(VI)                              THAT ANY MATERIAL CONTRIBUTION REQUIRED TO BE
MADE WITH RESPECT TO A FOREIGN PENSION PLAN HAS NOT BEEN TIMELY MADE, OR THAT
ANY BORROWER OR ANY SUBSIDIARY OF SUCH BORROWER MAY INCUR ANY MATERIAL LIABILITY
PURSUANT TO ANY FOREIGN PENSION PLAN (OTHER THAN TO MAKE CONTRIBUTIONS IN THE
ORDINARY COURSE OF BUSINESS).

 

Section 6.08.  Maintenance of Property.  Each Borrower shall, and will cause
each of its Subsidiaries to, maintain all of their properties and assets in good
condition, repair and working order, ordinary wear and tear excepted, except
where failure to maintain the same would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09.  Maintenance of Licenses and Permits.  Each Borrower will, and
will cause each of its Subsidiaries to, maintain all permits, licenses and
consents as may be required for the conduct of its business by any state,
federal or local government agency or instrumentality, except where failure to
maintain the same would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

Section 6.10.  Financial Strength Ratings.  Each Borrower shall cause each
Regulated Insurance Company (other than the Excluded Subsidiaries) to maintain
at all times a financial strength rating of at least “B++” from A.M. Best & Co.
(or its successor); provided that any Regulated Insurance Company acquired or
created after the Restatement Effective Date shall not be required to comply
with this Section 6.10 until the date occurring 180 days after the date of such
acquisition or creation.

 

Section 6.11.  End of Fiscal Years; Fiscal Quarters.  Each Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates which are consistent with a fiscal year end as
described above, provided that the Borrowers shall not be required to comply
with the foregoing with respect to any Subsidiary of any Borrower acquired after
the Restatement Effective Date having a fiscal year ending on a date other than
December 31 at the time of such acquisition.

 

Section 6.12.  Borrowing Base Requirement.  Subject to Sections 2.10(d) and (e),
each Designated Subsidiary Borrower shall at all times cause its respective
Borrowing Base to equal or exceed the Tranche 1 Letter of Credit Outstandings
attributable to such Designated Subsidiary Borrower at such time.

 

Section 6.13.  Further Assurances.  Each Borrower shall promptly and duly
execute and deliver to the Administrative Agent and/or the Collateral Agent such
documents and assurances and take such further action as the Administrative
Agent may from time to time reasonably request in order to carry out more
effectively the intent and purpose of the Credit Documents and to establish,
protect and perfect the rights and remedies created or intended to be created in
favor of the Collateral Agent, the Administrative Agent or the Lenders pursuant
to the Credit Documents.

 

91

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Negative Covenants

 

Until the Commitments have expired or terminated, no Notes or Letters of Credit
are outstanding (or, in the case of Letters of Credit, such Letters of Credit
are either (i) collateralized by cash and/or Cash Equivalents equal to not less
than 100% of the accounts outstanding or available for drawing in a manner
satisfactory to the Agents or (ii) supported by back-to-back letters of credit
the terms, conditions and issuer of which are satisfactory to the Agents), and
the principal of and interest on each Loan, all Tranche 1 Unpaid Drawings and
Tranche 2 Unpaid Drawings and all fees payable hereunder have been paid in full,
each Borrower covenants and agrees (solely as to itself and its Subsidiaries)
with the Lenders that:

 

Section 7.01.  Changes in Business and Investments.  No Borrower will, nor will
it permit any of its Subsidiaries to, engage (directly or indirectly) in any
business other than businesses in which they are engaged on the Restatement
Effective Date and reasonable extensions thereof and other businesses that are
complementary or reasonably related thereto.

 

Section 7.02.  Consolidations, Mergers, Sales of Assets and Acquisitions.  (a) 
No Borrower will, nor will it permit any of its Subsidiaries to, consolidate or
merge with or into any other Person, provided that (i) the Parent Borrower may
merge with another Person if (x) the Parent Borrower is the corporation
surviving such merger and (y) immediately after giving effect to such merger, no
Default or Event of Default shall have occurred and be continuing,
(ii) Intermediate Holdings may merge with another Person if (x) Intermediate
Holdings is the corporation surviving such merger and (y) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing, and (iii) Subsidiaries of any Borrower (other than
Intermediate Holdings) may merge with one another provided that if any such
merger involves a Designated Subsidiary Borrower, then the corporation surviving
such merger must be a Designated Subsidiary Borrower.

 


(B)                         NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, SELL, CONVEY, ASSIGN, LEASE, ABANDON OR OTHERWISE TRANSFER OR
DISPOSE OF, VOLUNTARILY OR INVOLUNTARILY (ANY OF THE FOREGOING BEING REFERRED TO
IN THIS SECTION 7.02(B) AS A “DISPOSITION” AND ANY SERIES OF RELATED
DISPOSITIONS CONSTITUTING BUT A SINGLE DISPOSITION), ANY OF ITS PROPERTIES OR
ASSETS, TANGIBLE OR INTANGIBLE (INCLUDING BUT NOT LIMITED TO SALE, ASSIGNMENT,
DISCOUNT OR OTHER DISPOSITION OF ACCOUNTS, CONTRACT RIGHTS, CHATTEL PAPER OR
GENERAL INTANGIBLES WITH OR WITHOUT RECOURSE), EXCEPT:


 


(I)                                     ANY DISPOSITION OF USED, WORN OUT,
OBSOLETE OR SURPLUS PROPERTY OF THE PARENT BORROWER OR ANY SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS;


 


(II)                                  THE LICENSE (AS LICENSOR) OF INTELLECTUAL
PROPERTY SO LONG AS SUCH LICENSE DOES NOT MATERIALLY INTERFERE WITH THE BUSINESS
OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(III)                               THE DISPOSITION OF CASH, CASH EQUIVALENTS
AND INVESTMENT SECURITIES;

 

92

--------------------------------------------------------------------------------


 


(IV)                              THE RELEASE, SURRENDER OR WAIVER OF CONTRACT,
TORT OR OTHER CLAIMS OF ANY KIND AS A RESULT OF THE SETTLEMENT OF ANY LITIGATION
OR THREATENED LITIGATION;


 


(V)                                 THE GRANTING OR EXISTENCE OF LIENS (AND
FORECLOSURE THEREON) NOT PROHIBITED BY THIS AGREEMENT;


 


(VI)                              THE LEASE OR SUBLEASE OF REAL PROPERTY SO LONG
AS SUCH LEASE OR SUBLEASE DOES NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(VII)                           DIVIDENDS NOT PROHIBITED BY SECTION 7.07;


 


(VIII)                        ANY CEDING OF INSURANCE OR REINSURANCE IN THE
ORDINARY COURSE OF BUSINESS;


 


(IX)                                ANY DISPOSITION BY THE PARENT BORROWER OR
ANY OF ITS SUBSIDIARIES OF ANY NON-CORE ASSET (AS DEFINED IN THE SUBSCRIPTION
AGREEMENT) OR AS SET FORTH ON SCHEDULE 7.02;


 


(X)                                   DISPOSITIONS OF PROPERTIES OR ASSETS
HAVING AN AGGREGATE FAIR VALUE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF THE PARENT BORROWER) OF LESS THAN $1,000,000;


 


(XI)                                DISPOSITIONS BY THE PARENT BORROWER OR ANY
OF ITS SUBSIDIARIES OF ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS TO THE
PARENT BORROWER, TO ANY WHOLLY-OWNED SUBSIDIARY OF THE PARENT BORROWER OR
(EXCEPT AS TO PROPERTY OR ASSETS CONSISTING OF THE CAPITAL STOCK OF
SUBSIDIARIES) TO ALTERNATIVE RE HOLDINGS; AND


 


(XII)                             OTHER DISPOSITIONS TO THE EXTENT THAT THE FAIR
MARKET VALUE OF THE ASSETS THE SUBJECT THEREOF (AS DETERMINED IN GOOD FAITH BY
THE BOARD OF DIRECTORS OR SENIOR MANAGEMENT OF THE PARENT BORROWER), WHEN ADDED
TO THE FAIR MARKET VALUE OF THE ASSETS THE SUBJECT OF ANY SUCH OTHER DISPOSITION
OR DISPOSITIONS UNDER THIS CLAUSE (XII) PREVIOUSLY CONSUMMATED DURING THE SAME
FISCAL YEAR OF THE PARENT BORROWER (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OR SENIOR MANAGEMENT OF THE PARENT BORROWER), DOES NOT CONSTITUTE MORE
THAN 20% OF THE CONSOLIDATED ASSETS OF THE PARENT BORROWER AND ITS SUBSIDIARIES
AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL YEAR OF THE PARENT
BORROWER.


 


(C)                                  NO BORROWER WILL, NOR WILL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR
ASSETS OF ANOTHER PERSON UNLESS AT SUCH TIME AND IMMEDIATELY AFTER GIVING EFFECT
THERETO NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM.


 

Section 7.03.  Liens.  No Borrower will, nor will it permit any of its
Subsidiaries to, permit, create, assume, incur or suffer to exist any Lien on
any asset tangible or intangible now owned or hereafter acquired by it, except:

 


(A)                                  LIENS CREATED PURSUANT TO THE CREDIT
DOCUMENTS;

 

93

--------------------------------------------------------------------------------


 


(B)                                 LIENS EXISTING ON THE RESTATEMENT EFFECTIVE
DATE AND LISTED ON SCHEDULE 7.03;


 


(C)                                  LIENS SECURING REPURCHASE AGREEMENTS
CONSTITUTING A BORROWING OF FUNDS BY THE PARENT BORROWER OR ANY SUBSIDIARY OF
THE PARENT BORROWER IN THE ORDINARY COURSE OF BUSINESS FOR LIQUIDITY PURPOSES
AND IN NO EVENT FOR A PERIOD EXCEEDING 90 DAYS IN EACH CASE;


 


(D)                                 LIENS ARISING PURSUANT TO PURCHASE MONEY
MORTGAGES, CAPITAL LEASES OR SECURITY INTERESTS SECURING INDEBTEDNESS
REPRESENTING THE PURCHASE PRICE (OR FINANCING OF THE PURCHASE PRICE WITHIN 90
DAYS AFTER THE RESPECTIVE PURCHASE) OF ASSETS ACQUIRED AFTER THE RESTATEMENT
EFFECTIVE DATE;


 


(E)                                  LIENS (X) ON ANY ASSET OF ANY PERSON
EXISTING AT THE TIME SUCH PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT OR (Y) SECURING ACQUIRED INDEBTEDNESS SO LONG AS SUCH LIEN EXISTED
PRIOR TO THE CONTEMPLATED ACQUISITION, WAS NOT CREATED IN CONTEMPLATION OF SUCH
ACQUISITION AND ONLY RELATES TO ASSETS OF THE PERSON SO ACQUIRED;


 


(F)                                    LIENS SECURING OBLIGATIONS OWED BY THE
PARENT BORROWER TO ANY OF ITS SUBSIDIARIES OR OWED BY ANY SUBSIDIARY OF THE
PARENT BORROWER TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY OF THE PARENT
BORROWER, IN EACH CASE SOLELY TO THE EXTENT THAT SUCH LIENS ARE REQUIRED BY AN
APPLICABLE INSURANCE REGULATORY AUTHORITY FOR SUCH PERSON TO MAINTAIN SUCH
OBLIGATIONS;


 


(G)                                 LIENS SECURING INSURANCE OBLIGATIONS OF
SUBSIDIARIES OF THE PARENT BORROWER OWED BY ANY SUBSIDIARY OF THE PARENT
BORROWER TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY OF THE PARENT BORROWER,
IN EACH CASE SOLELY TO THE EXTENT THAT SUCH LIENS ARE REQUIRED OR REQUESTED BY
RATINGS AGENCIES, CLIENTS OR BROKERS FOR SUCH PERSON TO MAINTAIN SUCH INSURANCE
OBLIGATIONS;


 


(H)                                 LIENS ON INVESTMENTS AND CASH BALANCES OF
ANY REGULATED INSURANCE COMPANY SECURING OBLIGATIONS OF SUCH REGULATED INSURANCE
COMPANY IN RESPECT OF TRUST OR SIMILAR ARRANGEMENTS FORMED, LETTERS OF CREDIT
ISSUED OR FUNDS WITHHELD BALANCES ESTABLISHED, IN EACH CASE, IN THE ORDINARY
COURSE OF BUSINESS FOR THE BENEFIT OF CEDENTS TO SECURE REINSURANCE RECOVERABLES
OWED TO THEM BY SUCH REGULATED INSURANCE COMPANY;


 


(I)                                     INCHOATE LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES NOT YET DUE OR LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH
GAAP;


 


(J)                                     LIENS IN RESPECT OF PROPERTY OR ASSETS
OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES IMPOSED BY LAW, WHICH WERE
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND DO NOT SECURE INDEBTEDNESS FOR
BORROWED MONEY, SUCH AS CARRIERS’, WAREHOUSEMEN’S, MATERIALMEN’S AND MECHANICS’
LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND
(X) WHICH DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THE
PARENT BORROWER’S OR SUCH SUBSIDIARY’S PROPERTY OR ASSETS OR MATERIALLY IMPAIR
THE USE

 

94

--------------------------------------------------------------------------------


 


THEREOF IN THE OPERATION OF THE BUSINESS OF THE PARENT BORROWER OR SUCH
SUBSIDIARY OR (Y) WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, WHICH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR
SALE OF THE PROPERTY OR ASSETS SUBJECT TO ANY SUCH LIEN;


 


(K)                                  LICENSES, SUBLICENSES, LEASES, OR SUBLEASES
GRANTED TO OTHER PERSONS NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE
BUSINESS OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(L)                                     EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS,
ENCROACHMENTS AND OTHER SIMILAR CHARGES OR ENCUMBRANCES, AND MINOR TITLE
DEFICIENCIES, IN EACH CASE NOT SECURING INDEBTEDNESS AND NOT MATERIALLY
INTERFERING WITH THE CONDUCT OF THE BUSINESS OF THE PARENT BORROWER OR ANY OF
ITS SUBSIDIARIES;


 


(M)                               LIENS ARISING OUT OF THE EXISTENCE OF
JUDGMENTS OR AWARDS NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.07;


 


(N)                                 LIENS (OTHER THAN LIENS IMPOSED UNDER ERISA)
INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS
COMPENSATION CLAIMS, UNEMPLOYMENT INSURANCE AND SOCIAL SECURITY BENEFITS AND
LIENS SECURING THE PERFORMANCE OF BIDS, TENDERS, LEASES AND CONTRACTS IN THE
ORDINARY COURSE OF BUSINESS, STATUTORY OBLIGATIONS, SURETY BONDS, PERFORMANCE
BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE (EXCLUSIVE OF OBLIGATIONS IN RESPECT
OF THE PAYMENT FOR BORROWED MONEY);


 


(O)                                 BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER
SIMILAR LIENS EXISTING SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON
DEPOSIT IN ONE OR MORE ACCOUNTS MAINTAINED BY THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES, IN EACH CASE GRANTED IN THE ORDINARY COURSE OF BUSINESS IN FAVOR
OF THE BANK OR BANKS WITH WHICH SUCH ACCOUNTS ARE MAINTAINED;


 


(P)                                 LIENS ARISING OUT OF THE REFINANCING,
EXTENSION, RENEWAL OR REFUNDING OF ANY INDEBTEDNESS SECURED BY ANY LIEN
PERMITTED BY ANY OF THE CLAUSES OF THIS SECTION 7.03, PROVIDED THAT SUCH
INDEBTEDNESS IS NOT INCREASED AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;


 


(Q)                                 LIENS IN RESPECT OF PROPERTY OR ASSETS OF
ANY SUBSIDIARY OF THE PARENT BORROWER SECURING INDEBTEDNESS OF THE TYPE
DESCRIBED IN CLAUSE (F) OR (J) OF THE DEFINITION OF “PERMITTED SUBSIDIARY
INDEBTEDNESS”;


 


(R)                                    LIENS IN RESPECT OF PROPERTY OR ASSETS OF
ANY SUBSIDIARY OF THE PARENT BORROWER SECURING INDEBTEDNESS OF THE TYPE
DESCRIBED IN CLAUSE (I) OF THE DEFINITION OF “PERMITTED SUBSIDIARY
INDEBTEDNESS”; PROVIDED THAT THE AGGREGATE AMOUNT OF THE INDEBTEDNESS SECURED BY
SUCH LIENS SHALL NOT, WHEN ADDED TO THE AGGREGATE AMOUNT OF ALL OUTSTANDING
OBLIGATIONS OF THE PARENT BORROWER SECURED BY LIENS INCURRED PURSUANT TO
SECTION 7.03(S), EXCEED AT ANY TIME 10% OF CONSOLIDATED NET WORTH OF THE PARENT
BORROWER AT THE TIME OF INCURRENCE OF ANY NEW LIENS UNDER THIS CLAUSE (R);

 

95

--------------------------------------------------------------------------------


 


(S)                                  LIENS ARISING IN CONNECTION WITH SECURITIES
LENDING ARRANGEMENTS ENTERED INTO BY THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES WITH FINANCIAL INSTITUTIONS IN THE ORDINARY COURSE OF BUSINESS SO
LONG AS ANY SECURITIES SUBJECT TO ANY SUCH SECURITIES LENDING ARRANGEMENT DO NOT
CONSTITUTE COLLATERAL UNDER ANY SECURITY DOCUMENT; AND


 


(T)                                    IN ADDITION TO THE LIENS DESCRIBED IN
CLAUSES (A) THROUGH (S) ABOVE, LIENS SECURING OBLIGATIONS OF THE PARENT
BORROWER; PROVIDED THAT THE AGGREGATE AMOUNT OF THE OBLIGATIONS SECURED BY SUCH
LIENS SHALL NOT, WHEN ADDED TO THE AGGREGATE AMOUNT OF OUTSTANDING INDEBTEDNESS
OF SUBSIDIARIES INCURRED PURSUANT TO CLAUSE (K) OF THE DEFINITION OF “PERMITTED
SUBSIDIARY INDEBTEDNESS”, EXCEED AT ANY TIME 10% OF CONSOLIDATED NET WORTH OF
THE PARENT BORROWER AT THE TIME OF INCURRENCE OF ANY LIENS UNDER THIS CLAUSE
(T).


 

Section 7.04.  Indebtedness.  (a)  No Borrower will, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
or agree, become or remain liable (contingent or otherwise) to do any of the
foregoing, except for the Loans and other Indebtedness which is either pari
passu with, or subordinated in right of payment to, the Loans and the other
Obligations.

 


(B)                                 NO BORROWER WILL PERMIT ANY OF ITS
SUBSIDIARIES TO CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS, OR
AGREE, BECOME OR REMAIN LIABLE (CONTINGENT OR OTHERWISE) TO DO ANY OF THE
FOREGOING, EXCEPT FOR (I) THE OBLIGATIONS, (II) INDEBTEDNESS UNDER THE LONG-TERM
LC FACILITY, (III) INDEBTEDNESS UNDER THE EXISTING SENIOR NOTES AND
(IV) PERMITTED SUBSIDIARY INDEBTEDNESS.


 


(C)                                  INTERMEDIATE HOLDINGS WILL NOT CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS, OR AGREE, BECOME OR REMAIN
LIABLE (CONTINGENT OR OTHERWISE) TO DO ANY OF THE FOREGOING, EXCEPT FOR (I) THE
INTERMEDIATE HOLDINGS GUARANTY, (II) INDEBTEDNESS OWING TO THE PARENT BORROWER
OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY SUCH INDEBTEDNESS
ARISING FROM CAPITAL COMMITMENTS REQUESTED OR REQUIRED BY AN APPLICABLE
INSURANCE REGULATORY AUTHORITY) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$50,000,000 AT ANY TIME, (III) OTHER INDEBTEDNESS LISTED ON SCHEDULE 7.04(C) AND
(IV) INDEBTEDNESS OF THE TYPE DESCRIBED IN CLAUSE (G) OF THE DEFINITION OF
PERMITTED SUBSIDIARY INDEBTEDNESS.


 

Section 7.05.  Issuance of Stock.  No Borrower will, nor will it permit any of
its Subsidiaries to, directly or indirectly issue, sell, assign, pledge, or
otherwise encumber or dispose of any shares of its preferred or preference
equity securities or options to acquire preferred or preference equity
securities, except the issuance of preferred or preference equity securities, so
long as (i) (x) no part of such preferred or preference equity securities is
mandatorily redeemable (whether on a scheduled basis or as a result of the
occurrence of any event or circumstance) prior to the first anniversary of the
Commitment Expiration Date or (y) all such preferred or preference equity
securities or options therefor are issued to and held by the Parent Borrower and
its Wholly-Owned Subsidiaries and (ii) such preferred or preference equity
securities do not contain any financial performance related covenants or
incurrence covenants which restrict the operations of the issuer thereof;
provided that the Parent Borrower and its Subsidiaries may issue preferred stock
as described on Schedule 7.05.

 

96

--------------------------------------------------------------------------------


 

Section 7.06.  Dissolution.  No Borrower will, nor will it permit any of its
Subsidiaries that is a Credit Party to, suffer or permit dissolution or
liquidation either in whole or in part, except through corporate reorganization
to the extent permitted by Section 7.02.

 

Section 7.07.  Restricted Payments.  The Parent Borrower will not declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Parent
Borrower or to sell any Equity Interests therein (each of the foregoing a
“Dividend” and, collectively, “Dividends”) unless no Default or Event of Default
shall have occurred and be continuing at the time of such Dividend or would
result therefrom.

 

Section 7.08.  Transactions with Affiliates.  No Borrower will, nor will it
permit any of its Subsidiaries to, enter into or be a party to a transaction
with any Affiliate of such Borrower or such Subsidiary (which Affiliate is not
the Parent Borrower or a Subsidiary), except (i) transactions with Affiliates on
terms (x) no less favorable to the Parent Borrower or such Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from an unrelated Person or (y) approved by a majority of the
disinterested members of the board of directors of the Parent Borrower,
(ii) transactions and payments pursuant to agreements and arrangements disclosed
in, or listed as an exhibit to, the Parent Borrower’s annual report on Form 10-K
filed with the SEC on March 15, 2005 or any subsequent other filing with the SEC
through the Restatement Effective Date or any such agreement or arrangement as
thereafter amended, extended or replaced on terms that are, in the aggregate, no
less favorable to the Parent Borrower and its Subsidiaries than the terms of
such agreement on the Restatement Effective Date, as the case may be,
(iii) Dividends not prohibited by Section 7.07, (iv) fees and compensation paid
to and indemnities provided on behalf of officers and directors of the Parent
Borrower or any of its Subsidiaries as reasonably determined in good faith by
the board of directors or senior management of Parent Borrower and (v) the
issuance of common stock of the Parent Borrower.

 

Section 7.09.  Maximum Parent Borrower Leverage Ratio.  The Parent Borrower will
not permit the Parent Borrower Leverage Ratio on the last day of any fiscal
quarter or fiscal year of the Parent Borrower to be greater than 0.35:1.00.

 

Section 7.10.  Minimum Consolidated Tangible Net Worth.  (a)  The Parent
Borrower will not permit its Consolidated Tangible Net Worth at any time to be
less than (x) during the period from and including the Restatement Effective
Date to but not including December 31, 2005, the sum of (i) $1,500,000,000 plus
(ii) 25% of the aggregate Net Cash Proceeds received from any issuance of common
or preferred equity interests of the Parent Borrower consummated on or after the
Restatement Effective Date and prior to December 31, 2005, and (y) thereafter,
an amount equal to the sum of (i) $1,500,000,000 plus (ii) 25% of its
Consolidated Net Income (if positive) for each semi-annual fiscal period ending
on or after the Restatement Effective Date (commencing December 31, 2005) plus
(iii) 25% of the aggregate

 

97

--------------------------------------------------------------------------------


 

Net Cash Proceeds received from any issuance of common or preferred equity
interests of the Parent Borrower consummated on or after the Restatement
Effective Date.

 


(B)                                 NEITHER ARC, ARL NOR INTERMEDIATE HOLDINGS
WILL PERMIT ITS RESPECTIVE CONSOLIDATED TANGIBLE NET WORTH AT ANY TIME TO BE
LESS THAN (A) IN THE CASE OF ARC, (X) DURING THE PERIOD FROM AND INCLUDING THE
RESTATEMENT EFFECTIVE DATE TO BUT NOT INCLUDING DECEMBER 31, 2005, $360,000,000
AND (Y) THEREAFTER, AN AMOUNT EQUAL TO THE SUM OF (I) $360,000,000 PLUS (II) 25%
OF ITS CONSOLIDATED NET INCOME (IF POSITIVE) FOR EACH SEMI-ANNUAL FISCAL PERIOD
ENDING ON OR AFTER THE RESTATEMENT EFFECTIVE DATE (COMMENCING DECEMBER 31,
2005); (B) IN THE CASE OF ARL, (X) DURING THE PERIOD FROM AND INCLUDING THE
RESTATEMENT EFFECTIVE DATE TO BUT NOT INCLUDING DECEMBER 31, 2005,
$1,600,000,000 AND (Y) THEREAFTER, AN AMOUNT EQUAL TO THE SUM OF
(I) $1,600,000,000 PLUS (II) 25% OF ITS CONSOLIDATED NET INCOME (IF POSITIVE)
FOR EACH SEMI-ANNUAL FISCAL PERIOD ENDING ON OR AFTER THE RESTATEMENT EFFECTIVE
DATE (COMMENCING DECEMBER 31, 2005); AND (C) IN THE CASE OF INTERMEDIATE
HOLDINGS, (X) DURING THE PERIOD FROM AND INCLUDING THE RESTATEMENT EFFECTIVE
DATE TO BUT NOT INCLUDING DECEMBER 31, 2005, $360,000,000 AND (Y) THEREAFTER, AN
AMOUNT EQUAL TO THE SUM OF (I) $360,000,000 PLUS (II) 25% OF ITS CONSOLIDATED
NET INCOME (IF POSITIVE) FOR EACH SEMI-ANNUAL FISCAL PERIOD ENDING ON OR AFTER
THE RESTATEMENT EFFECTIVE DATE (COMMENCING DECEMBER 31, 2005).


 

Section 7.11.  Unencumbered Liquid Assets.  The Parent Borrower will not at any
time permit the sum of (i) cash held by the Parent Borrower and/or any of its
Subsidiaries plus (ii) Cash Equivalents held by the Parent Borrower and/or any
of its Subsidiaries plus (iii) Investment Grade Securities held by the Parent
Borrower and/or any of its Subsidiaries which, in each case, is not subject to
any Lien to be reduced to an aggregate amount of less than $300,000,000.

 

Section 7.12.  Limitation on Certain Restrictions on Subsidiaries.  No Borrower
will, nor will it permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by such Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to such Borrower or any of its
Subsidiaries, (b) make loans or advances to such Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to such Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) the Long-Term LC Facility (and
any replacements, renewals and extensions thereof and any successor facilities,
provided that the encumbrances and restrictions contained in any such
replacements, renewals or extensions or any such successor facilities are not
materially more disadvantageous to the Lenders than is customary in comparable
financings and such encumbrances and restrictions will not materially affect any
Borrower’s ability to make principal or interest payments on the Loans or to
reimburse Unpaid Drawings and do not restrict the ability to grant any Lien
contemplated or required by the Agreement), (iii) the Existing Senior Notes (and
any additional issuances of notes, provided that the encumbrances and
restrictions contained in any such additional notes shall not be materially more
disadvantageous to the Lenders than is customary in comparable financings and
such encumbrances and restrictions will not materially affect any Borrower’s
ability to make principal or interest payments on the Loans or to reimburse
Unpaid Drawings and do not restrict the ability to grant any Lien contemplated
or required by the Agreement), (iv) the Shareholders Agreement,

 

98

--------------------------------------------------------------------------------


 

(v) this Agreement and the other Credit Documents, (vi) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of such Borrower or any of its Subsidiaries, (vii) customary provisions
restricting assignment of any licensing agreement (in which such Borrower or any
of its Subsidiaries is the licensee) or other contract (including leases)
entered into by such Borrower or any of its Subsidiaries in the ordinary course
of business, (viii) restrictions on the transfer of any asset pending the close
of the sale of such asset, (ix) restrictions on the transfer of any asset
subject to a Lien permitted by Section 7.03, (x) agreements entered into by a
Regulated Insurance Company with an Applicable Insurance Regulatory Authority,
(xi) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired, (xii) customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements entered into in the ordinary course of business
that restrict the transfer of ownership interests in such partnership, limited
liability company, joint venture or similar Person, (xiii) restrictions on cash
or other deposits or net worth imposed by customers under contracts entered into
in the ordinary course of business, (xiv) pursuant to an agreement or instrument
relating to any Permitted Subsidiary Indebtedness of the type described in
clause (e), (h) or (i) of the definition thereof if such encumbrance or
restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings and such encumbrance or restriction will not
materially affect such Borrower’s ability to make principal or interest payments
on the Loans or to reimburse Unpaid Drawings, and (xv) any encumbrances or
restrictions imposed by any amendments or refinancings of the contracts,
instruments or obligations referred to in clause (xi) above, provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions that those prior to such amendment or
refinancing.

 

Section 7.13.  Private Act.  No Borrower will become subject to a Private Act.

 

ARTICLE VIII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

Section 8.01.  Payments.  Any Borrower shall (a) default in the payment when due
of any principal of any Loan, any Tranche 1 Unpaid Drawing or any Tranche 2
Unpaid Drawing, (b) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on any Loan or Unpaid
Drawing or any fees payable pursuant to the Credit Documents or (c) default in
the prompt payment following notice or demand in respect of any other amounts
owing hereunder or under any other Credit Document; or

 

Section 8.02.  Representations, etc. Any representation, warranty or material
statement made or deemed made pursuant to the last sentence of Section 5.02 by
any Borrower herein or in any other Credit Document or in any certificate or
material statement delivered or required to be delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or

 

99

--------------------------------------------------------------------------------


 

Section 8.03.  Covenants.  Any Borrower shall (a) default in the due performance
or observance by it of any term, covenant or agreement contained in
Section 6.01(d), 6.02(ii), 6.05 (but only with respect to the first sentence
thereof), 6.10 or Article VII, or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 8.01 or clause (a) of this Section 8.03) contained in this
Agreement and such default shall continue unremedied for a period of at least 45
days after written notice to such Borrower from the Administrative Agent or the
Required Lenders; or

 

Section 8.04.  Default under other Agreements.  (a)  The Parent Borrower or any
of its Subsidiaries shall (i) default in any payment with respect to
Indebtedness (other than the Obligations) in excess of $50,000,000 individually
or in the aggregate, for the Parent Borrower and its Subsidiaries, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration, or any
lapse of time prior to the effectiveness of any notice of acceleration, is
required), any such Indebtedness to become due prior to its stated maturity; or
(b) Indebtedness of the Parent Borrower or its Subsidiaries in excess of
$50,000,000 shall be declared to be due and payable other than in accordance
with the terms of such Indebtedness or required to be prepaid, other than by a
regularly scheduled required prepayment or as a mandatory prepayment (unless
such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes an Event of Default), prior
to the stated maturity thereof; or

 

Section 8.05.  Bankruptcy, etc.  The Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries) shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Parent
Borrower or any of its Subsidiaries (other than Insignificant Subsidiaries) and
the petition is not controverted within 10 days, or is not dismissed within 60
days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries); or the Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries) commences (including by way of applying
for or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, supervision, conservatorship or similar law of any jurisdiction
or the Bermuda Companies Law whether now or hereafter in effect relating to the
Parent Borrower or any of its Subsidiaries (other than Insignificant
Subsidiaries); or any such proceeding is commenced against (a) any Regulated
Insurance Company (other than any Regulated Insurance Company that is an
Insignificant Subsidiary) which is engaged in the business of underwriting
insurance and/or reinsurance in the United States, or (b) the Parent Borrower or
any of its Subsidiaries (other than Insignificant Subsidiaries or any Regulated
Insurance Company described in the immediately preceding clause (a)) to the

 

100

--------------------------------------------------------------------------------


 

extent such proceeding is consented to by such Person, and in the case of either
clause (a) or (b) remains undismissed for a period of 60 days; or the Parent
Borrower or any of its Subsidiaries (other than Insignificant Subsidiaries) is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or (x) any Regulated Insurance
Company (other than any Regulated Insurance Company that is an Insignificant
Subsidiary) which is engaged in the business of underwriting insurance and/or
reinsurance in the United States suffers any appointment of any conservator or
the like for it or any substantial part of its property, or (y) the Parent
Borrower or any of its Subsidiaries (other than Insignificant Subsidiaries or
any Regulated Insurance Company described in the immediately preceding clause
(x)) consents to any appointment of any conservator or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries) makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Parent Borrower or any of its
Subsidiaries (other than Insignificant Subsidiaries) for the purpose of
effecting any of the foregoing; or

 

Section 8.06.  ERISA.  (i)  An event or condition specified in Section 6.07
shall occur or exist with respect to any Plan or Multiemployer Plan or Foreign
Pension Plan, (ii) any Borrower, any of its Subsidiaries or any of its ERISA
Affiliates shall fail to pay when due any amount which they shall have become
liable to pay to the PBGC or to a Plan or a Multiemployer Plan under Title IV of
ERISA, or (iii) a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Plan must be terminated, and
as a result of such event, failure or condition, together with all such other
events, failures or conditions, any Borrower, any of its Subsidiaries or any of
its ERISA Affiliates shall be reasonably likely in the opinion of the general
counsel of such Borrower to incur a liability to a Plan, a Multiemployer Plan, a
Foreign Pension Plan or PBGC (or any combination of the foregoing) which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; or

 

Section 8.07.  Judgments.  One or more judgments or decrees shall be entered
against the Parent Borrower or any of its Subsidiaries involving a liability,
net of undisputed insurance and reinsurance, of $50,000,000 or more in the case
of any one such judgment or decree or in the aggregate for all such judgments
and decrees for the Parent Borrower and its Subsidiaries and any such judgments
or decrees shall not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

Section 8.08.  Insurance Licenses.  Any one or more Insurance Licenses of the
Parent Borrower or any of its Subsidiaries shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken by any
Governmental Authority, and such action would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; or

 

Section 8.09.  Intermediate Holdings Guaranty.  The Intermediate Holdings
Guaranty shall terminate or cease, in whole or part, to be a legally valid and
binding obligation of the Guarantor, if the Guarantor, or any Person acting for
or on behalf of the Guarantor, shall contest such validity or binding nature of
the Intermediate Holdings Guaranty, or any other Person shall assert any of the
foregoing; or

 

101

--------------------------------------------------------------------------------


 

Section 8.10.  Security Documents.  Any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a first priority security interest in, and Lien on, all of
the Collateral subject thereto, in favor of the Collateral Agent, superior to
and prior to the rights of all third Persons and subject to no other Liens); or
any Designated Subsidiary Borrower party to any Security Documents or any other
pledgor thereunder shall default in any material respect in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any Security Document; or

 

Section 8.11.  Change of Control.  A Change in Control shall occur; or

 

Section 8.12.  Section 32 Direction.  ARL shall receive any direction or other
notification from the Bermuda Monetary Authority pursuant to Section 32 of the
Insurance Act, 1978 of Bermuda;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Borrower,
except as otherwise specifically provided for in this Agreement (provided that
if an Event of Default specified in Section 8.05 shall occur with respect to any
Borrower, the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice):  (i) declare the
Commitments (or the unused portion thereof) terminated, whereupon the Commitment
of each Lender (or such unused portion) shall forthwith terminate immediately
and any Facility Fees and any Utilization Fees shall forthwith become due and
payable without any other notice of any kind, (ii) declare the principal of, and
any accrued interest in respect of, all Loans and all other Obligations owing
hereunder and under the other Credit Documents to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower,
(iii) terminate any Letter of Credit or give a Notice of Non-Extension in
respect thereof if permitted in accordance with its terms, (iv) direct the
applicable Borrower to pay (and the applicable Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 8.05, to pay) to the Administrative Agent an amount of cash to be
held as security for the respective Borrower’s reimbursement obligations in
respect of all Letters of Credit then outstanding which were issued for the
account of such Borrower, equal to the aggregate Stated Amount of all such
Letters of Credit at such time, and/or (v)  direct the Collateral Agent to
enforce any or all of the Liens and security interests created pursuant to the
Security Documents and/or exercise any of the rights and remedies provided
therein.  Notwithstanding the foregoing, the Administrative Agent shall have
available to it all other remedies at law or equity, and shall exercise any one
or all of them at the request of the Required Lenders.

 

102

--------------------------------------------------------------------------------

 


 

ARTICLE IX

 

The Administrative Agent

 

Section 9.01.  Appointment.  Each of the Lenders hereby irrevocably appoints
(i) JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) as
Administrative Agent to act as specified herein and in the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and in the other Credit Documents, together with such
actions and powers as are reasonably incidental thereto and (ii) The Bank of New
York as Collateral Agent to act as specified herein and in the other Credit
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof and in the other Credit Documents, together with such actions and
powers as are reasonably incidental thereto.

 

Section 9.02.  Administrative Agent in its Individual Capacity.  Each bank
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the an Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.

 

Section 9.03.  Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to any Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as an Agent or any of
its Affiliates in any capacity.  No Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.02) or in the absence of its own
gross negligence or willful misconduct.  No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to such Agent by the Borrowers or a Lender, and no Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.

 

103

--------------------------------------------------------------------------------


 

Section 9.04.  Reliance.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 9.05.  Delegation of Duties.  Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of any
such Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Section 9.06.  Resignation.  (a)  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrowers in
accordance with Section 10.01.  Upon any such resignation, the Required Lenders
shall have the right to appoint a successor administrative agent, with the
consent of the Borrowers (not to be unreasonably withheld or delayed), provided
that no such consent shall be required at any time when a Default or an Event of
Default exists.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(b)                                 Subject to the appointment and acceptance of
a successor Collateral Agent as provided in this paragraph, the Collateral Agent
may resign at any time by notifying the Lenders and the Borrowers in accordance
with Section 10.01.  Upon any such resignation, the Required Lenders shall have
the right to appoint a successor collateral agent, with the consent of the
Borrowers (not to be unreasonably withheld or delayed), provided that no such
consent shall be required at any time when a Default or an Event of Default
exists.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Collateral Agent gives notice of its resignation, then the Administrative

 

104

--------------------------------------------------------------------------------


 

Agent shall, on behalf of the Lenders, appoint a successor Collateral Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent,
and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder.  Fees, if any, payable by the Borrowers to a successor
Collateral Agent shall be agreed upon between the Borrowers and such successor. 
After the Collateral Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Collateral Agent.

 

Section 9.07.  Non-Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the any Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

Section 9.08.  Documentation Agents.  Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, each of the
Documentation Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby.  Without
limitation of the foregoing, none of the Documentation Agents shall, solely by
reason of this Agreement or any other Credit Documents, have any fiduciary
relationship with any Lender or any other Person.

 

ARTICLE X

 

Miscellaneous

 

Section 10.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(I)                                     IF TO THE PARENT BORROWER, TO IT AT ARCH
CAPITAL GROUP LTD., WESSEX HOUSE, 4TH FLOOR, 45 REID STREET, HAMILTON HM 12
BERMUDA, ATTENTION OF CHIEF FINANCIAL OFFICER (TELECOPY NO. 441-278-9255);

 

(II)                                  IF TO ARL, TO IT AT ARCH REINSURANCE LTD.,
WESSEX HOUSE, 3RD FLOOR, 45 REID STREET, HAMILTON HM 12 BERMUDA, ATTENTION OF
CONTROLLER (TELECOPY NO. 441-278-9230);

 

105

--------------------------------------------------------------------------------


 

(III)                               IF TO ARC, TO IT AT ARCH REINSURANCE
COMPANY, 55 MADISON AVENUE, MORRISTOWN, NEW JERSEY, 07962, ATTENTION OF
CONTROLLER (TELECOPY NO. 973-889-6467);

 

(IV)                              IF TO INTERMEDIATE HOLDINGS, TO IT AT ARCH
CAPITAL GROUP (U.S.) INC., C/O ARCH CAPITAL SERVICES INC., 360 HAMILTON AVENUE,
SUITE 600, WHITE PLAINS, NEW YORK, 10601-2908, ATTENTION OF PRESIDENT (TELECOPY
NO. 203-861-7240), WITH A COPY TO: ARCH CAPITAL GROUP (U.S.) INC., ONE LIBERTY
PLAZA, NEW YORK, NEW YORK, 10006, ATTENTION OF CONTROLLER (TELECOPY
NO. 646-746-8109);

 

(V)                                 IF TO AIC, ASIC, AESIC AND WDCIC, TO ARCH
INSURANCE COMPANY, ARCH SPECIALTY INSURANCE COMPANY, ARCH EXCESS & SURPLUS
INSURANCE COMPANY AND WESTERN DIVERSIFIED CASUALTY INSURANCE COMPANY,
RESPECTIVELY, AT ONE LIBERTY PLAZA, 53RD FLOOR, NEW YORK, NEW YORK, 10006,
ATTENTION OF CONTROLLER (TELECOPY NO. 646-746-8109);

 

(VI)                              IF TO THE ADMINISTRATIVE AGENT, TO (X)
JPMORGAN CHASE BANK, N.A., LOAN AND AGENCY SERVICES GROUP, 1111 FANIN STREET,
HOUSTON, TEXAS 77002, ATTENTION OF MELISSA RIVAS (TELECOPY NO. (713) 750-2223),
WITH A COPY TO JPMORGAN CHASE BANK, N.A., 270 PARK AVENUE, TWENTY-SECOND FLOOR,
NEW YORK 10017, ATTENTION OF HEATHER LINDSTROM (TELECOPY NO. (212) 270-1511);
AND

 

(VII)                           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR
TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO (X) ARTICLE II UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER OR (Y)
SECTION 6.01(D)(X).  THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 

Section 10.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

106

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, the Issuing
Agent, any Fronting Lender or any Lender may have had notice or knowledge of
such Default at the time.

 


(B)                                 NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT
DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED
EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY EACH
BORROWER AND THE REQUIRED LENDERS OR BY EACH BORROWER AND THE ADMINISTRATIVE
AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT
SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR THE AMOUNT OF ANY
TRANCHE 1 UNPAID DRAWING OR TRANCHE 2 UNPAID DRAWING OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR THE AMOUNT OF ANY TRANCHE 1
UNPAID DRAWING OR TRANCHE 2 UNPAID DRAWING OR ANY INTEREST THEREON, OR ANY FEES
PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.17(B) OR (C) IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF
THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR “MAJORITY TRANCHE 1
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, (VI) RELEASE ALL OR SUBSTANTIALLY ALL OF THE SECURITY PROVIDED BY
THE DESIGNATED SUBSIDIARY BORROWERS TO SECURE THE TRANCHE 1 OBLIGATIONS, WITHOUT
THE WRITTEN CONSENT OF EACH TRANCHE 1 LENDER, (VII) MODIFY THE DEFINITIONS IN
SECTION 1.01 OF “ADVANCE RATES,” “BORROWING BASE” OR “ELIGIBLE SECURITIES”
WITHOUT THE CONSENT OF THE AGENTS AND ANY ADDITIONAL LENDER REQUIRED TO
CONSTITUTE THE MAJORITY TRANCHE 1 LENDERS, (VIII) MODIFY, CHANGE, WAIVE,
DISCHARGE OR TERMINATE ANY PROVISION OF ANY SECURITY DOCUMENT WITHOUT THE
CONSENT OF THE MAJORITY TRANCHE 1 LENDERS OR (IX) RELEASE INTERMEDIATE HOLDINGS
FROM THE INTERMEDIATE HOLDINGS GUARANTY WITHOUT THE CONSENT OF ALL LENDERS;
PROVIDED, FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, ANY FRONTING LENDER OR
THE ISSUING AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, SUCH FRONTING LENDER OR THE ISSUING AGENT, AS THE CASE MAY
BE.


 

Section 10.03.  Expenses; Indemnity; Damage Waiver.  (a)  Each Borrower shall
pay, severally in accordance with its respective Facility-wide Liability
Percentage and not jointly, (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facility provided for herein, the
preparation, negotiation and administration of this Agreement and the other
Credit Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the Custodian, the Issuing
Agent, any Fronting Lender, or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and/or other

 

107

--------------------------------------------------------------------------------


 

Credit Documents, including its rights under this Section, or in connection with
the Loans and Letters of Credit made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or other Obligations.

 


(B)                                 THE PARENT BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN, THE ISSUING AGENT,
EACH FRONTING LENDER, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT AND/OR ANY OTHER CREDIT DOCUMENT, OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
LOAN, LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE OR ANY RELATED
PARTY OF SUCH INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY RELATED PARTY
OF SUCH INDEMNITEE.  NOTWITHSTANDING THE FOREGOING, FOR THE SAKE OF CLARITY, THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE OBLIGATIONS OF THE PARENT BORROWER
UNDER THIS SECTION 10.03(B) SHALL NOT INCLUDE THE PAYMENT OF PRINCIPAL OR
INTEREST ON THE LOANS, ANY UNPAID DRAWING IN RESPECT OF ANY LETTER OF CREDIT, OR
ANY AMOUNTS PAYABLE PURSUANT TO SECTION 2.11, 2.12, 2.14, 2.15, 2.16 OR
10.03(A) OF THIS AGREEMENT.


 


(C)                                  TO THE EXTENT THAT ANY BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CUSTODIAN, ANY FRONTING LENDER OR THE ISSUING AGENT, UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN, SUCH FRONTING LENDER,
OR THE ISSUING AGENT, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CUSTODIAN, SUCH FRONTING LENDER OR THE ISSUING AGENT, AS
THE CASE MAY BE, IN ITS CAPACITY AS SUCH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO BORROWER SHALL ASSERT, AND EACH BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, ANY LOAN, ANY
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

 

108

--------------------------------------------------------------------------------


 


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


 

Section 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE BANKS, INVESTMENT
FUNDS OR OTHER INSTITUTIONS THAT MAKE OR HOLD COMMERCIAL LOANS IN THE ORDINARY
COURSE OF THEIR BUSINESSES (SO LONG AS SUCH BANK, FUND OR INSTITUTION IS AN NAIC
APPROVED BANK OR INSTITUTION) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:


 

(A)  THE PARENT BORROWER, PROVIDED THAT NO CONSENT OF THE PARENT BORROWER SHALL
BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER
ASSIGNEE;

 

(B)  THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN ASSIGNEE THAT
IS A LENDER WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH
ASSIGNMENT; AND

 

(C)  THE ISSUING AGENT, PROVIDED THAT NO CONSENT OF THE ISSUING AGENT SHALL BE
REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN ASSIGNEE THAT IS A LENDER
WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER
OR AN AFFILIATE OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY TRANCHE, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH OF THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT
OTHERWISE CONSENT, PROVIDED THAT

 

109

--------------------------------------------------------------------------------


 

NO SUCH CONSENT OF THE PARENT BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT
UNDER SECTION 8.01, 8.02 OR 8.05 HAS OCCURRED AND IS CONTINUING;

 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE
CONSTRUED TO PROHIBIT THE ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF ONE TRANCHE OF
COMMITMENTS OR LOANS;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(I)                                     SUBJECT TO ACCEPTANCE AND RECORDING
THEREOF PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT (PROVIDED THAT ANY LIABILITY OF ANY BORROWER TO SUCH
ASSIGNEE UNDER SECTION 2.14, 2.15 OR 2.16 SHALL BE LIMITED TO THE AMOUNT, IF
ANY, THAT WOULD HAVE BEEN PAYABLE THEREUNDER BY SUCH BORROWER IN THE ABSENCE OF
SUCH ASSIGNMENT, EXCEPT TO THE EXTENT ANY SUCH AMOUNTS ARE ATTRIBUTABLE TO A
CHANGE IN LAW), AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15, 2.16 AND 10.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 10.04 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(II)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND OTHER

 

110

--------------------------------------------------------------------------------


 

OBLIGATIONS AND OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS, AND
ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(III)                               UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER; PROVIDED THAT NO SUCH ASSIGNMENT SHALL BECOME EFFECTIVE UNTIL ALL
THEN OUTSTANDING TRANCHE 1 LETTERS OF CREDIT AND/OR TRANCHE 2 LETTERS OF CREDIT,
AS THE CASE MAY BE, SHALL BE RETURNED BY EACH RESPECTIVE BENEFICIARY TO THE
ISSUING AGENT EITHER FOR CANCELLATION AND/OR TO BE EXCHANGED FOR NEW OR AMENDED
LETTERS OF CREDIT TO REFLECT SUCH ASSIGNMENT (IT BEING UNDERSTOOD THAT TO THE
EXTENT THE RESPECTIVE BENEFICIARIES DO NOT CONSENT TO SUCH ASSIGNMENT, SUCH
ASSIGNMENT CANNOT OCCUR).  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
ANY BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.14, 2.15 AND 2.16 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.17(C) AS THOUGH IT WERE A
LENDER.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.14 OR 2.16 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE PARENT BORROWER’S PRIOR WRITTEN CONSENT AND THE
ENTITLEMENT TO GREATER PAYMENT

 

111

--------------------------------------------------------------------------------


 

RESULTS SOLELY FROM A CHANGE IN LAW.  A PARTICIPANT THAT WOULD BE A FOREIGN
LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.16
UNLESS THE PARENT BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO
COMPLY WITH SECTION 2.16(E) AS THOUGH IT WERE A LENDER.

 


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN, “SPC”) OF SUCH GRANTING LENDER, IDENTIFIED AS SUCH
IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT
AND THE PARENT BORROWER, THE OPTION TO PROVIDE TO THE APPLICABLE BORROWER ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE TO SUCH BORROWER PURSUANT TO SECTION 2.01, PROVIDED THAT (I) NOTHING HEREIN
SHALL CONSTITUTE A COMMITMENT TO MAKE ANY LOAN BY ANY SPC AND (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART
OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT
TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY THE GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (X) NO SPC
SHALL BE LIABLE FOR ANY PAYMENT UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD
OTHERWISE BE LIABLE AND (Y) THE GRANTING LENDER FOR ANY SPC SHALL BE (AND HEREBY
AGREES THAT IT IS) LIABLE FOR ANY PAYMENT UNDER THIS AGREEMENT FOR WHICH THE SPC
WOULD BE LIABLE IN THE ABSENCE OF PRECEDING CLAUSE (X).  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES THAT, PRIOR TO THE DATE THAT IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING SENIOR
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS UNDER THE LAWS OF
THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION 10.04 ANY SPC MAY (I) WITH NOTICE TO,
BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE PARENT BORROWER OR THE
ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL
OR A PORTION OF ITS INTERESTS IN ANY LOANS TO ITS GRANTING LENDER OR TO ANY
FINANCIAL INSTITUTIONS (IF CONSENTED TO BY THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT FACILITIES TO OR FOR THE
ACCOUNT OF SUCH SPC TO FUND THE LOANS MADE BY SUCH SPC OR TO SUPPORT THE
SECURITIES (IF ANY) ISSUED BY SUCH SPC TO FUND SUCH LOANS AND (II) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY, GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 

Section 10.05.  Survival.  All covenants, agreements, representations and
warranties made by each Credit Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of Letters of Credit regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent or any

 

112

--------------------------------------------------------------------------------


 

Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Letter of Credit is
outstanding, the principal of or any accrued interest on any Loan or any fee or
any other amount payable under this Agreement is outstanding and unpaid and so
long as the Total Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 10.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Total Commitments or the termination of this Agreement or any provision
hereof.

 

Section 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Credit
Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

Section 10.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York (without giving regard to any conflict of laws
principles thereof).

 


(B)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF

 

113

--------------------------------------------------------------------------------


 


NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(E)                                  EACH BORROWER HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS THE SERVICE OF PROCESS AGENT AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING
UNDER OR AS A RESULT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.  IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


 

Section 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

114

--------------------------------------------------------------------------------


 

Section 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.  Confidentiality.  Each of the Administrative Agent and each of
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that (i) the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Agreement and (ii) that the Administrative Agent and each
Lender shall be responsible for any breach of this Section 10.12 by any of its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors), (b) to the extent requested by
any regulatory authority or self-regulatory body, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Credit Party and its obligations,
(g) with the consent of the Parent Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Credit Parties.  For the
purposes of this Section, “Information” means all information received from any
Credit Party relating to the Parent Borrower or any Subsidiary of the Parent
Borrower or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information or, in the case of any
Lender, such Lender has treated such Information in a manner consistent with
banking industry standards for the treatment of confidential information. 
Notwithstanding anything herein to the contrary, each party to this Agreement
(and any employee, representative or other agent of each such party) may
disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure.  However, no disclosure of any information relating
to such tax treatment or tax structure may be made to the extent nondisclosure
is reasonably necessary in order to comply with applicable securities laws.  The
provisions of this Section 10.12 shall survive the termination of the Total
Commitments and repayment of the Loans and other Obligations hereunder.

 

Section 10.13.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively

 

115

--------------------------------------------------------------------------------


 

the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Section 10.14.  Judgment Currency.  (a)  Each Borrower’s obligations hereunder
and under the other Credit Documents to make payments in Dollars or in the
applicable Alternate Currency as provided for herein, (in any such case, the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Issuing Agent, the respective Fronting Lender or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Issuing Agent, such Fronting Lender or such Lender
under this Agreement or the other Credit Documents.  If, for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made based on the respective spot exchange rate as quoted by
the Administrative Agent as of 11:00 a.m. (London time) on the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, each Credit Party covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)                                  For purposes of determining any rate of
exchange for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

Section 10.15.  Calculations.  For purposes of this Agreement, the Dollar
Equivalent of each Alternate Currency Loan and the Dollar Equivalent of the
Stated Amount of each Alternate Currency Letter of Credit shall be calculated on
the date when any such Loan is made, such Letter of Credit is issued, on the
first Business Day of each month thereafter and, upon at least two Business Days
prior notice to the Borrowers, at such other times as reasonably designated by
the Administrative Agent.  Such Dollar Equivalent shall remain in effect until
the

 

116

--------------------------------------------------------------------------------


 

same is recalculated by the Administrative Agent as provided above and notice of
such recalculation is received by the Borrowers, it being understood that until
such notice of such recalculation is received, the Dollar Equivalent shall be
that Dollar Equivalent as last reported to the Borrowers by the Administrative
Agent.  The Administrative Agent shall promptly notify the Borrowers and the
Lenders of each such determination of the Dollar Equivalent.

 

Section 10.16.  USA Patriot Act.  Each Lender hereby notifies each Borrower
that, pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

 

Section 10.17. Euro. (a) If at any time that an Alternate Currency Loan or
Alternate Currency Letter of Credit denominated in Pounds Sterling is
outstanding, the Pounds Sterling is replaced as the lawful currency of the
United Kingdom by the Euro so that all payments are to be made in the United
Kingdom in Euros and not in Pounds Sterling, then such Alternate Currency Loan
or Alternate Currency Letter of Credit shall be automatically converted into an
Alternate Currency Loan or Alternate Currency Letter of Credit denominated in
Euros in a principal amount equal to the amount of Euros into which the
principal amount of such Alternate Currency Loan or Alternate Currency Letter of
Credit would be converted pursuant to the EMU Legislation and thereafter no
further Alternate Currency Loans or Alternate Currency Letters of Credit will be
available in Pounds Sterling, with the basis of accrual of interest, notice
requirements and payment offices with respect to such converted Alternate
Currency Loan or Alternate Currency Letter of Credit to be consistent with the
convention and practices in the Euro-zone interbank market for Euro denominated
loans.

 

(b) In each case, to the maximum extent permitted under applicable law, the
applicable Borrowers shall from time to time, at the request of any Lender, pay
to such lender the amount of any losses, damages, liabilities, claims, reduction
in yield, additional expense, increased cost, reduction in any amount payable,
reduction in the effective return of its capital, the decrease or delay in the
payment of interest or any other return foregone by such Lender or its
affiliates with respect to an Alternate Currency Loan or Alternate Currency
Letter of Credit affected by this Section 10.17 as a result of the tax or
currency exchange resulting from the introduction, changeover to or operation of
the Euro in any applicable nation or eurocurrency market.

 

ARTICLE XI

 

Intermediate Holdings Guaranty

 

Section 11.01.  The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Intermediate Holdings from the proceeds of the Loans
to be incurred by the Guaranteed Parties and the issuance of the Letters of
Credit for the account of the Guaranteed Parties, Intermediate Holdings hereby
agrees with the Guaranteed Creditors as follows:  Intermediate Holdings hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely

 

117

--------------------------------------------------------------------------------


 

as surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Guaranteed Obligations of each
Guaranteed Party to the Guaranteed Creditors.  If any or all of the Guaranteed
Obligations of any Guaranteed Party to the Guaranteed Creditors becomes due and
payable hereunder, Intermediate Holdings unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Guaranteed Creditors in collecting
any of the Guaranteed Obligations.  This Intermediate Holdings Guaranty is a
guaranty of payment and not of collection.  If a claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant, then
and in such event Intermediate Holdings agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon Intermediate Holdings,
notwithstanding any revocation of this Intermediate Holdings Guaranty or any
other instrument evidencing any liability of any Guaranteed Party, and
Intermediate Holdings shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

 

Section 11.02.  Bankruptcy.  Additionally, Intermediate Holdings unconditionally
and irrevocably guarantees the payment of any and all of the Guaranteed
Obligations of each Guaranteed Party hereunder to the Guaranteed Creditors
whether or not due or payable by any Guaranteed Party upon the occurrence of any
of the events specified in Section 8.05 with respect to such Guaranteed Party,
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand, in lawful money of the United States.

 

Section 11.03.  Nature of Liability.  The liability of Intermediate Holdings
hereunder is exclusive and independent of any security for or other guaranty of
the Guaranteed Obligations of any Guaranteed Party whether executed by
Intermediate Holdings, any other guarantor or by any other party, and the
liability of Intermediate Holdings hereunder is not affected or impaired by
(a) any direction as to application of payment by each Guaranteed Party or by
any other party (other than a direction by the Guaranteed Creditor receiving
such payment), or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations of each Guaranteed Party, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to the Guaranteed Creditors on the Guaranteed Obligations which any
such Guaranteed Creditor repays to any Guaranteed Party pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and Intermediate Holdings waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding or
(f) any action or inaction of the type described in Section 11.05. 
Notwithstanding anything to the contrary contained herein, any guaranty provided
under this Agreement or any other Credit Document will continue to be effective
or be reinstated, as the case may be, if at any time any payment of any
Guaranteed Obligation is rescinded or must otherwise be returned by the
Guaranteed Creditors upon the insolvency, bankruptcy or reorganization of any
Guaranteed Party or otherwise, all as though such payment had not been made.

 

118

--------------------------------------------------------------------------------


 

Section 11.04.  Independent Obligation.  The obligations of Intermediate
Holdings under this Article XI are independent of the obligations of any other
guarantor, any other party or any Guaranteed Party, and a separate action or
actions may be brought and prosecuted against Intermediate Holdings whether or
not action is brought against any other guarantor, any other party or any
Guaranteed Party and whether or not any other guarantor, any other party or any
Guaranteed Party be joined in any such action or actions.  Intermediate Holdings
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability under this Article XI or the enforcement
thereof.  Any payment by any Guaranteed Party or other circumstance which
operates to toll any statute of limitations as to any Guaranteed Party shall
operate to toll the statute of limitations as to Intermediate Holdings.

 

Section 11.05.  Authorization.  The obligations of Intermediate Holdings under
this Article XI shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:

 


(A)                                  CHANGE THE MANNER, PLACE OR TERMS OF
PAYMENT OF, AND/OR CHANGE OR EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE,
ACCELERATE OR ALTER, ANY OF THE GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE
OR DECREASE IN THE RATE OF INTEREST THEREON), ANY SECURITY THEREFOR, OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THE GUARANTY
HEREIN MADE SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED, EXTENDED,
RENEWED OR ALTERED;


 


(B)                                 TAKE AND HOLD SECURITY FOR THE PAYMENT OF
THE GUARANTEED OBLIGATIONS AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER,
REALIZE UPON OR OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY
BY WHOMSOEVER AT ANY TIME PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING,
THE GUARANTEED OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER)
INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET
THERE AGAINST;


 


(C)                                  EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS AGAINST ANY GUARANTEED PARTY OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM
ACTING;


 


(D)                                 RELEASE OR SUBSTITUTE ANY ONE OR MORE
ENDORSERS, GUARANTORS, ANY GUARANTEED PARTY OR OTHER OBLIGORS;


 


(E)                                  SETTLE OR COMPROMISE ANY OF THE GUARANTEED
OBLIGATIONS, ANY SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE
HEREUNDER) INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY
SUBORDINATE THE PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY
LIABILITY (WHETHER DUE OR NOT) OF ANY GUARANTEED PARTY TO ITS CREDITORS OTHER
THAN THE GUARANTEED CREDITORS;


 


(F)                                    APPLY ANY SUMS BY WHOMSOEVER PAID OR
HOWSOEVER REALIZED TO ANY LIABILITY OR LIABILITIES OF ANY GUARANTEED PARTY TO
THE GUARANTEED CREDITORS REGARDLESS OF WHAT LIABILITY OR LIABILITIES OF ANY
GUARANTEED PARTY REMAIN UNPAID;


 


(G)                                 CONSENT TO OR WAIVE ANY BREACH OF, OR ANY
ACT, OMISSION OR DEFAULT UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
ANY OF THE INSTRUMENTS OR AGREEMENTS

 

119

--------------------------------------------------------------------------------


 


REFERRED TO HEREIN OR THEREIN, OR OTHERWISE AMEND, MODIFY OR SUPPLEMENT THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OF SUCH OTHER INSTRUMENTS OR
AGREEMENTS; AND/OR


 


(H)                                 TAKE ANY OTHER ACTION WHICH WOULD, UNDER
OTHERWISE APPLICABLE PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE
DISCHARGE OF INTERMEDIATE HOLDINGS FROM ITS LIABILITIES UNDER THIS INTERMEDIATE
HOLDINGS GUARANTY.


 

Section 11.06.  Reliance.  It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of any Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

Section 11.07.  Subordination.  Any indebtedness of any Guaranteed Party now or
hereafter owing to Intermediate Holdings is hereby subordinated to Guaranteed
Obligations of any Guaranteed Party owing to the Guaranteed Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists,
no Guaranteed Party shall make, or be permitted to make, any payment to
Intermediate Holdings in respect of such indebtedness owed to Intermediate
Holdings, but without affecting or impairing in any manner the liability of
Intermediate Holdings under the other provisions of this Intermediate Holdings
Guaranty.  Prior to the transfer by Intermediate Holdings of any note or
negotiable instrument evidencing any of the indebtedness of any Guaranteed Party
to Intermediate Holdings, Intermediate Holdings shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.  Without limiting the generality of the foregoing, Intermediate
Holdings hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Intermediate Holdings Guaranty (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

 

Section 11.08.  Waiver.  (a)  Intermediate Holdings waives any right (except as
shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against each Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever. 
Intermediate Holdings waives any defense based on or arising out of any defense
of any Guaranteed Party, any other guarantor or any other party, other than
payment in full of the Guaranteed Obligations, based on or arising out of the
disability of each Guaranteed Party, any other guarantor or any other party, or
the unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Guaranteed Party
other than payment in full of the Guaranteed Obligations.  The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against any
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of the Intermediate Holdings hereunder except
to the extent the Guaranteed Obligations have been paid.  Intermediate Holdings
waives any defense arising out of any such election by the Guaranteed Creditors,
even though such election operates to impair or extinguish any right of

 

120

--------------------------------------------------------------------------------


 

reimbursement or subrogation or other right or remedy of Intermediate Holdings
against any Guaranteed Party or any other party or any security.

 


(B)                                 INTERMEDIATE HOLDINGS WAIVES ALL
PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT
LIMITATION, NOTICES OF NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOR,
NOTICES OF ACCEPTANCE OF THIS INTERMEDIATE HOLDINGS GUARANTY, AND NOTICES OF THE
EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL GUARANTEED OBLIGATIONS. 
INTERMEDIATE HOLDINGS ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF
INFORMED OF EACH GUARANTEED PARTY’S FINANCIAL CONDITION AND ASSETS, AND OF ALL
OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE GUARANTEED
OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH INTERMEDIATE
HOLDINGS ASSUMES AND INCURS HEREUNDER, AND AGREES THAT THE GUARANTEED CREDITORS
SHALL HAVE NO DUTY TO ADVISE THE INTERMEDIATE HOLDINGS OF INFORMATION KNOWN TO
THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.


 


(C)                                  INTERMEDIATE HOLDINGS WARRANTS AND AGREES
THAT EACH OF THE WAIVERS SET FORTH ABOVE IN THIS ARTICLE XI IS MADE WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, AND SUCH WAIVERS SHALL BE
EFFECTIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.


 

*          *          *

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

 

Wessex House, 4th floor

 

ARCH CAPITAL GROUP LTD.

45 Reid Street

 

 

Hamilton, HM 12 Bermuda

 

 

Attention: John D. Vollaro

 

By:

/s/ John D. Vollaro

 

Telephone: (441) 278-9253

 

 

Title:

Executive Vice President &

Facsimile: (441) 278-9255

 

 

Chief Financial Officer

 

 

 

c/o Arch Capital Services Inc.

 

ARCH CAPITAL GROUP (U.S.) INC.

360 Hamilton Avenue, Suite 600

 

 

White Plains, New York 10601-2908

 

 

Attention: President

 

By:

/s/ Ramin Taraz

 

Telephone: (914) 872-3600

 

 

Title:

Vice President & Controller

Facsimile: (914) 872-3660

 

 

 

 

 

Wessex House

 

ARCH REINSURANCE LTD.

45 Reid Street, 3rd Floor

 

 

Hamilton, HM 12 Bermuda

 

 

Attn: Michelle Seymour

 

By:

/s/ Michelle Seymour

 

Telephone: (441) 278-9250

 

 

Title:

Vice President, Controller

Facsimile: (441) 278-9230

 

 

 

 

 

55 Madison Avenue,

 

ARCH REINSURANCE COMPANY

P.O. Box 1988

 

 

Morristown, NJ 07962

 

 

Attn: Barry Golub

 

By:

/s/ Barry Golub

 

Telephone: (973) 889-6467

 

 

Title:

Controller

Facsimile: (973) 898-9570

 

 

 

 

 

One Liberty Plaza

 

ARCH INSURANCE COMPANY

New York, NY 10006

 

 

Attn: Ramin Taraz

 

 

Telephone: (212) 651-6502

 

By:

/s/ Ramin Taraz

 

Facsimile: (646) 746-8109

 

 

Title:

Vice President & Controller

 

 

 

One Liberty Plaza

 

WESTERN DIVERSIFIED CASUALTY

New York, NY 10006

 

INSURANCE COMPANY

Attn: Ramin Taraz

 

 

Telephone: (212) 651-6502

 

 

Facsimile: (646) 746-8109

 

By:

/s/ Ramin Taraz

 

 

 

 

Title:

Vice President & Controller

 

--------------------------------------------------------------------------------


 

One Liberty Plaza

 

ARCH SPECIALTY INSURANCE COMPANY

New York, NY 10006

 

 

Attn: Ramin Taraz

 

 

Telephone: (212) 651-6502

 

By:

/s/ Ramin Taraz

 

Facsimile: (646) 746-8109

 

 

Title:

Vice President & Controller

 

 

 

One Liberty Plaza

 

ARCH EXCESS & SURPLUS INSURANCE

New York, NY 10006

 

COMPANY

Attn: Ramin Taraz

 

 

Telephone: (212) 651-6502

 

 

Facsimile: (646) 746-8109

 

By:

/s/ Ramin Taraz

 

 

 

 

Title:

Vice President & Controller

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., Individually

 

 

and as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Heather Lindstrom

 

 

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., Individually and as

 

 

Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ Timothy Cassidy

 

 

 

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NEW YORK, Individually and as

 

 

Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Richard G. Shaw

 

 

 

 

Title:

Vice President

 

 

 

 

 

WACHOVIA BANK N.A.

 

 

 

 

 

 

 

 

By:

/s/ Grainne M. Pengolini

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

ING BANK N.V., LONDON BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Nick Marchant

 

 

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Mike Sharman

 

 

 

 

Title:

Managing Director

 

 

 

 

 

HSBC BANK USA, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Daniel Serrao

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

By:

/s/ Alastair Sinclair

 

 

 

 

Title:

Manager

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Taylor

 

 

 

 

Title:

Vice President

 

 

 

 

 

CALYON

 

 

 

 

 

 

 

 

By:

/s/ Sebastian Rocco

 

 

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Charles Kornberger

 

 

 

 

Title:

Director

 

 

 

 

 

ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

 

By:

/s/ Maria Amaral-LeBlanc

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

LLOYDS TSB BANK PLC

 

 

 

 

 

 

 

 

By:

/s/ Jason Eperon

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Candi Obrentz

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Christine G. Dean

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

CHANG HWA COMMERCIAL BANK

 

 

 

 

 

 

 

 

By:

/s/ Jim D. Y. Chen

 

 

 

 

Title:

Vice President & General Manager

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Schedule of Commitments

 

Lender Name

 

Tranche 1
Commitment

 

Tranche 2
Commitment

 

Tranche 3
Commitment

 

Total

 

JPMorgan Chase Bank, N.A.

 

$

52,215,189.87

 

$

30,284,810.13

 

 

 

$

82,500,000.00

 

Bank of America, N.A.

 

$

52,215,189.87

 

$

30,284,810.13

 

 

 

$

82,500,000.00

 

Barclays Bank Plc

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

The Bank of New York

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

Wachovia Bank, N.A.

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

Calyon

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

Citibank, N.A.

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

HSBC Bank USA, N.A.

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

ING Bank N.V., London Branch

 

$

44,303,797.47

 

$

25,696,202.53

 

 

 

$

70,000,000.00

 

Lloyds TSB Bank plc

 

$

34,810,126.58

 

$

20,189,873.42

 

 

 

$

55,000,000.00

 

The Royal Bank of Scotland plc

 

$

34,810,126.58

 

$

20,189,873.42

 

 

 

$

55,000,000.00

 

U.S. Bank National Association

 

$

15,822,784.81

 

$

9,177,215.19

 

 

 

$

25,000,000.00

 

Chang Hwa Commercial Bank

 

 

 

 

 

$

10,000,000.00

 

$

10,000,000.00

 

Total:

 

$

500,000,000

 

$

290,000,000

 

$

10,000,000

 

$

800,000,000

 

 

--------------------------------------------------------------------------------